Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 1 of 198




                Exhibit C
        Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 2 of 198


       Supported metrics with Azure Monitor
       6/5/2020 • 148 minutes to read • Edit Online



  NOTE
  This list is largely auto-generated from the Azure Monitor Metrics REST API. Any modification made to this list via GitHub
  may be written over without warning. Contact the author of this article for details on how to make permanent updates.


Azure Monitor provides several ways to interact with metrics, including charting them in the portal, accessing
them through the REST API, or querying them using PowerShell or CLI.
This article is a complete list of all platform (that is, automatically collected) metrics currently available with
Azure Monitor's consolidated metric pipeline. The list was last updated March 27th, 2020. Metrics changed or
added after this date may not appear below. To query for and access the list of metrics programmatically, please
use the 2018-01-01 api-version. Other metrics not on this list may be available in the portal or using legacy
APIs.
The metrics are organized by resource providers and resource type. For a list of services and the resource
providers that belong to them, see Resource providers for Azure services.

Guest OS Metrics
Metrics for the guest operating system (guest os) which runs in Azure Virtual Machines, Service Fabric, and
Cloud Services are NOT listed here. Instead, guest os performance metrics must be collected through the one or
more agents which run on or as part of the guest operating system. Guest os metrics include performance
counters which track guest CPU percentage or memory usage, both of which are frequently used for auto-
scaling or alerting. Using the Azure Diagnostics extension, you can send guest os performance metrics into the
same database where platform metrics are stored. It routes guest os metrics through the custom metrics API.
Then you can chart, alert and otherwise use guest os metrics like platform metrics. For more information, see
Monitoring Agents Overview.

Routing platform metrics to other locations
You can use diagnostics settings to route platform metrics to Azure Storage, Azure Monitor Logs (and thus Log
Analytics), and Event hubs.
There are some limitations in what can be routed and the form in which they are stored.
   Not all metrics are exportable to other locations. For a list of platform metrics exportable via diagnostic
   settings, see this article.
   Sending multi-dimensional metrics to other locations via diagnostic settings is not currently supported.
   Metrics with dimensions are exported as flattened single dimensional metrics, aggregated across
   dimension values. For example: The 'Incoming Messages' metric on an Event Hub can be explored and
   charted on a per queue level. However, when exported via diagnostic settings the metric will be
   represented as all incoming messages across all queues in the Event Hub.

Microsoft.AnalysisServices/servers
                                                                                                           Ex. C - Page 1
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 3 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


qpu_metric         QPU                  Count            Average          QPU. Range 0-         ServerResourceT
                                                                          100 for S1, 0-        ype
                                                                          200 for S2 and
                                                                          0-400 for S4

memory_metric      Memory               Bytes            Average          Memory. Range         ServerResourceT
                                                                          0-25 GB for S1,       ype
                                                                          0-50 GB for S2
                                                                          and 0-100 GB
                                                                          for S4

private_bytes_m    Private Bytes        Bytes            Average          Private bytes.        ServerResourceT
etric                                                                                           ype

virtual_bytes_me   Virtual Bytes        Bytes            Average          Virtual bytes.        ServerResourceT
tric                                                                                            ype

TotalConnection    Total Connection     Count            Average          Total connection      ServerResourceT
Requests           Requests                                               requests. These       ype
                                                                          are arrivals.

SuccessfullConne   Successful           CountPerSecond   Average          Rate of               ServerResourceT
ctionsPerSec       Connections Per                                        successful            ype
                   Sec                                                    connection
                                                                          completions.

TotalConnectionF   Total Connection     Count            Average          Total failed          ServerResourceT
ailures            Failures                                               connection            ype
                                                                          attempts.

CurrentUserSessi   Current User         Count            Average          Current number        ServerResourceT
ons                Sessions                                               of user sessions      ype
                                                                          established.

QueryPoolBusyT     Query Pool Busy      Count            Average          Number of busy        ServerResourceT
hreads             Threads                                                threads in the        ype
                                                                          query thread
                                                                          pool.

CommandPoolJo      Command Pool         Count            Average          Number of jobs        ServerResourceT
bQueueLength       Job Queue                                              in the queue of       ype
                   Length                                                 the command
                                                                          thread pool.

ProcessingPoolJo   Processing Pool      Count            Average          Number of non-        ServerResourceT
bQueueLength       Job Queue                                              I/O jobs in the       ype
                   Length                                                 queue of the
                                                                          processing
                                                                          thread pool.

CurrentConnecti    Connection:          Count            Average          Current number        ServerResourceT
ons                Current                                                of client             ype
                   connections                                            connections
                                                                          established.


                                                                                             Ex. C - Page 2
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 4 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N          DIM EN SIO N S


CleanerCurrentP   Memory:              Count   Average          Current price of         ServerResourceT
rice              Cleaner Current                               memory,                  ype
                  Price                                         $/byte/time,
                                                                normalized to
                                                                1000.

CleanerMemoryS    Memory:              Bytes   Average          Amount of                ServerResourceT
hrinkable         Cleaner Memory                                memory, in               ype
                  shrinkable                                    bytes, subject to
                                                                purging by the
                                                                background
                                                                cleaner.

CleanerMemory     Memory:              Bytes   Average          Amount of                ServerResourceT
Nonshrinkable     Cleaner Memory                                memory, in               ype
                  nonshrinkable                                 bytes, not
                                                                subject to
                                                                purging by the
                                                                background
                                                                cleaner.

MemoryUsage       Memory:              Bytes   Average          Memory usage             ServerResourceT
                  Memory Usage                                  of the server            ype
                                                                process as used
                                                                in calculating
                                                                cleaner memory
                                                                price. Equal to
                                                                counter
                                                                Process\PrivateB
                                                                ytes plus the size
                                                                of memory-
                                                                mapped data,
                                                                ignoring any
                                                                memory which
                                                                was mapped or
                                                                allocated by the
                                                                xVelocity in-
                                                                memory
                                                                analytics engine
                                                                (VertiPaq) in
                                                                excess of the
                                                                xVelocity engine
                                                                Memory Limit.

MemoryLimitHar    Memory:              Bytes   Average          Hard memory              ServerResourceT
d                 Memory Limit                                  limit, from              ype
                  Hard                                          configuration file.

MemoryLimitHig    Memory:              Bytes   Average          High memory              ServerResourceT
h                 Memory Limit                                  limit, from              ype
                  High                                          configuration file.

MemoryLimitLo     Memory:              Bytes   Average          Low memory               ServerResourceT
w                 Memory Limit                                  limit, from              ype
                  Low                                           configuration file.



                                                                                      Ex. C - Page 3
        Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 5 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


MemoryLimitVer    Memory:              Bytes            Average          In-memory limit,         ServerResourceT
tiPaq             Memory Limit                                           from                     ype
                  VertiPaq                                               configuration file.

Quota             Memory: Quota        Bytes            Average          Current memory           ServerResourceT
                                                                         quota, in bytes.         ype
                                                                         Memory quota
                                                                         is also known as
                                                                         a memory grant
                                                                         or memory
                                                                         reservation.

QuotaBlocked      Memory: Quota        Count            Average          Current number           ServerResourceT
                  Blocked                                                of quota                 ype
                                                                         requests that are
                                                                         blocked until
                                                                         other memory
                                                                         quotas are freed.

VertiPaqNonpag    Memory:              Bytes            Average          Bytes of memory          ServerResourceT
ed                VertiPaq                                               locked in the            ype
                  Nonpaged                                               working set for
                                                                         use by the in-
                                                                         memory engine.

VertiPaqPaged     Memory:              Bytes            Average          Bytes of paged           ServerResourceT
                  VertiPaq Paged                                         memory in use            ype
                                                                         for in-memory
                                                                         data.

RowsReadPerSec    Processing: Rows     CountPerSecond   Average          Rate of rows             ServerResourceT
                  read per sec                                           read from all            ype
                                                                         relational
                                                                         databases.

RowsConvertedP    Processing: Rows     CountPerSecond   Average          Rate of rows             ServerResourceT
erSec             converted per                                          converted                ype
                  sec                                                    during
                                                                         processing.

RowsWrittenPerS   Processing: Rows     CountPerSecond   Average          Rate of rows             ServerResourceT
ec                written per sec                                        written during           ype
                                                                         processing.

CommandPoolB      Threads:             Count            Average          Number of busy           ServerResourceT
usyThreads        Command pool                                           threads in the           ype
                  busy threads                                           command thread
                                                                         pool.

CommandPoolIdl    Threads:             Count            Average          Number of idle           ServerResourceT
eThreads          Command pool                                           threads in the           ype
                  idle threads                                           command thread
                                                                         pool.




                                                                                               Ex. C - Page 4
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 6 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


LongParsingBusy    Threads: Long        Count   Average          Number of busy        ServerResourceT
Threads            parsing busy                                  threads in the        ype
                   threads                                       long parsing
                                                                 thread pool.

LongParsingIdleT   Threads: Long        Count   Average          Number of idle        ServerResourceT
hreads             parsing idle                                  threads in the        ype
                   threads                                       long parsing
                                                                 thread pool.

LongParsingJob     Threads: Long        Count   Average          Number of jobs        ServerResourceT
QueueLength        parsing job                                   in the queue of       ype
                   queue length                                  the long parsing
                                                                 thread pool.

ProcessingPoolB    Threads:             Count   Average          Number of             ServerResourceT
usyIOJobThreads    Processing pool                               threads running       ype
                   busy I/O job                                  I/O jobs in the
                   threads                                       processing
                                                                 thread pool.

ProcessingPoolB    Threads:             Count   Average          Number of             ServerResourceT
usyNonIOThread     Processing pool                               threads running       ype
s                  busy non-I/O                                  non-I/O jobs in
                   threads                                       the processing
                                                                 thread pool.

ProcessingPoolI    Threads:             Count   Average          Number of I/O         ServerResourceT
OJobQueueLeng      Processing pool                               jobs in the           ype
th                 I/O job queue                                 queue of the
                   length                                        processing
                                                                 thread pool.

ProcessingPoolId   Threads:             Count   Average          Number of idle        ServerResourceT
leIOJobThreads     Processing pool                               threads for I/O       ype
                   idle I/O job                                  jobs in the
                   threads                                       processing
                                                                 thread pool.

ProcessingPoolId   Threads:             Count   Average          Number of idle        ServerResourceT
leNonIOThreads     Processing pool                               threads in the        ype
                   idle non-I/O                                  processing
                   threads                                       thread pool
                                                                 dedicated to
                                                                 non-I/O jobs.

QueryPoolIdleTh    Threads: Query       Count   Average          Number of idle        ServerResourceT
reads              pool idle threads                             threads for I/O       ype
                                                                 jobs in the
                                                                 processing
                                                                 thread pool.

QueryPoolJobQu     Threads: Query       Count   Average          Number of jobs        ServerResourceT
eueLength          pool job queue                                in the queue of       ype
                   lengt                                         the query thread
                                                                 pool.

                                                                                    Ex. C - Page 5
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 7 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 ShortParsingBus    Threads: Short       Count     Average          Number of busy        ServerResourceT
 yThreads           parsing busy                                    threads in the        ype
                    threads                                         short parsing
                                                                    thread pool.

 ShortParsingIdle   Threads: Short       Count     Average          Number of idle        ServerResourceT
 Threads            parsing idle                                    threads in the        ype
                    threads                                         short parsing
                                                                    thread pool.

 ShortParsingJob    Threads: Short       Count     Average          Number of jobs        ServerResourceT
 QueueLength        parsing job                                     in the queue of       ype
                    queue length                                    the short
                                                                    parsing thread
                                                                    pool.

 memory_thrashi     Memory               Percent   Average          Average               ServerResourceT
 ng_metric          Thrashing                                       memory                ype
                                                                    thrashing.

 mashup_engine_     M Engine QPU         Count     Average          QPU usage by          ServerResourceT
 qpu_metric                                                         mashup engine         ype
                                                                    processes

 mashup_engine_     M Engine             Bytes     Average          Memory usage          ServerResourceT
 memory_metric      Memory                                          by mashup             ype
                                                                    engine processes

 mashup_engine_     M Engine Private     Bytes     Average          Private bytes         ServerResourceT
 private_bytes_m    Bytes                                           usage by              ype
 etric                                                              mashup engine
                                                                    processes.

 mashup_engine_     M Engine Virtual     Bytes     Average          Virtual bytes         ServerResourceT
 virtual_bytes_me   Bytes                                           usage by              ype
 tric                                                               mashup engine
                                                                    processes.


Microsoft.ApiManagement/service
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 TotalRequests      Total Gateway        Count     Total            Number of             Location,Hostna
                    Requests                                        gateway               me
                    (Deprecated)                                    requests - Use
                                                                    multi-dimension
                                                                    request metric
                                                                    with
                                                                    GatewayRespons
                                                                    eCodeCategory
                                                                    dimension
                                                                    instead



                                                                                       Ex. C - Page 6
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 8 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


SuccessfulReques   Successful           Count          Total            Number of             Location,Hostna
ts                 Gateway                                              successful            me
                   Requests                                             gateway
                   (Deprecated)                                         requests - Use
                                                                        multi-dimension
                                                                        request metric
                                                                        with
                                                                        GatewayRespons
                                                                        eCodeCategory
                                                                        dimension
                                                                        instead

UnauthorizedReq    Unauthorized         Count          Total            Number of             Location,Hostna
uests              Gateway                                              unauthorized          me
                   Requests                                             gateway
                   (Deprecated)                                         requests - Use
                                                                        multi-dimension
                                                                        request metric
                                                                        with
                                                                        GatewayRespons
                                                                        eCodeCategory
                                                                        dimension
                                                                        instead

FailedRequests     Failed Gateway       Count          Total            Number of             Location,Hostna
                   Requests                                             failures in           me
                   (Deprecated)                                         gateway
                                                                        requests - Use
                                                                        multi-dimension
                                                                        request metric
                                                                        with
                                                                        GatewayRespons
                                                                        eCodeCategory
                                                                        dimension
                                                                        instead

OtherRequests      Other Gateway        Count          Total            Number of other       Location,Hostna
                   Requests                                             gateway               me
                   (Deprecated)                                         requests - Use
                                                                        multi-dimension
                                                                        request metric
                                                                        with
                                                                        GatewayRespons
                                                                        eCodeCategory
                                                                        dimension
                                                                        instead

Duration           Overall Duration     Milliseconds   Average          Overall Duration      Location,Hostna
                   of Gateway                                           of Gateway            me
                   Requests                                             Requests in
                                                                        milliseconds

BackendDuration    Duration of          Milliseconds   Average          Duration of           Location,Hostna
                   Backend                                              Backend               me
                   Requests                                             Requests in
                                                                        milliseconds


                                                                                           Ex. C - Page 7
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 9 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N         DIM EN SIO N S


Capacity           Capacity             Percent   Average          Utilization metric      Location
                                                                   for
                                                                   ApiManagement
                                                                   service

EventHubTotalEv    Total EventHub       Count     Total            Number of               Location
ents               Events                                          events sent to
                                                                   EventHub

EventHubSucces     Successful           Count     Total            Number of               Location
sfulEvents         EventHub Events                                 successful
                                                                   EventHub events

EventHubTotalFai   Failed EventHub      Count     Total            Number of failed        Location
ledEvents          Events                                          EventHub events

EventHubRejecte    Rejected             Count     Total            Number of               Location
dEvents            EventHub Events                                 rejected
                                                                   EventHub events
                                                                   (wrong
                                                                   configuration or
                                                                   unauthorized)

EventHubThrottl    Throttled            Count     Total            Number of               Location
edEvents           EventHub Events                                 throttled
                                                                   EventHub events

EventHubTimedo     Timed Out            Count     Total            Number of timed         Location
utEvents           EventHub Events                                 out EventHub
                                                                   events

EventHubDropp      Dropped              Count     Total            Number of               Location
edEvents           EventHub Events                                 events skipped
                                                                   because of
                                                                   queue size limit
                                                                   reached

EventHubTotalBy    Size of EventHub     Bytes     Total            Total size of           Location
tesSent            Events                                          EventHub events
                                                                   in bytes

Requests           Requests             Count     Total            Gateway request         Location,Hostna
                                                                   metrics with            me,LastErrorReas
                                                                   multiple                on,BackendResp
                                                                   dimensions              onseCode,Gatew
                                                                                           ayResponseCode
                                                                                           ,BackendRespons
                                                                                           eCodeCategory,
                                                                                           GatewayRespons
                                                                                           eCodeCategory




                                                                                        Ex. C - Page 8
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 10 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 NetworkConnect   Network              Count     Total            Network               Location,Resourc
 ivity            Connectivity                                    Connectivity          eType
                  Status of                                       status of
                  Resources                                       dependent
                  (Preview)                                       resource types
                                                                  from API
                                                                  Management
                                                                  service


Microsoft.AppConfiguration/configurationStores
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 HttpIncomingRe   HttpIncomingRe       Count     Count            Total number of       StatusCode
 questCount       questCount                                      incoming http
                                                                  requests.

 HttpIncomingRe   HttpIncomingRe       Count     Average          Latency on an         StatusCode
 questDuration    questDuration                                   http request.


Microsoft.AppPlatform/Spring
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 SystemCpuUsag    System CPU           Percent   Average          The recent cpu        AppName,Pod
 ePercentage      Usage                                           usage for the
                  Percentage                                      whole system

 AppCpuUsagePe    App CPU Usage        Percent   Average          App JVM CPU           AppName,Pod
 rcentage         Percentage                                      Usage
                                                                  Percentage

 AppMemoryCo      App Memory           Bytes     Average          Memory                AppName,Pod
 mmitted          Assigned                                        assigned to JVM
                                                                  in bytes

 AppMemoryUse     App Memory           Bytes     Average          App Memory            AppName,Pod
 d                Used                                            Used in bytes

 AppMemoryMax     App Memory           Bytes     Maximum          The maximum           AppName,Pod
                  Max                                             amount of
                                                                  memory in bytes
                                                                  that can be used
                                                                  for memory
                                                                  management

 MaxOldGenMem     Max Available        Bytes     Average          Max size of old       AppName,Pod
 oryPoolBytes     Old Generation                                  generation
                  Data Size                                       memory pool



                                                                                     Ex. C - Page 9
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 11 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


OldGenMemory       Old Generation       Bytes          Average          Size of old           AppName,Pod
PoolBytes          Data Size                                            generation
                                                                        memory pool
                                                                        after a full GC

OldGenPromote      Promote to Old       Bytes          Maximum          Count of positive     AppName,Pod
dBytes             Generation Data                                      increases in the
                   Size                                                 size of the old
                                                                        generation
                                                                        memory pool
                                                                        before GC to
                                                                        after GC

YoungGenPromo      Promote to           Bytes          Maximum          Incremented for       AppName,Pod
tedBytes           Young                                                an increase in
                   Generation Data                                      the size of the
                   Size                                                 young
                                                                        generation
                                                                        memory pool
                                                                        after one GC to
                                                                        before the next

GCPauseTotalCo     GC Pause Count       Count          Total            GC Pause Count        AppName,Pod
unt

GCPauseTotalTim    GC Pause Total       Milliseconds   Total            GC Pause Total        AppName,Pod
e                  Time                                                 Time

TomcatSentBytes    Tomcat Total         Bytes          Total            Tomcat Total          AppName,Pod
                   Sent Bytes                                           Sent Bytes

TomcatReceivedB    Tomcat Total         Bytes          Total            Tomcat Total          AppName,Pod
ytes               Received Bytes                                       Received Bytes

TomcatRequestTo    Tomcat Request       Milliseconds   Total            Tomcat Request        AppName,Pod
talTime            Total Times                                          Total Times

TomcatRequestTo    Tomcat Request       Count          Total            Tomcat Request        AppName,Pod
talCount           Total Count                                          Total Count

TomcatResponse     Tomcat Request       Milliseconds   Average          Tomcat Request        AppName,Pod
AvgTime            Average Time                                         Average Time

TomcatRequestM     Tomcat Request       Milliseconds   Maximum          Tomcat Request        AppName,Pod
axTime             Max Time                                             Max Time

TomcatErrorCou     Tomcat Global        Count          Total            Tomcat Global         AppName,Pod
nt                 Error                                                Error

TomcatSessionAc    Tomcat Session       Count          Total            Tomcat Session        AppName,Pod
tiveMaxCount       Max Active                                           Max Active
                   Count                                                Count

TomcatSessionAli   Tomcat Session       Milliseconds   Maximum          Tomcat Session        AppName,Pod
veMaxTime          Max Alive Time                                       Max Alive Time
                                                                                          Ex. C - Page 10
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 12 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 TomcatSessionAc    Tomcat Session       Count   Total            Tomcat Session        AppName,Pod
 tiveCurrentCoun    Alive Count                                   Alive Count
 t

 TomcatSessionCr    Tomcat Session       Count   Total            Tomcat Session        AppName,Pod
 eatedCount         Created Count                                 Created Count

 TomcatSessionEx    Tomcat Session       Count   Total            Tomcat Session        AppName,Pod
 piredCount         Expired Count                                 Expired Count

 TomcatSessionRej   Tomcat Session       Count   Total            Tomcat Session        AppName,Pod
 ectedCount         Rejected Count                                Rejected Count


Microsoft.Automation/automationAccounts
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 TotalJob           Total Jobs           Count   Total            The total             Runbook,Status
                                                                  number of jobs

 TotalUpdateDepl    Total Update         Count   Total            Total software        SoftwareUpdate
 oymentRuns         Deployment                                    update                ConfigurationNa
                    Runs                                          deployment runs       me,Status

 TotalUpdateDepl    Total Update         Count   Total            Total software        SoftwareUpdate
 oymentMachine      Deployment                                    update                ConfigurationNa
 Runs               Machine Runs                                  deployment            me,Status,Target
                                                                  machine runs in       Computer,Softwa
                                                                  a software            reUpdateConfigu
                                                                  update                rationRunId
                                                                  deployment run


Microsoft.Batch/batchAccounts
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 CoreCount          Dedicated Core       Count   Total            Total number of       None
                    Count                                         dedicated cores
                                                                  in the batch
                                                                  account

 TotalNodeCount     Dedicated Node       Count   Total            Total number of       None
                    Count                                         dedicated nodes
                                                                  in the batch
                                                                  account

 LowPriorityCore    LowPriority Core     Count   Total            Total number of       None
 Count              Count                                         low-priority
                                                                  cores in the
                                                                  batch account


                                                                                    Ex. C - Page 11
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 13 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


TotalLowPriority   Low-Priority         Count   Total            Total number of       None
NodeCount          Node Count                                    low-priority
                                                                 nodes in the
                                                                 batch account

CreatingNodeCo     Creating Node        Count   Total            Number of             None
unt                Count                                         nodes being
                                                                 created

StartingNodeCo     Starting Node        Count   Total            Number of             None
unt                Count                                         nodes starting

WaitingForStartT   Waiting For Start    Count   Total            Number of             None
askNodeCount       Task Node Count                               nodes waiting
                                                                 for the Start Task
                                                                 to complete

StartTaskFailedN   Start Task Failed    Count   Total            Number of             None
odeCount           Node Count                                    nodes where the
                                                                 Start Task has
                                                                 failed

IdleNodeCount      Idle Node Count      Count   Total            Number of idle        None
                                                                 nodes

OfflineNodeCou     Offline Node         Count   Total            Number of             None
nt                 Count                                         offline nodes

RebootingNodeC     Rebooting Node       Count   Total            Number of             None
ount               Count                                         rebooting nodes

ReimagingNodeC     Reimaging Node       Count   Total            Number of             None
ount               Count                                         reimaging nodes

RunningNodeCo      Running Node         Count   Total            Number of             None
unt                Count                                         running nodes

LeavingPoolNod     Leaving Pool         Count   Total            Number of             None
eCount             Node Count                                    nodes leaving
                                                                 the Pool

UnusableNodeC      Unusable Node        Count   Total            Number of             None
ount               Count                                         unusable nodes

PreemptedNode      Preempted Node       Count   Total            Number of             None
Count              Count                                         preempted
                                                                 nodes

TaskStartEvent     Task Start Events    Count   Total            Total number of       poolId,jobId
                                                                 tasks that have
                                                                 started




                                                                                   Ex. C - Page 12
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 14 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


TaskCompleteEve     Task Complete        Count   Total            Total number of       poolId,jobId
nt                  Events                                        tasks that have
                                                                  completed

TaskFailEvent       Task Fail Events     Count   Total            Total number of       poolId,jobId
                                                                  tasks that have
                                                                  completed in a
                                                                  failed state

PoolCreateEvent     Pool Create          Count   Total            Total number of       poolId
                    Events                                        pools that have
                                                                  been created

PoolResizeStartEv   Pool Resize Start    Count   Total            Total number of       poolId
ent                 Events                                        pool resizes that
                                                                  have started

PoolResizeCompl     Pool Resize          Count   Total            Total number of       poolId
eteEvent            Complete Events                               pool resizes that
                                                                  have completed

PoolDeleteStartE    Pool Delete Start    Count   Total            Total number of       poolId
vent                Events                                        pool deletes that
                                                                  have started

PoolDeleteCompl     Pool Delete          Count   Total            Total number of       poolId
eteEvent            Complete Events                               pool deletes that
                                                                  have completed

JobDeleteCompl      Job Delete           Count   Total            Total number of       jobId
eteEvent            Complete Events                               jobs that have
                                                                  been successfully
                                                                  deleted.

JobDeleteStartEv    Job Delete Start     Count   Total            Total number of       jobId
ent                 Events                                        jobs that have
                                                                  been requested
                                                                  to be deleted.

JobDisableCompl     Job Disable          Count   Total            Total number of       jobId
eteEvent            Complete Events                               jobs that have
                                                                  been successfully
                                                                  disabled.

JobDisableStartE    Job Disable Start    Count   Total            Total number of       jobId
vent                Events                                        jobs that have
                                                                  been requested
                                                                  to be disabled.

JobStartEvent       Job Start Events     Count   Total            Total number of       jobId
                                                                  jobs that have
                                                                  been successfully
                                                                  started.



                                                                                    Ex. C - Page 13
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 15 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 JobTerminateCo     Job Terminate        Count   Total            Total number of       jobId
 mpleteEvent        Complete Events                               jobs that have
                                                                  been successfully
                                                                  terminated.

 JobTerminateStar   Job Terminate        Count   Total            Total number of       jobId
 tEvent             Start Events                                  jobs that have
                                                                  been requested
                                                                  to be
                                                                  terminated.


Microsoft.BatchAI/workspaces
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 Job Submitted      Job Submitted        Count   Total            Number of jobs        Scenario,Cluster
                                                                  submitted             Name

 Job Completed      Job Completed        Count   Total            Number of jobs        Scenario,Cluster
                                                                  completed             Name,ResultType

 Total Nodes        Total Nodes          Count   Average          Number of total       Scenario,Cluster
                                                                  nodes                 Name

 Active Nodes       Active Nodes         Count   Average          Number of             Scenario,Cluster
                                                                  running nodes         Name

 Idle Nodes         Idle Nodes           Count   Average          Number of idle        Scenario,Cluster
                                                                  nodes                 Name

 Unusable Nodes     Unusable Nodes       Count   Average          Number of             Scenario,Cluster
                                                                  unusable nodes        Name

 Preempted          Preempted            Count   Average          Number of             Scenario,Cluster
 Nodes              Nodes                                         preempted             Name
                                                                  nodes

 Leaving Nodes      Leaving Nodes        Count   Average          Number of             Scenario,Cluster
                                                                  leaving nodes         Name

 Total Cores        Total Cores          Count   Average          Number of total       Scenario,Cluster
                                                                  cores                 Name

 Active Cores       Active Cores         Count   Average          Number of active      Scenario,Cluster
                                                                  cores                 Name

 Idle Cores         Idle Cores           Count   Average          Number of idle        Scenario,Cluster
                                                                  cores                 Name

 Unusable Cores     Unusable Cores       Count   Average          Number of             Scenario,Cluster
                                                                  unusable cores        Name

                                                                                    Ex. C - Page 14
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 16 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 Preempted           Preempted            Count     Average          Number of             Scenario,Cluster
 Cores               Cores                                           preempted cores       Name

 Leaving Cores       Leaving Cores        Count     Average          Number of             Scenario,Cluster
                                                                     leaving cores         Name

 Quota Utilization   Quota Utilization    Count     Average          Percent of quota      Scenario,Cluster
 Percentage          Percentage                                      utilized              Name,VmFamily
                                                                                           Name,VmPriority


Microsoft.Blockchain/blockchainMembers
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 CpuUsagePercen      CPU Usage            Percent   Maximum          CPU Usage             Node
 tageInDouble        Percentage                                      Percentage

 MemoryUsage         Memory Usage         Bytes     Average          Memory Usage          Node

 MemoryLimit         Memory Limit         Bytes     Average          Memory Limit          Node

 MemoryUsagePe       Memory Usage         Percent   Average          Memory Usage          Node
 rcentageInDoubl     Percentage                                      Percentage
 e

 StorageUsage        Storage Usage        Bytes     Average          Storage Usage         Node

 IOReadBytes         IO Read Bytes        Bytes     Total            IO Read Bytes         Node

 IOWriteBytes        IO Write Bytes       Bytes     Total            IO Write Bytes        Node

 ConnectionAcce      Accepted             Count     Total            Accepted              Node
 pted                Connections                                     Connections

 ConnectionHand      Handled              Count     Total            Handled               Node
 led                 Connections                                     Connections

 ConnectionActiv     Active               Count     Average          Active                Node
 e                   Connections                                     Connections

 RequestHandled      Handled              Count     Total            Handled               Node
                     Requests                                        Requests

 ProcessedBlocks     Processed Blocks     Count     Total            Processed Blocks      Node

 ProcessedTransac    Processed            Count     Total            Processed             Node
 tions               Transactions                                    Transactions

 PendingTransacti    Pending              Count     Average          Pending               Node
 ons                 Transactions                                    Transactions

                                                                                       Ex. C - Page 15
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 17 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


 QueuedTransacti    Queued               Count            Average          Queued                Node
 ons                Transactions                                           Transactions


Microsoft.Cache/redis
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


 connectedclients   Connected            Count            Maximum                                ShardId
                    Clients

 totalcommandsp     Total Operations     Count            Total                                  ShardId
 rocessed

 cachehits          Cache Hits           Count            Total                                  ShardId

 cachemisses        Cache Misses         Count            Total                                  ShardId

 cachemissrate      Cache Miss Rate      Percent          cachemissrate                          ShardId

 getcommands        Gets                 Count            Total                                  ShardId

 setcommands        Sets                 Count            Total                                  ShardId

 operationsPerSec   Operations Per       Count            Maximum                                ShardId
 ond                Second

 evictedkeys        Evicted Keys         Count            Total                                  ShardId

 totalkeys          Total Keys           Count            Maximum                                ShardId

 expiredkeys        Expired Keys         Count            Total                                  ShardId

 usedmemory         Used Memory          Bytes            Maximum                                ShardId

 usedmemoryper      Used Memory          Percent          Maximum                                ShardId
 centage            Percentage

 usedmemoryRss      Used Memory          Bytes            Maximum                                ShardId
                    RSS

 serverLoad         Server Load          Percent          Maximum                                ShardId

 cacheWrite         Cache Write          BytesPerSecond   Maximum                                ShardId

 cacheRead          Cache Read           BytesPerSecond   Maximum                                ShardId

 percentProcessor   CPU                  Percent          Maximum                                ShardId
 Time


                                                                                             Ex. C - Page 16
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 18 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


cacheLatency       Cache Latency        Count            Average                                ShardId
                   Microseconds
                   (Preview)

errors             Errors               Count            Maximum                                ShardId,ErrorTyp
                                                                                                e

connectedclients   Connected            Count            Maximum                                None
0                  Clients (Shard 0)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed0          (Shard 0)

cachehits0         Cache Hits           Count            Total                                  None
                   (Shard 0)

cachemisses0       Cache Misses         Count            Total                                  None
                   (Shard 0)

getcommands0       Gets (Shard 0)       Count            Total                                  None

setcommands0       Sets (Shard 0)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond0               Second (Shard 0)

evictedkeys0       Evicted Keys         Count            Total                                  None
                   (Shard 0)

totalkeys0         Total Keys (Shard    Count            Maximum                                None
                   0)

expiredkeys0       Expired Keys         Count            Total                                  None
                   (Shard 0)

usedmemory0        Used Memory          Bytes            Maximum                                None
                   (Shard 0)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
0                  RSS (Shard 0)

serverLoad0        Server Load          Percent          Maximum                                None
                   (Shard 0)

cacheWrite0        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 0)

cacheRead0         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 0)

percentProcessor   CPU (Shard 0)        Percent          Maximum                                None
Time0

                                                                                            Ex. C - Page 17
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 19 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


connectedclients   Connected            Count            Maximum                                None
1                  Clients (Shard 1)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed1          (Shard 1)

cachehits1         Cache Hits           Count            Total                                  None
                   (Shard 1)

cachemisses1       Cache Misses         Count            Total                                  None
                   (Shard 1)

getcommands1       Gets (Shard 1)       Count            Total                                  None

setcommands1       Sets (Shard 1)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond1               Second (Shard 1)

evictedkeys1       Evicted Keys         Count            Total                                  None
                   (Shard 1)

totalkeys1         Total Keys (Shard    Count            Maximum                                None
                   1)

expiredkeys1       Expired Keys         Count            Total                                  None
                   (Shard 1)

usedmemory1        Used Memory          Bytes            Maximum                                None
                   (Shard 1)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
1                  RSS (Shard 1)

serverLoad1        Server Load          Percent          Maximum                                None
                   (Shard 1)

cacheWrite1        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 1)

cacheRead1         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 1)

percentProcessor   CPU (Shard 1)        Percent          Maximum                                None
Time1

connectedclients   Connected            Count            Maximum                                None
2                  Clients (Shard 2)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed2          (Shard 2)


                                                                                            Ex. C - Page 18
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 20 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


cachehits2         Cache Hits           Count            Total                                  None
                   (Shard 2)

cachemisses2       Cache Misses         Count            Total                                  None
                   (Shard 2)

getcommands2       Gets (Shard 2)       Count            Total                                  None

setcommands2       Sets (Shard 2)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond2               Second (Shard 2)

evictedkeys2       Evicted Keys         Count            Total                                  None
                   (Shard 2)

totalkeys2         Total Keys (Shard    Count            Maximum                                None
                   2)

expiredkeys2       Expired Keys         Count            Total                                  None
                   (Shard 2)

usedmemory2        Used Memory          Bytes            Maximum                                None
                   (Shard 2)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
2                  RSS (Shard 2)

serverLoad2        Server Load          Percent          Maximum                                None
                   (Shard 2)

cacheWrite2        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 2)

cacheRead2         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 2)

percentProcessor   CPU (Shard 2)        Percent          Maximum                                None
Time2

connectedclients   Connected            Count            Maximum                                None
3                  Clients (Shard 3)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed3          (Shard 3)

cachehits3         Cache Hits           Count            Total                                  None
                   (Shard 3)

cachemisses3       Cache Misses         Count            Total                                  None
                   (Shard 3)


                                                                                            Ex. C - Page 19
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 21 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


getcommands3       Gets (Shard 3)       Count            Total                                  None

setcommands3       Sets (Shard 3)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond3               Second (Shard 3)

evictedkeys3       Evicted Keys         Count            Total                                  None
                   (Shard 3)

totalkeys3         Total Keys (Shard    Count            Maximum                                None
                   3)

expiredkeys3       Expired Keys         Count            Total                                  None
                   (Shard 3)

usedmemory3        Used Memory          Bytes            Maximum                                None
                   (Shard 3)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
3                  RSS (Shard 3)

serverLoad3        Server Load          Percent          Maximum                                None
                   (Shard 3)

cacheWrite3        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 3)

cacheRead3         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 3)

percentProcessor   CPU (Shard 3)        Percent          Maximum                                None
Time3

connectedclients   Connected            Count            Maximum                                None
4                  Clients (Shard 4)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed4          (Shard 4)

cachehits4         Cache Hits           Count            Total                                  None
                   (Shard 4)

cachemisses4       Cache Misses         Count            Total                                  None
                   (Shard 4)

getcommands4       Gets (Shard 4)       Count            Total                                  None

setcommands4       Sets (Shard 4)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond4               Second (Shard 4)

                                                                                            Ex. C - Page 20
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 22 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


evictedkeys4       Evicted Keys         Count            Total                                  None
                   (Shard 4)

totalkeys4         Total Keys (Shard    Count            Maximum                                None
                   4)

expiredkeys4       Expired Keys         Count            Total                                  None
                   (Shard 4)

usedmemory4        Used Memory          Bytes            Maximum                                None
                   (Shard 4)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
4                  RSS (Shard 4)

serverLoad4        Server Load          Percent          Maximum                                None
                   (Shard 4)

cacheWrite4        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 4)

cacheRead4         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 4)

percentProcessor   CPU (Shard 4)        Percent          Maximum                                None
Time4

connectedclients   Connected            Count            Maximum                                None
5                  Clients (Shard 5)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed5          (Shard 5)

cachehits5         Cache Hits           Count            Total                                  None
                   (Shard 5)

cachemisses5       Cache Misses         Count            Total                                  None
                   (Shard 5)

getcommands5       Gets (Shard 5)       Count            Total                                  None

setcommands5       Sets (Shard 5)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond5               Second (Shard 5)

evictedkeys5       Evicted Keys         Count            Total                                  None
                   (Shard 5)

totalkeys5         Total Keys (Shard    Count            Maximum                                None
                   5)


                                                                                            Ex. C - Page 21
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 23 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


expiredkeys5       Expired Keys         Count            Total                                  None
                   (Shard 5)

usedmemory5        Used Memory          Bytes            Maximum                                None
                   (Shard 5)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
5                  RSS (Shard 5)

serverLoad5        Server Load          Percent          Maximum                                None
                   (Shard 5)

cacheWrite5        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 5)

cacheRead5         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 5)

percentProcessor   CPU (Shard 5)        Percent          Maximum                                None
Time5

connectedclients   Connected            Count            Maximum                                None
6                  Clients (Shard 6)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed6          (Shard 6)

cachehits6         Cache Hits           Count            Total                                  None
                   (Shard 6)

cachemisses6       Cache Misses         Count            Total                                  None
                   (Shard 6)

getcommands6       Gets (Shard 6)       Count            Total                                  None

setcommands6       Sets (Shard 6)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond6               Second (Shard 6)

evictedkeys6       Evicted Keys         Count            Total                                  None
                   (Shard 6)

totalkeys6         Total Keys (Shard    Count            Maximum                                None
                   6)

expiredkeys6       Expired Keys         Count            Total                                  None
                   (Shard 6)

usedmemory6        Used Memory          Bytes            Maximum                                None
                   (Shard 6)


                                                                                            Ex. C - Page 22
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 24 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


usedmemoryRss      Used Memory          Bytes            Maximum                                None
6                  RSS (Shard 6)

serverLoad6        Server Load          Percent          Maximum                                None
                   (Shard 6)

cacheWrite6        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 6)

cacheRead6         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 6)

percentProcessor   CPU (Shard 6)        Percent          Maximum                                None
Time6

connectedclients   Connected            Count            Maximum                                None
7                  Clients (Shard 7)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed7          (Shard 7)

cachehits7         Cache Hits           Count            Total                                  None
                   (Shard 7)

cachemisses7       Cache Misses         Count            Total                                  None
                   (Shard 7)

getcommands7       Gets (Shard 7)       Count            Total                                  None

setcommands7       Sets (Shard 7)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond7               Second (Shard 7)

evictedkeys7       Evicted Keys         Count            Total                                  None
                   (Shard 7)

totalkeys7         Total Keys (Shard    Count            Maximum                                None
                   7)

expiredkeys7       Expired Keys         Count            Total                                  None
                   (Shard 7)

usedmemory7        Used Memory          Bytes            Maximum                                None
                   (Shard 7)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
7                  RSS (Shard 7)

serverLoad7        Server Load          Percent          Maximum                                None
                   (Shard 7)


                                                                                            Ex. C - Page 23
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 25 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


cacheWrite7        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 7)

cacheRead7         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 7)

percentProcessor   CPU (Shard 7)        Percent          Maximum                                None
Time7

connectedclients   Connected            Count            Maximum                                None
8                  Clients (Shard 8)

totalcommandsp     Total Operations     Count            Total                                  None
rocessed8          (Shard 8)

cachehits8         Cache Hits           Count            Total                                  None
                   (Shard 8)

cachemisses8       Cache Misses         Count            Total                                  None
                   (Shard 8)

getcommands8       Gets (Shard 8)       Count            Total                                  None

setcommands8       Sets (Shard 8)       Count            Total                                  None

operationsPerSec   Operations Per       Count            Maximum                                None
ond8               Second (Shard 8)

evictedkeys8       Evicted Keys         Count            Total                                  None
                   (Shard 8)

totalkeys8         Total Keys (Shard    Count            Maximum                                None
                   8)

expiredkeys8       Expired Keys         Count            Total                                  None
                   (Shard 8)

usedmemory8        Used Memory          Bytes            Maximum                                None
                   (Shard 8)

usedmemoryRss      Used Memory          Bytes            Maximum                                None
8                  RSS (Shard 8)

serverLoad8        Server Load          Percent          Maximum                                None
                   (Shard 8)

cacheWrite8        Cache Write          BytesPerSecond   Maximum                                None
                   (Shard 8)

cacheRead8         Cache Read           BytesPerSecond   Maximum                                None
                   (Shard 8)


                                                                                            Ex. C - Page 24
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 26 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


 percentProcessor   CPU (Shard 8)        Percent          Maximum                                None
 Time8

 connectedclients   Connected            Count            Maximum                                None
 9                  Clients (Shard 9)

 totalcommandsp     Total Operations     Count            Total                                  None
 rocessed9          (Shard 9)

 cachehits9         Cache Hits           Count            Total                                  None
                    (Shard 9)

 cachemisses9       Cache Misses         Count            Total                                  None
                    (Shard 9)

 getcommands9       Gets (Shard 9)       Count            Total                                  None

 setcommands9       Sets (Shard 9)       Count            Total                                  None

 operationsPerSec   Operations Per       Count            Maximum                                None
 ond9               Second (Shard 9)

 evictedkeys9       Evicted Keys         Count            Total                                  None
                    (Shard 9)

 totalkeys9         Total Keys (Shard    Count            Maximum                                None
                    9)

 expiredkeys9       Expired Keys         Count            Total                                  None
                    (Shard 9)

 usedmemory9        Used Memory          Bytes            Maximum                                None
                    (Shard 9)

 usedmemoryRss      Used Memory          Bytes            Maximum                                None
 9                  RSS (Shard 9)

 serverLoad9        Server Load          Percent          Maximum                                None
                    (Shard 9)

 cacheWrite9        Cache Write          BytesPerSecond   Maximum                                None
                    (Shard 9)

 cacheRead9         Cache Read           BytesPerSecond   Maximum                                None
                    (Shard 9)

 percentProcessor   CPU (Shard 9)        Percent          Maximum                                None
 Time9


Microsoft.Cdn/cdnwebapplicationfirewallpolicies
                                                                                             Ex. C - Page 25
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 27 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 WebApplicationF    Web Application      Count            Total            The number of          PolicyName,Rule
 irewallRequestCo   Firewall Request                                       client requests        Name,Action
 unt                Count                                                  processed by the
                                                                           Web Application
                                                                           Firewall


Microsoft.ClassicCompute/virtualMachines
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 Percentage CPU     Percentage CPU       Percent          Average          The percentage         None
                                                                           of allocated
                                                                           compute units
                                                                           that are
                                                                           currently in use
                                                                           by the Virtual
                                                                           Machine(s).

 Network In         Network In           Bytes            Total            The number of          None
                                                                           bytes received
                                                                           on all network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Incoming
                                                                           Traffic).

 Network Out        Network Out          Bytes            Total            The number of          None
                                                                           bytes out on all
                                                                           network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Outgoing
                                                                           Traffic).

 Disk Read          Disk Read            BytesPerSecond   Average          Average bytes          None
 Bytes/Sec                                                                 read from disk
                                                                           during
                                                                           monitoring
                                                                           period.

 Disk Write         Disk Write           BytesPerSecond   Average          Average bytes          None
 Bytes/Sec                                                                 written to disk
                                                                           during
                                                                           monitoring
                                                                           period.

 Disk Read          Disk Read            CountPerSecond   Average          Disk Read IOPS.        None
 Operations/Sec     Operations/Sec

 Disk Write         Disk Write           CountPerSecond   Average          Disk Write IOPS.       None
 Operations/Sec     Operations/Sec


                                                                                              Ex. C - Page 26
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 28 of 198
Microsoft.ClassicCompute/domainNames/slots/roles
                  M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC         NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 Percentage CPU   Percentage CPU       Percent          Average          The percentage         RoleInstanceId
                                                                         of allocated
                                                                         compute units
                                                                         that are
                                                                         currently in use
                                                                         by the Virtual
                                                                         Machine(s).

 Network In       Network In           Bytes            Total            The number of          RoleInstanceId
                                                                         bytes received
                                                                         on all network
                                                                         interfaces by the
                                                                         Virtual
                                                                         Machine(s)
                                                                         (Incoming
                                                                         Traffic).

 Network Out      Network Out          Bytes            Total            The number of          RoleInstanceId
                                                                         bytes out on all
                                                                         network
                                                                         interfaces by the
                                                                         Virtual
                                                                         Machine(s)
                                                                         (Outgoing
                                                                         Traffic).

 Disk Read        Disk Read            BytesPerSecond   Average          Average bytes          RoleInstanceId
 Bytes/Sec                                                               read from disk
                                                                         during
                                                                         monitoring
                                                                         period.

 Disk Write       Disk Write           BytesPerSecond   Average          Average bytes          RoleInstanceId
 Bytes/Sec                                                               written to disk
                                                                         during
                                                                         monitoring
                                                                         period.

 Disk Read        Disk Read            CountPerSecond   Average          Disk Read IOPS.        RoleInstanceId
 Operations/Sec   Operations/Sec

 Disk Write       Disk Write           CountPerSecond   Average          Disk Write IOPS.       RoleInstanceId
 Operations/Sec   Operations/Sec


Microsoft.ClassicStorage/storageAccounts
                  M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC         NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 UsedCapacity     Used capacity        Bytes            Average          Account used           None
                                                                         capacity



                                                                                            Ex. C - Page 27
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 29 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


Transactions       Transactions         Count          Total            The number of         ResponseType,Ge
                                                                        requests made         oType,ApiName,
                                                                        to a storage          Authentication
                                                                        service or the
                                                                        specified API
                                                                        operation. This
                                                                        number includes
                                                                        successful and
                                                                        failed requests,
                                                                        as well as
                                                                        requests which
                                                                        produced errors.
                                                                        Use
                                                                        ResponseType
                                                                        dimension for
                                                                        the number of
                                                                        different type of
                                                                        response.

Ingress            Ingress              Bytes          Total            The amount of         GeoType,ApiNam
                                                                        ingress data, in      e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of         GeoType,ApiNam
                                                                        egress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The latency used      GeoType,ApiNam
ency               Latency                                              by Azure Storage      e,Authentication
                                                                        to process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        SuccessE2ELaten
                                                                        cy.


                                                                                          Ex. C - Page 28
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 30 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessE2ELaten   Success E2E          Milliseconds   Average          The end-to-end        GeoType,ApiNam
 cy                Latency                                              latency of            e,Authentication
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.

 Availability      Availability         Percent        Average          The percentage        GeoType,ApiNam
                                                                        of availability for   e,Authentication
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.
                                                                        Availability is
                                                                        calculated by
                                                                        taking the
                                                                        TotalBillableRequ
                                                                        ests value and
                                                                        dividing it by the
                                                                        number of
                                                                        applicable
                                                                        requests,
                                                                        including those
                                                                        that produced
                                                                        unexpected
                                                                        errors. All
                                                                        unexpected
                                                                        errors result in
                                                                        reduced
                                                                        availability for
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.


Microsoft.ClassicStorage/storageAccounts/blobServices
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S




                                                                                          Ex. C - Page 29
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 31 of 198
                 M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC         NAME                 UN IT   TYPE             DESC RIP T IO N         DIM EN SIO N S


BlobCapacity     Blob Capacity        Bytes   Average          The amount of           BlobType,Tier
                                                               storage used by
                                                               the storage
                                                               account's Blob
                                                               service in bytes.

BlobCount        Blob Count           Count   Average          The number of           BlobType,Tier
                                                               Blob in the
                                                               storage
                                                               account's Blob
                                                               service.

ContainerCount   Blob Container       Count   Average          The number of           None
                 Count                                         containers in the
                                                               storage
                                                               account's Blob
                                                               service.

IndexCapacity    Index Capacity       Bytes   Average          The amount of           None
                                                               storage used by
                                                               ADLS Gen2
                                                               (Hierarchical)
                                                               Index in bytes.

Transactions     Transactions         Count   Total            The number of           ResponseType,Ge
                                                               requests made           oType,ApiName,
                                                               to a storage            Authentication
                                                               service or the
                                                               specified API
                                                               operation. This
                                                               number includes
                                                               successful and
                                                               failed requests,
                                                               as well as
                                                               requests which
                                                               produced errors.
                                                               Use
                                                               ResponseType
                                                               dimension for
                                                               the number of
                                                               different type of
                                                               response.

Ingress          Ingress              Bytes   Total            The amount of           GeoType,ApiNam
                                                               ingress data, in        e,Authentication
                                                               bytes. This
                                                               number includes
                                                               ingress from an
                                                               external client
                                                               into Azure
                                                               Storage as well
                                                               as ingress within
                                                               Azure.




                                                                                   Ex. C - Page 30
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 32 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


Egress             Egress               Bytes          Total            The amount of         GeoType,ApiNam
                                                                        egress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The latency used      GeoType,ApiNam
ency               Latency                                              by Azure Storage      e,Authentication
                                                                        to process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        SuccessE2ELaten
                                                                        cy.

SuccessE2ELaten    Success E2E          Milliseconds   Average          The end-to-end        GeoType,ApiNam
cy                 Latency                                              latency of            e,Authentication
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.




                                                                                          Ex. C - Page 31
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 33 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N         DIM EN SIO N S


 Availability       Availability         Percent   Average          The percentage          GeoType,ApiNam
                                                                    of availability for     e,Authentication
                                                                    the storage
                                                                    service or the
                                                                    specified API
                                                                    operation.
                                                                    Availability is
                                                                    calculated by
                                                                    taking the
                                                                    TotalBillableRequ
                                                                    ests value and
                                                                    dividing it by the
                                                                    number of
                                                                    applicable
                                                                    requests,
                                                                    including those
                                                                    that produced
                                                                    unexpected
                                                                    errors. All
                                                                    unexpected
                                                                    errors result in
                                                                    reduced
                                                                    availability for
                                                                    the storage
                                                                    service or the
                                                                    specified API
                                                                    operation.


Microsoft.ClassicStorage/storageAccounts/tableServices
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N         DIM EN SIO N S


 TableCapacity      Table Capacity       Bytes     Average          The amount of           None
                                                                    storage used by
                                                                    the storage
                                                                    account's Table
                                                                    service in bytes.

 TableCount         Table Count          Count     Average          The number of           None
                                                                    table in the
                                                                    storage
                                                                    account's Table
                                                                    service.

 TableEntityCount   Table Entity         Count     Average          The number of           None
                    Count                                           table entities in
                                                                    the storage
                                                                    account's Table
                                                                    service.




                                                                                        Ex. C - Page 32
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 34 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


Transactions       Transactions         Count          Total            The number of         ResponseType,Ge
                                                                        requests made         oType,ApiName,
                                                                        to a storage          Authentication
                                                                        service or the
                                                                        specified API
                                                                        operation. This
                                                                        number includes
                                                                        successful and
                                                                        failed requests,
                                                                        as well as
                                                                        requests which
                                                                        produced errors.
                                                                        Use
                                                                        ResponseType
                                                                        dimension for
                                                                        the number of
                                                                        different type of
                                                                        response.

Ingress            Ingress              Bytes          Total            The amount of         GeoType,ApiNam
                                                                        ingress data, in      e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of         GeoType,ApiNam
                                                                        egress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The latency used      GeoType,ApiNam
ency               Latency                                              by Azure Storage      e,Authentication
                                                                        to process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        SuccessE2ELaten
                                                                        cy.


                                                                                          Ex. C - Page 33
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 35 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessE2ELaten   Success E2E          Milliseconds   Average          The end-to-end        GeoType,ApiNam
 cy                Latency                                              latency of            e,Authentication
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.

 Availability      Availability         Percent        Average          The percentage        GeoType,ApiNam
                                                                        of availability for   e,Authentication
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.
                                                                        Availability is
                                                                        calculated by
                                                                        taking the
                                                                        TotalBillableRequ
                                                                        ests value and
                                                                        dividing it by the
                                                                        number of
                                                                        applicable
                                                                        requests,
                                                                        including those
                                                                        that produced
                                                                        unexpected
                                                                        errors. All
                                                                        unexpected
                                                                        errors result in
                                                                        reduced
                                                                        availability for
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.


Microsoft.ClassicStorage/storageAccounts/fileServices
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S




                                                                                          Ex. C - Page 34
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 36 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N         DIM EN SIO N S


FileCapacity      File Capacity        Bytes   Average          The amount of           FileShare
                                                                storage used by
                                                                the storage
                                                                account's File
                                                                service in bytes.

FileCount         File Count           Count   Average          The number of           FileShare
                                                                file in the
                                                                storage
                                                                account's File
                                                                service.

FileShareCount    File Share Count     Count   Average          The number of           None
                                                                file shares in the
                                                                storage
                                                                account's File
                                                                service.

FileShareSnapsh   File Share           Count   Average          The number of           FileShare
otCount           Snapshot Count                                snapshots
                                                                present on the
                                                                share in storage
                                                                account's Files
                                                                Service.

FileShareSnapsh   File Share           Bytes   Average          The amount of           FileShare
otSize            Snapshot Size                                 storage used by
                                                                the snapshots in
                                                                storage
                                                                account's File
                                                                service in bytes.

FileShareQuota    File share quota     Bytes   Average          The upper limit         FileShare
                  size                                          on the amount
                                                                of storage that
                                                                can be used by
                                                                Azure Files
                                                                Service in bytes.

Transactions      Transactions         Count   Total            The number of           ResponseType,Ge
                                                                requests made           oType,ApiName,
                                                                to a storage            Authentication,Fi
                                                                service or the          leShare
                                                                specified API
                                                                operation. This
                                                                number includes
                                                                successful and
                                                                failed requests,
                                                                as well as
                                                                requests which
                                                                produced errors.
                                                                Use
                                                                ResponseType
                                                                dimension for
                                                                the number of
                                                                different type of
                                                                response.

                                                                                    Ex. C - Page 35
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 37 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


Ingress            Ingress              Bytes          Total            The amount of         GeoType,ApiNam
                                                                        ingress data, in      e,Authentication,
                                                                        bytes. This           FileShare
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of         GeoType,ApiNam
                                                                        egress data, in       e,Authentication,
                                                                        bytes. This           FileShare
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The latency used      GeoType,ApiNam
ency               Latency                                              by Azure Storage      e,Authentication,
                                                                        to process a          FileShare
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        SuccessE2ELaten
                                                                        cy.

SuccessE2ELaten    Success E2E          Milliseconds   Average          The end-to-end        GeoType,ApiNam
cy                 Latency                                              latency of            e,Authentication,
                                                                        successful            FileShare
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.
                                                                                          Ex. C - Page 36
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 38 of 198
                 M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC        NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 Availability    Availability         Percent   Average          The percentage        GeoType,ApiNam
                                                                 of availability for   e,Authentication,
                                                                 the storage           FileShare
                                                                 service or the
                                                                 specified API
                                                                 operation.
                                                                 Availability is
                                                                 calculated by
                                                                 taking the
                                                                 TotalBillableRequ
                                                                 ests value and
                                                                 dividing it by the
                                                                 number of
                                                                 applicable
                                                                 requests,
                                                                 including those
                                                                 that produced
                                                                 unexpected
                                                                 errors. All
                                                                 unexpected
                                                                 errors result in
                                                                 reduced
                                                                 availability for
                                                                 the storage
                                                                 service or the
                                                                 specified API
                                                                 operation.


Microsoft.ClassicStorage/storageAccounts/queueServices
                 M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC        NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 QueueCapacity   Queue Capacity       Bytes     Average          The amount of         None
                                                                 storage used by
                                                                 the storage
                                                                 account's Queue
                                                                 service in bytes.

 QueueCount      Queue Count          Count     Average          The number of         None
                                                                 queue in the
                                                                 storage
                                                                 account's Queue
                                                                 service.

 QueueMessageC   Queue Message        Count     Average          The approximate       None
 ount            Count                                           number of
                                                                 queue messages
                                                                 in the storage
                                                                 account's Queue
                                                                 service.




                                                                                   Ex. C - Page 37
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 39 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


Transactions       Transactions         Count          Total            The number of         ResponseType,Ge
                                                                        requests made         oType,ApiName,
                                                                        to a storage          Authentication
                                                                        service or the
                                                                        specified API
                                                                        operation. This
                                                                        number includes
                                                                        successful and
                                                                        failed requests,
                                                                        as well as
                                                                        requests which
                                                                        produced errors.
                                                                        Use
                                                                        ResponseType
                                                                        dimension for
                                                                        the number of
                                                                        different type of
                                                                        response.

Ingress            Ingress              Bytes          Total            The amount of         GeoType,ApiNam
                                                                        ingress data, in      e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of         GeoType,ApiNam
                                                                        egress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The latency used      GeoType,ApiNam
ency               Latency                                              by Azure Storage      e,Authentication
                                                                        to process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        SuccessE2ELaten
                                                                        cy.


                                                                                          Ex. C - Page 38
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 40 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessE2ELaten   Success E2E          Milliseconds   Average          The end-to-end        GeoType,ApiNam
 cy                Latency                                              latency of            e,Authentication
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.

 Availability      Availability         Percent        Average          The percentage        GeoType,ApiNam
                                                                        of availability for   e,Authentication
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.
                                                                        Availability is
                                                                        calculated by
                                                                        taking the
                                                                        TotalBillableRequ
                                                                        ests value and
                                                                        dividing it by the
                                                                        number of
                                                                        applicable
                                                                        requests,
                                                                        including those
                                                                        that produced
                                                                        unexpected
                                                                        errors. All
                                                                        unexpected
                                                                        errors result in
                                                                        reduced
                                                                        availability for
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.


Microsoft.CognitiveServices/accounts
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 TotalCalls        Total Calls          Count          Total            Total number of       ApiName,Operati
                                                                        calls.                onName,Region


                                                                                          Ex. C - Page 39
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 41 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


SuccessfulCalls     Successful Calls     Count          Total            Number of               ApiName,Operati
                                                                         successful calls.       onName,Region

TotalErrors         Total Errors         Count          Total            Total number of         ApiName,Operati
                                                                         calls with error        onName,Region
                                                                         response (HTTP
                                                                         response code
                                                                         4xx or 5xx).

BlockedCalls        Blocked Calls        Count          Total            Number of calls         ApiName,Operati
                                                                         that exceeded           onName,Region
                                                                         rate or quota
                                                                         limit.

ServerErrors        Server Errors        Count          Total            Number of calls         ApiName,Operati
                                                                         with service            onName,Region
                                                                         internal error
                                                                         (HTTP response
                                                                         code 5xx).

ClientErrors        Client Errors        Count          Total            Number of calls         ApiName,Operati
                                                                         with client side        onName,Region
                                                                         error (HTTP
                                                                         response code
                                                                         4xx).

DataIn              Data In              Bytes          Total            Size of incoming        ApiName,Operati
                                                                         data in bytes.          onName,Region

DataOut             Data Out             Bytes          Total            Size of outgoing        ApiName,Operati
                                                                         data in bytes.          onName,Region

Latency             Latency              MilliSeconds   Average          Latency in              ApiName,Operati
                                                                         milliseconds.           onName,Region

TotalTokenCalls     Total Token Calls    Count          Total            Total number of         ApiName,Operati
                                                                         token calls.            onName,Region

CharactersTransl    Characters           Count          Total            Total number of         ApiName,Operati
ated                Translated                                           characters in           onName,Region
                                                                         incoming text
                                                                         request.

CharactersTraine    Characters           Count          Total            Total number of         ApiName,Operati
d                   Trained                                              characters              onName,Region
                                                                         trained.

SpeechSessionD      Speech Session       Seconds        Total            Total duration of       ApiName,Operati
uration             Duration                                             speech session in       onName,Region
                                                                         seconds.

TotalTransactions   Total                Count          Total            Total number of         None
                    Transactions                                         transactions.


                                                                                             Ex. C - Page 40
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 42 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 ProcessedImages    Processed            Count            Total            Number of              ApiName,Feature
                    Images                                                 Transactions for       Name,Channel,R
                                                                           image                  egion
                                                                           processing.


Microsoft.Compute/virtualMachines
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 Percentage CPU     Percentage CPU       Percent          Average          The percentage         None
                                                                           of allocated
                                                                           compute units
                                                                           that are
                                                                           currently in use
                                                                           by the Virtual
                                                                           Machine(s)

 Network In         Network In           Bytes            Total            The number of          None
                    Billable                                               billable bytes
                    (Deprecated)                                           received on all
                                                                           network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Incoming Traffic)
                                                                           (Deprecated)

 Network Out        Network Out          Bytes            Total            The number of          None
                    Billable                                               billable bytes out
                    (Deprecated)                                           on all network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Outgoing Traffic)
                                                                           (Deprecated)

 Disk Read Bytes    Disk Read Bytes      Bytes            Total            Bytes read from        None
                                                                           disk during
                                                                           monitoring
                                                                           period

 Disk Write Bytes   Disk Write Bytes     Bytes            Total            Bytes written to       None
                                                                           disk during
                                                                           monitoring
                                                                           period

 Disk Read          Disk Read            CountPerSecond   Average          Disk Read IOPS         None
 Operations/Sec     Operations/Sec

 Disk Write         Disk Write           CountPerSecond   Average          Disk Write IOPS        None
 Operations/Sec     Operations/Sec




                                                                                              Ex. C - Page 41
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 43 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


CPU Credits        CPU Credits          Count            Average          Total number of         None
Remaining          Remaining                                              credits available
                                                                          to burst

CPU Credits        CPU Credits          Count            Average          Total number of         None
Consumed           Consumed                                               credits
                                                                          consumed by
                                                                          the Virtual
                                                                          Machine

Per Disk Read      Data Disk Read       CountPerSecond   Average          Bytes/Sec read          SlotId
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period

Per Disk Write     Data Disk Write      CountPerSecond   Average          Bytes/Sec written       SlotId
Bytes/sec          Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk Read      Data Disk Read       CountPerSecond   Average          Read IOPS from          SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk Write     Data Disk Write      CountPerSecond   Average          Write IOPS from         SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk QD        Data Disk QD         Count            Average          Data Disk Queue         SlotId
                   (Deprecated)]                                          Depth(or Queue
                   (portal-disk-                                          Length)
                   metrics-
                   deprecation.md)

OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Bytes/Sec read          None
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Bytes/Sec written       None
Write Bytes/sec    Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk




                                                                                              Ex. C - Page 42
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 44 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Read IOPS from        None
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Write IOPS from       None
Write              Operations/Sec                                         a single disk
Operations/Sec     (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk QD     OS Disk QD           Count            Average          OS Disk Queue         None
                   (Deprecated)                                           Depth(or Queue
                                                                          Length)

Data Disk Read     Data Disk Read       CountPerSecond   Average          Bytes/Sec read        LUN
Bytes/sec          Bytes/Sec                                              from a single
                   (Preview)                                              disk during
                                                                          monitoring
                                                                          period

Data Disk Write    Data Disk Write      CountPerSecond   Average          Bytes/Sec written     LUN
Bytes/sec          Bytes/Sec                                              to a single disk
                   (Preview)                                              during
                                                                          monitoring
                                                                          period

Data Disk Read     Data Disk Read       CountPerSecond   Average          Read IOPS from        LUN
Operations/Sec     Operations/Sec                                         a single disk
                   (Preview)                                              during
                                                                          monitoring
                                                                          period

Data Disk Write    Data Disk Write      CountPerSecond   Average          Write IOPS from       LUN
Operations/Sec     Operations/Sec                                         a single disk
                   (Preview)                                              during
                                                                          monitoring
                                                                          period

Data Disk Queue    Data Disk Queue      Count            Average          Data Disk Queue       LUN
Depth              Depth (Preview)                                        Depth(or Queue
                                                                          Length)

OS Disk Read       OS Disk Read         CountPerSecond   Average          Bytes/Sec read        None
Bytes/sec          Bytes/Sec                                              from a single
                   (Preview)                                              disk during
                                                                          monitoring
                                                                          period for OS
                                                                          disk




                                                                                            Ex. C - Page 43
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 45 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


OS Disk Write     OS Disk Write        CountPerSecond   Average          Bytes/Sec written        None
Bytes/sec         Bytes/Sec                                              to a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Read      OS Disk Read         CountPerSecond   Average          Read IOPS from           None
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Write     OS Disk Write        CountPerSecond   Average          Write IOPS from          None
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Queue     OS Disk Queue        Count            Average          OS Disk Queue            None
Depth             Depth (Preview)                                        Depth(or Queue
                                                                         Length)

Inbound Flows     Inbound Flows        Count            Average          Inbound Flows            None
                                                                         are number of
                                                                         current flows in
                                                                         the inbound
                                                                         direction (traffic
                                                                         going into the
                                                                         VM)

Outbound Flows    Outbound Flows       Count            Average          Outbound Flows           None
                                                                         are number of
                                                                         current flows in
                                                                         the outbound
                                                                         direction (traffic
                                                                         going out of the
                                                                         VM)

Inbound Flows     Inbound Flows        CountPerSecond   Average          The maximum              None
Maximum           Maximum                                                creation rate of
Creation Rate     Creation Rate                                          inbound flows
                                                                         (traffic going into
                                                                         the VM)

Outbound Flows    Outbound Flows       CountPerSecond   Average          The maximum              None
Maximum           Maximum                                                creation rate of
Creation Rate     Creation Rate                                          outbound flows
                                                                         (traffic going out
                                                                         of the VM)

Premium Data      Premium Data         Percent          Average          Premium Data             LUN
Disk Cache Read   Disk Cache Read                                        Disk Cache Read
Hit               Hit (Preview)                                          Hit

                                                                                              Ex. C - Page 44
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 46 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Premium Data       Premium Data         Percent   Average          Premium Data           LUN
 Disk Cache Read    Disk Cache Read                                 Disk Cache Read
 Miss               Miss (Preview)                                  Miss

 Premium OS         Premium OS           Percent   Average          Premium OS             None
 Disk Cache Read    Disk Cache Read                                 Disk Cache Read
 Hit                Hit (Preview)                                   Hit

 Premium OS         Premium OS           Percent   Average          Premium OS             None
 Disk Cache Read    Disk Cache Read                                 Disk Cache Read
 Miss               Miss (Preview)                                  Miss

 Network In Total   Network In Total     Bytes     Total            The number of          None
                                                                    bytes received
                                                                    on all network
                                                                    interfaces by the
                                                                    Virtual
                                                                    Machine(s)
                                                                    (Incoming Traffic)

 Network Out        Network Out          Bytes     Total            The number of          None
 Total              Total                                           bytes out on all
                                                                    network
                                                                    interfaces by the
                                                                    Virtual
                                                                    Machine(s)
                                                                    (Outgoing Traffic)


Microsoft.Compute/virtualMachineScaleSets
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Percentage CPU     Percentage CPU       Percent   Average          The percentage         VMName
                                                                    of allocated
                                                                    compute units
                                                                    that are
                                                                    currently in use
                                                                    by the Virtual
                                                                    Machine(s)

 Network In         Network In           Bytes     Total            The number of          VMName
                    Billable                                        billable bytes
                    (Deprecated)                                    received on all
                                                                    network
                                                                    interfaces by the
                                                                    Virtual
                                                                    Machine(s)
                                                                    (Incoming Traffic)
                                                                    (Deprecated)




                                                                                       Ex. C - Page 45
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 47 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


Network Out        Network Out          Bytes            Total            The number of           VMName
                   Billable                                               billable bytes out
                   (Deprecated)                                           on all network
                                                                          interfaces by the
                                                                          Virtual
                                                                          Machine(s)
                                                                          (Outgoing Traffic)
                                                                          (Deprecated)

Disk Read Bytes    Disk Read Bytes      Bytes            Total            Bytes read from         VMName
                                                                          disk during
                                                                          monitoring
                                                                          period

Disk Write Bytes   Disk Write Bytes     Bytes            Total            Bytes written to        VMName
                                                                          disk during
                                                                          monitoring
                                                                          period

Disk Read          Disk Read            CountPerSecond   Average          Disk Read IOPS          VMName
Operations/Sec     Operations/Sec

Disk Write         Disk Write           CountPerSecond   Average          Disk Write IOPS         VMName
Operations/Sec     Operations/Sec

CPU Credits        CPU Credits          Count            Average          Total number of         None
Remaining          Remaining                                              credits available
                                                                          to burst

CPU Credits        CPU Credits          Count            Average          Total number of         None
Consumed           Consumed                                               credits
                                                                          consumed by
                                                                          the Virtual
                                                                          Machine

Per Disk Read      Data Disk Read       CountPerSecond   Average          Bytes/Sec read          SlotId
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period

Per Disk Write     Data Disk Write      CountPerSecond   Average          Bytes/Sec written       SlotId
Bytes/sec          Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk Read      Data Disk Read       CountPerSecond   Average          Read IOPS from          SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period




                                                                                              Ex. C - Page 46
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 48 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


Per Disk Write     Data Disk Write      CountPerSecond   Average          Write IOPS from       SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk QD        Data Disk QD         Count            Average          Data Disk Queue       SlotId
                   (Deprecated)                                           Depth(or Queue
                                                                          Length)

OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Bytes/Sec read        None
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Bytes/Sec written     None
Write Bytes/sec    Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Read IOPS from        None
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Write IOPS from       None
Write              Operations/Sec                                         a single disk
Operations/Sec     (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk QD     OS Disk QD           Count            Average          OS Disk Queue         None
                   (Deprecated)                                           Depth(or Queue
                                                                          Length)

Data Disk Read     Data Disk Read       CountPerSecond   Average          Bytes/Sec read        LUN,VMName
Bytes/sec          Bytes/Sec                                              from a single
                   (Preview)                                              disk during
                                                                          monitoring
                                                                          period

Data Disk Write    Data Disk Write      CountPerSecond   Average          Bytes/Sec written     LUN,VMName
Bytes/sec          Bytes/Sec                                              to a single disk
                   (Preview)                                              during
                                                                          monitoring
                                                                          period




                                                                                            Ex. C - Page 47
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 49 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


Data Disk Read    Data Disk Read       CountPerSecond   Average          Read IOPS from           LUN,VMName
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period

Data Disk Write   Data Disk Write      CountPerSecond   Average          Write IOPS from          LUN,VMName
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period

Data Disk Queue   Data Disk Queue      Count            Average          Data Disk Queue          LUN,VMName
Depth             Depth (Preview)                                        Depth(or Queue
                                                                         Length)

OS Disk Read      OS Disk Read         CountPerSecond   Average          Bytes/Sec read           VMName
Bytes/sec         Bytes/Sec                                              from a single
                  (Preview)                                              disk during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Write     OS Disk Write        CountPerSecond   Average          Bytes/Sec written        VMName
Bytes/sec         Bytes/Sec                                              to a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Read      OS Disk Read         CountPerSecond   Average          Read IOPS from           VMName
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Write     OS Disk Write        CountPerSecond   Average          Write IOPS from          VMName
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Queue     OS Disk Queue        Count            Average          OS Disk Queue            VMName
Depth             Depth (Preview)                                        Depth(or Queue
                                                                         Length)

Inbound Flows     Inbound Flows        Count            Average          Inbound Flows            VMName
                                                                         are number of
                                                                         current flows in
                                                                         the inbound
                                                                         direction (traffic
                                                                         going into the
                                                                         VM)


                                                                                              Ex. C - Page 48
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 50 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


 Outbound Flows     Outbound Flows       Count            Average          Outbound Flows        VMName
                                                                           are number of
                                                                           current flows in
                                                                           the outbound
                                                                           direction (traffic
                                                                           going out of the
                                                                           VM)

 Inbound Flows      Inbound Flows        CountPerSecond   Average          The maximum           VMName
 Maximum            Maximum                                                creation rate of
 Creation Rate      Creation Rate                                          inbound flows
                                                                           (traffic going into
                                                                           the VM)

 Outbound Flows     Outbound Flows       CountPerSecond   Average          The maximum           VMName
 Maximum            Maximum                                                creation rate of
 Creation Rate      Creation Rate                                          outbound flows
                                                                           (traffic going out
                                                                           of the VM)

 Premium Data       Premium Data         Percent          Average          Premium Data          LUN,VMName
 Disk Cache Read    Disk Cache Read                                        Disk Cache Read
 Hit                Hit (Preview)                                          Hit

 Premium Data       Premium Data         Percent          Average          Premium Data          LUN,VMName
 Disk Cache Read    Disk Cache Read                                        Disk Cache Read
 Miss               Miss (Preview)                                         Miss

 Premium OS         Premium OS           Percent          Average          Premium OS            VMName
 Disk Cache Read    Disk Cache Read                                        Disk Cache Read
 Hit                Hit (Preview)                                          Hit

 Premium OS         Premium OS           Percent          Average          Premium OS            VMName
 Disk Cache Read    Disk Cache Read                                        Disk Cache Read
 Miss               Miss (Preview)                                         Miss

 Network In Total   Network In Total     Bytes            Total            The number of         VMName
                                                                           bytes received
                                                                           on all network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Incoming Traffic)

 Network Out        Network Out          Bytes            Total            The number of         VMName
 Total              Total                                                  bytes out on all
                                                                           network
                                                                           interfaces by the
                                                                           Virtual
                                                                           Machine(s)
                                                                           (Outgoing Traffic)


Microsoft.Compute/virtualMachineScaleSets/virtualMachines

                                                                                             Ex. C - Page 49
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 51 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


Percentage CPU     Percentage CPU       Percent          Average          The percentage          None
                                                                          of allocated
                                                                          compute units
                                                                          that are
                                                                          currently in use
                                                                          by the Virtual
                                                                          Machine(s)

Network In         Network In           Bytes            Total            The number of           None
                   Billable                                               billable bytes
                   (Deprecated)                                           received on all
                                                                          network
                                                                          interfaces by the
                                                                          Virtual
                                                                          Machine(s)
                                                                          (Incoming Traffic)
                                                                          (Deprecated)

Network Out        Network Out          Bytes            Total            The number of           None
                   Billable                                               billable bytes out
                   (Deprecated)                                           on all network
                                                                          interfaces by the
                                                                          Virtual
                                                                          Machine(s)
                                                                          (Outgoing Traffic)
                                                                          (Deprecated)

Disk Read Bytes    Disk Read Bytes      Bytes            Total            Bytes read from         None
                                                                          disk during
                                                                          monitoring
                                                                          period

Disk Write Bytes   Disk Write Bytes     Bytes            Total            Bytes written to        None
                                                                          disk during
                                                                          monitoring
                                                                          period

Disk Read          Disk Read            CountPerSecond   Average          Disk Read IOPS          None
Operations/Sec     Operations/Sec

Disk Write         Disk Write           CountPerSecond   Average          Disk Write IOPS         None
Operations/Sec     Operations/Sec

CPU Credits        CPU Credits          Count            Average          Total number of         None
Remaining          Remaining                                              credits available
                                                                          to burst

CPU Credits        CPU Credits          Count            Average          Total number of         None
Consumed           Consumed                                               credits
                                                                          consumed by
                                                                          the Virtual
                                                                          Machine




                                                                                              Ex. C - Page 50
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 52 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


Per Disk Read      Data Disk Read       CountPerSecond   Average          Bytes/Sec read        SlotId
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period

Per Disk Write     Data Disk Write      CountPerSecond   Average          Bytes/Sec written     SlotId
Bytes/sec          Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk Read      Data Disk Read       CountPerSecond   Average          Read IOPS from        SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk Write     Data Disk Write      CountPerSecond   Average          Write IOPS from       SlotId
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period

Per Disk QD        Data Disk QD         Count            Average          Data Disk Queue       SlotId
                   (Deprecated)                                           Depth(or Queue
                                                                          Length)

OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Bytes/Sec read        None
Bytes/sec          Bytes/Sec                                              from a single
                   (Deprecated)                                           disk during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Bytes/Sec written     None
Write Bytes/sec    Bytes/Sec                                              to a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk Read   OS Disk Read         CountPerSecond   Average          Read IOPS from        None
Operations/Sec     Operations/Sec                                         a single disk
                   (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk

OS Per Disk        OS Disk Write        CountPerSecond   Average          Write IOPS from       None
Write              Operations/Sec                                         a single disk
Operations/Sec     (Deprecated)                                           during
                                                                          monitoring
                                                                          period for OS
                                                                          disk


                                                                                            Ex. C - Page 51
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 53 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


OS Per Disk QD    OS Disk QD           Count            Average          OS Disk Queue         None
                  (Deprecated)                                           Depth(or Queue
                                                                         Length)

Data Disk Read    Data Disk Read       CountPerSecond   Average          Bytes/Sec read        LUN
Bytes/sec         Bytes/Sec                                              from a single
                  (Preview)                                              disk during
                                                                         monitoring
                                                                         period

Data Disk Write   Data Disk Write      CountPerSecond   Average          Bytes/Sec written     LUN
Bytes/sec         Bytes/Sec                                              to a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period

Data Disk Read    Data Disk Read       CountPerSecond   Average          Read IOPS from        LUN
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period

Data Disk Write   Data Disk Write      CountPerSecond   Average          Write IOPS from       LUN
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period

Data Disk Queue   Data Disk Queue      Count            Average          Data Disk Queue       LUN
Depth             Depth (Preview)                                        Depth(or Queue
                                                                         Length)

OS Disk Read      OS Disk Read         CountPerSecond   Average          Bytes/Sec read        None
Bytes/sec         Bytes/Sec                                              from a single
                  (Preview)                                              disk during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Write     OS Disk Write        CountPerSecond   Average          Bytes/Sec written     None
Bytes/sec         Bytes/Sec                                              to a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Read      OS Disk Read         CountPerSecond   Average          Read IOPS from        None
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk




                                                                                           Ex. C - Page 52
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 54 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


OS Disk Write     OS Disk Write        CountPerSecond   Average          Write IOPS from          None
Operations/Sec    Operations/Sec                                         a single disk
                  (Preview)                                              during
                                                                         monitoring
                                                                         period for OS
                                                                         disk

OS Disk Queue     OS Disk Queue        Count            Average          OS Disk Queue            None
Depth             Depth (Preview)                                        Depth(or Queue
                                                                         Length)

Inbound Flows     Inbound Flows        Count            Average          Inbound Flows            None
                                                                         are number of
                                                                         current flows in
                                                                         the inbound
                                                                         direction (traffic
                                                                         going into the
                                                                         VM)

Outbound Flows    Outbound Flows       Count            Average          Outbound Flows           None
                                                                         are number of
                                                                         current flows in
                                                                         the outbound
                                                                         direction (traffic
                                                                         going out of the
                                                                         VM)

Inbound Flows     Inbound Flows        CountPerSecond   Average          The maximum              None
Maximum           Maximum                                                creation rate of
Creation Rate     Creation Rate                                          inbound flows
                                                                         (traffic going into
                                                                         the VM)

Outbound Flows    Outbound Flows       CountPerSecond   Average          The maximum              None
Maximum           Maximum                                                creation rate of
Creation Rate     Creation Rate                                          outbound flows
                                                                         (traffic going out
                                                                         of the VM)

Premium Data      Premium Data         Percent          Average          Premium Data             LUN
Disk Cache Read   Disk Cache Read                                        Disk Cache Read
Hit               Hit (Preview)                                          Hit

Premium Data      Premium Data         Percent          Average          Premium Data             LUN
Disk Cache Read   Disk Cache Read                                        Disk Cache Read
Miss              Miss (Preview)                                         Miss

Premium OS        Premium OS           Percent          Average          Premium OS               None
Disk Cache Read   Disk Cache Read                                        Disk Cache Read
Hit               Hit (Preview)                                          Hit

Premium OS        Premium OS           Percent          Average          Premium OS               None
Disk Cache Read   Disk Cache Read                                        Disk Cache Read
Miss              Miss (Preview)                                         Miss



                                                                                              Ex. C - Page 53
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 55 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 Network In Total   Network In Total     Bytes   Total            The number of         None
                                                                  bytes received
                                                                  on all network
                                                                  interfaces by the
                                                                  Virtual
                                                                  Machine(s)
                                                                  (Incoming Traffic)

 Network Out        Network Out          Bytes   Total            The number of         None
 Total              Total                                         bytes out on all
                                                                  network
                                                                  interfaces by the
                                                                  Virtual
                                                                  Machine(s)
                                                                  (Outgoing Traffic)


Microsoft.ContainerInstance/containerGroups
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 CpuUsage           CPU Usage            Count   Average          CPU usage on all      containerName
                                                                  cores in
                                                                  millicores.

 MemoryUsage        Memory Usage         Bytes   Average          Total memory          containerName
                                                                  usage in byte.

 NetworkBytesRec    Network Bytes        Bytes   Average          The network           None
 eivedPerSecond     Received Per                                  bytes received
                    Second                                        per second.

 NetworkBytesTra    Network Bytes        Bytes   Average          The network           None
 nsmittedPerSeco    Transmitted Per                               bytes
 nd                 Second                                        transmitted per
                                                                  second.


Microsoft.ContainerRegistry/registries
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 TotalPullCount     Total Pull Count     Count   Average          Number of             None
                                                                  image pulls in
                                                                  total

 SuccessfulPullCo   Successful Pull      Count   Average          Number of             None
 unt                Count                                         successful image
                                                                  pulls

 TotalPushCount     Total Push Count     Count   Average          Number of             None
                                                                  image pushes in
                                                                  total

                                                                                    Ex. C - Page 54
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 56 of 198
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessfulPushC     Successful Push      Count          Average          Number of             None
 ount                Count                                                successful image
                                                                          pushes

 RunDuration         Run Duration         Milliseconds   Total            Run Duration in       None
                                                                          milliseconds


Microsoft.ContainerService/managedClusters
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 kube_node_statu     Total number of      Count          Average          Total number of       None
 s_allocatable_cpu   available cpu                                        available cpu
 _cores              cores in a                                           cores in a
                     managed cluster                                      managed cluster

 kube_node_statu     Total amount of      Bytes          Average          Total amount of       None
 s_allocatable_me    available                                            available
 mory_bytes          memory in a                                          memory in a
                     managed cluster                                      managed cluster

 kube_pod_status     Number of pods       Count          Average          Number of pods        namespace,pod
 _ready              in Ready state                                       in Ready state

 kube_node_statu     Statuses for         Count          Average          Statuses for          condition,status,
 s_condition         various node                                         various node          status2,node
                     conditions                                           conditions

 kube_pod_status     Number of pods       Count          Average          Number of pods        phase,namespac
 _phase              by phase                                             by phase              e,pod


Microsoft.CustomProviders/resourceproviders
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessfullReque    Successful           Count          Total            Successful            HttpMethod,Call
 sts                 Requests                                             requests made         Path,StatusCode
                                                                          by the custom
                                                                          provider

 FailedRequests      Failed Requests      Count          Total            Gets the              HttpMethod,Call
                                                                          available logs for    Path,StatusCode
                                                                          Custom
                                                                          Resource
                                                                          Providers


Microsoft.DataBoxEdge/dataBoxEdgeDevices

                                                                                            Ex. C - Page 55
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 57 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


NICReadThrough     Read                 BytesPerSecond   Average          The read              InstanceName
put                Throughput                                             throughput of
                   (Network)                                              the network
                                                                          interface on the
                                                                          device in the
                                                                          reporting period
                                                                          for all volumes in
                                                                          the gateway.

NICWriteThroug     Write                BytesPerSecond   Average          The write             InstanceName
hput               Throughput                                             throughput of
                   (Network)                                              the network
                                                                          interface on the
                                                                          device in the
                                                                          reporting period
                                                                          for all volumes in
                                                                          the gateway.

CloudReadThrou     Cloud Download       BytesPerSecond   Average          The download          Share
ghputPerShare      Throughput                                             throughput to
                   (Share)                                                Azure from a
                                                                          share during the
                                                                          reporting period.

CloudUploadThr     Cloud Upload         BytesPerSecond   Average          The upload            Share
oughputPerShar     Throughput                                             throughput to
e                  (Share)                                                Azure from a
                                                                          share during the
                                                                          reporting period.

BytesUploadedTo    Cloud Bytes          Bytes            Average          The total             Share
CloudPerShare      Uploaded (Share)                                       number of bytes
                                                                          that is uploaded
                                                                          to Azure from a
                                                                          share during the
                                                                          reporting period.

TotalCapacity      Total Capacity       Bytes            Average          Total Capacity        None

AvailableCapacit   Available            Bytes            Average          The available         None
y                  Capacity                                               capacity in bytes
                                                                          during the
                                                                          reporting period.

CloudUploadThr     Cloud Upload         BytesPerSecond   Average          The cloud upload      None
oughput            Throughput                                             throughput to
                                                                          Azure during the
                                                                          reporting period.

CloudReadThrou     Cloud Download       BytesPerSecond   Average          The cloud             None
ghput              Throughput                                             download
                                                                          throughput to
                                                                          Azure during the
                                                                          reporting period.



                                                                                            Ex. C - Page 56
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 58 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 BytesUploadedTo     Cloud Bytes          Bytes     Average          The total             None
 Cloud               Uploaded                                        number of bytes
                     (Device)                                        that is uploaded
                                                                     to Azure from a
                                                                     device during
                                                                     the reporting
                                                                     period.

 HyperVVirtualPr     Edge Compute -       Percent   Average          Percent CPU           InstanceName
 ocessorUtilizatio   Percentage CPU                                  Usage
 n

 HyperVMemory        Edge Compute -       Percent   Average          Amount of RAM         InstanceName
 Utilization         Memory Usage                                    in Use


Microsoft.DataCatalog/datacatalogs
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 AssetDistribution   Asset                Count     Total            Indicates the         Classification,Sou
 ByClassification    distribution by                                 number of assets      rce
                     classification                                  with a certain
                                                                     classification
                                                                     assigned, i.e.
                                                                     they are
                                                                     classified with
                                                                     that label.

 AssetDistribution   Asset                Count     Total            Indicates the         StorageType
 ByStorageType       distribution by                                 number of assets
                     storage type                                    with a certain
                                                                     storage type.

 NumberOfAssets      Number of            Count     Average          Indicates the         None
 WithClassificatio   assets with at                                  number of assets
 ns                  least one                                       with at least one
                     classification                                  tag classification.

 ScanCancelled       Scan Cancelled       Count     Total            Indicates the         None
                                                                     number of scans
                                                                     cancelled.

 ScanCompleted       Scan Completed       Count     Total            Indicates the         None
                                                                     number of scans
                                                                     completed
                                                                     successfully.

 ScanFailed          Scan Failed          Count     Total            Indicates the         None
                                                                     number of scans
                                                                     failed.

 ScanTimeTaken       Scan time taken      Seconds   Total            Indicates the         None
                                                                     total scan time in
                                                                     seconds.
                                                                                       Ex. C - Page 57
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 59 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 CatalogActiveUs     Daily Active         Count   Total            Number of active      None
 ers                 Users                                         users daily

 CatalogUsage        Usage                Count   Total            Indicate the          Operation
                     Distribution by                               number of
                     Operation                                     operation user
                                                                   makes to the
                                                                   catalog, i.e.,
                                                                   Access, Search,
                                                                   Glossary.


Microsoft.DataFactory/datafactories
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 FailedRuns          Failed Runs          Count   Total                                  pipelineName,act
                                                                                         ivityName

 SuccessfulRuns      Successful Runs      Count   Total                                  pipelineName,act
                                                                                         ivityName


Microsoft.DataFactory/factories
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 PipelineFailedRun   Failed pipeline      Count   Total                                  FailureType,Nam
 s                   runs metrics                                                        e

 PipelineSucceede    Succeeded            Count   Total                                  FailureType,Nam
 dRuns               pipeline runs                                                       e
                     metrics

 PipelineCancelled   Cancelled            Count   Total                                  FailureType,Nam
 Runs                pipeline runs                                                       e
                     metrics

 ActivityFailedRun   Failed activity      Count   Total                                  ActivityType,Pipel
 s                   runs metrics                                                        ineName,FailureT
                                                                                         ype,Name

 ActivitySucceede    Succeeded            Count   Total                                  ActivityType,Pipel
 dRuns               activity runs                                                       ineName,FailureT
                     metrics                                                             ype,Name

 ActivityCancelled   Cancelled activity   Count   Total                                  ActivityType,Pipel
 Runs                runs metrics                                                        ineName,FailureT
                                                                                         ype,Name

 TriggerFailedRuns   Failed trigger       Count   Total                                  Name,FailureTyp
                     runs metrics                                                        e

                                                                                     Ex. C - Page 58
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 60 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 TriggerSucceeded   Succeeded            Count     Total                                   Name,FailureTyp
 Runs               trigger runs                                                           e
                    metrics

 TriggerCancelled   Cancelled trigger    Count     Total                                   Name,FailureTyp
 Runs               runs metrics                                                           e

 IntegrationRunti   Integration          Percent   Average                                 IntegrationRunti
 meCpuPercentag     runtime CPU                                                            meName,NodeN
 e                  utilization                                                            ame

 IntegrationRunti   Integration          Bytes     Average                                 IntegrationRunti
 meAvailableMem     runtime available                                                      meName,NodeN
 ory                memory                                                                 ame

 IntegrationRunti   Integration          Seconds   Average                                 IntegrationRunti
 meAverageTaskPi    runtime queue                                                          meName
 ckupDelay          duration

 IntegrationRunti   Integration          Count     Average                                 IntegrationRunti
 meQueueLength      runtime queue                                                          meName
                    length

 IntegrationRunti   Integration          Count     Average                                 IntegrationRunti
 meAvailableNod     runtime available                                                      meName
 eNumber            node count

 MaxAllowedReso     Maximum              Count     Maximum                                 None
 urceCount          allowed entities
                    count

 MaxAllowedFact     Maximum              Count     Maximum                                 None
 orySizeInGbUnits   allowed factory
                    size (GB unit)

 ResourceCount      Total entities       Count     Maximum                                 None
                    count

 FactorySizeInGb    Total factory size   Count     Maximum                                 None
 Units              (GB unit)


Microsoft.DataLakeAnalytics/accounts
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 JobEndedSuccess    Successful Jobs      Count     Total            Count of               None
                                                                    successful jobs.

 JobEndedFailure    Failed Jobs          Count     Total            Count of failed        None
                                                                    jobs.



                                                                                       Ex. C - Page 59
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 61 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 JobEndedCancell    Cancelled Jobs       Count     Total            Count of              None
 ed                                                                 cancelled jobs.

 JobAUEndedSucc     Successful AU        Seconds   Total            Total AU time for     None
 ess                Time                                            successful jobs.

 JobAUEndedFailu    Failed AU Time       Seconds   Total            Total AU time for     None
 re                                                                 failed jobs.

 JobAUEndedCan      Cancelled AU         Seconds   Total            Total AU time for     None
 celled             Time                                            cancelled jobs.

 JobStage           Jobs in Stage        Count     Total            Number of jobs        None
                                                                    in each stage.


Microsoft.DataLakeStore/accounts
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 TotalStorage       Total Storage        Bytes     Maximum          Total amount of       None
                                                                    data stored in
                                                                    the account.

 DataWritten        Data Written         Bytes     Total            Total amount of       None
                                                                    data written to
                                                                    the account.

 DataRead           Data Read            Bytes     Total            Total amount of       None
                                                                    data read from
                                                                    the account.

 WriteRequests      Write Requests       Count     Total            Count of data         None
                                                                    write requests to
                                                                    the account.

 ReadRequests       Read Requests        Count     Total            Count of data         None
                                                                    read requests to
                                                                    the account.


Microsoft.DataShare/accounts
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 ShareCount         Sent Shares          Count     Maximum          Number of sent        ShareName
                                                                    shares in the
                                                                    account

 ShareSubscriptio   Received Shares      Count     Maximum          Number of             ShareSubscriptio
 nCount                                                             received shares       nName
                                                                    in the account

                                                                                      Ex. C - Page 60
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 62 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 SucceededShareS     Sent Share           Count     Count            Number of sent         None
 ynchronizations     Succeeded                                       share succeeded
                     Snapshots                                       snapshots in the
                                                                     account

 FailedShareSynch    Sent Share Failed    Count     Count            Number of sent         None
 ronizations         Snapshots                                       share failed
                                                                     snapshots in the
                                                                     account

 SucceededShareS     Received Share       Count     Count            Number of              None
 ubscriptionSynch    Succeeded                                       received share
 ronizations         Snapshots                                       succeeded
                                                                     snapshots in the
                                                                     account

 FailedShareSubsc    Received Share       Count     Count            Number of              None
 riptionSynchroni    Failed Snapshots                                received share
 zations                                                             failed snapshots
                                                                     in the account


Microsoft.DBforMariaDB/servers
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 cpu_percent         CPU percent          Percent   Average          CPU percent            None

 memory_percent      Memory percent       Percent   Average          Memory percent         None

 io_consumption_     IO percent           Percent   Average          IO percent             None
 percent

 storage_percent     Storage percent      Percent   Average          Storage percent        None

 storage_used        Storage used         Bytes     Average          Storage used           None

 storage_limit       Storage limit        Bytes     Maximum          Storage limit          None

 serverlog_storag    Server Log           Percent   Average          Server Log             None
 e_percent           storage percent                                 storage percent

 serverlog_storag    Server Log           Bytes     Average          Server Log             None
 e_usage             storage used                                    storage used

 serverlog_storag    Server Log           Bytes     Average          Server Log             None
 e_limit             storage limit                                   storage limit

 active_connectio    Active               Count     Average          Active                 None
 ns                  Connections                                     Connections

 connections_faile   Failed               Count     Total            Failed                 None
 d                   Connections                                     Connections
                                                                                        Ex. C - Page 61
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 63 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 seconds_behind_     Replication lag in   Count     Maximum          Replication lag in    None
 master              seconds                                         seconds

 backup_storage_     Backup Storage       Bytes     Average          Backup Storage        None
 used                used                                            used

 network_bytes_e     Network Out          Bytes     Total            Network Out           None
 gress                                                               across active
                                                                     connections

 network_bytes_i     Network In           Bytes     Total            Network In            None
 ngress                                                              across active
                                                                     connections


Microsoft.DBforMySQL/servers
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 cpu_percent         CPU percent          Percent   Average          CPU percent           None

 memory_percent      Memory percent       Percent   Average          Memory percent        None

 io_consumption_     IO percent           Percent   Average          IO percent            None
 percent

 storage_percent     Storage percent      Percent   Average          Storage percent       None

 storage_used        Storage used         Bytes     Average          Storage used          None

 storage_limit       Storage limit        Bytes     Maximum          Storage limit         None

 serverlog_storag    Server Log           Percent   Average          Server Log            None
 e_percent           storage percent                                 storage percent

 serverlog_storag    Server Log           Bytes     Average          Server Log            None
 e_usage             storage used                                    storage used

 serverlog_storag    Server Log           Bytes     Maximum          Server Log            None
 e_limit             storage limit                                   storage limit

 active_connectio    Active               Count     Average          Active                None
 ns                  Connections                                     Connections

 connections_faile   Failed               Count     Total            Failed                None
 d                   Connections                                     Connections

 seconds_behind_     Replication lag in   Count     Maximum          Replication lag in    None
 master              seconds                                         seconds

 backup_storage_     Backup Storage       Bytes     Average          Backup Storage        None
 used                used                                            used
                                                                                       Ex. C - Page 62
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 64 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 network_bytes_e     Network Out          Bytes     Total            Network Out           None
 gress                                                               across active
                                                                     connections

 network_bytes_i     Network In           Bytes     Total            Network In            None
 ngress                                                              across active
                                                                     connections


Microsoft.DBforPostgreSQL/servers
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 cpu_percent         CPU percent          Percent   Average          CPU percent           None

 memory_percent      Memory percent       Percent   Average          Memory percent        None

 io_consumption_     IO percent           Percent   Average          IO percent            None
 percent

 storage_percent     Storage percent      Percent   Average          Storage percent       None

 storage_used        Storage used         Bytes     Average          Storage used          None

 storage_limit       Storage limit        Bytes     Maximum          Storage limit         None

 serverlog_storag    Server Log           Percent   Average          Server Log            None
 e_percent           storage percent                                 storage percent

 serverlog_storag    Server Log           Bytes     Average          Server Log            None
 e_usage             storage used                                    storage used

 serverlog_storag    Server Log           Bytes     Maximum          Server Log            None
 e_limit             storage limit                                   storage limit

 active_connectio    Active               Count     Average          Active                None
 ns                  Connections                                     Connections

 connections_faile   Failed               Count     Total            Failed                None
 d                   Connections                                     Connections

 backup_storage_     Backup Storage       Bytes     Average          Backup Storage        None
 used                used                                            used

 network_bytes_e     Network Out          Bytes     Total            Network Out           None
 gress                                                               across active
                                                                     connections

 network_bytes_i     Network In           Bytes     Total            Network In            None
 ngress                                                              across active
                                                                     connections

                                                                                       Ex. C - Page 63
        Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 65 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 pg_replica_log_d   Replica Lag          Seconds   Maximum          Replica lag in        None
 elay_in_seconds                                                    seconds

 pg_replica_log_d   Max Lag Across       Bytes     Maximum          Lag in bytes of       None
 elay_in_bytes      Replicas                                        the most lagging
                                                                    replica


Microsoft.DBforPostgreSQL/serversv2
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 cpu_percent        CPU percent          Percent   Average          CPU percent           None

 memory_percent     Memory percent       Percent   Average          Memory percent        None

 iops               IOPS                 Count     Average          IO Operations         None
                                                                    per second

 storage_percent    Storage percent      Percent   Average          Storage percent       None

 storage_used       Storage used         Bytes     Average          Storage used          None

 active_connectio   Active               Count     Average          Active                None
 ns                 Connections                                     Connections

 network_bytes_e    Network Out          Bytes     Total            Network Out           None
 gress                                                              across active
                                                                    connections

 network_bytes_i    Network In           Bytes     Total            Network In            None
 ngress                                                             across active
                                                                    connections


Microsoft.DBforPostgreSQL/singleservers
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


 cpu_percent        CPU percent          Percent   Average          CPU percent           None

 memory_percent     Memory percent       Percent   Average          Memory percent        None

 iops               IOPS                 Count     Average          IO Operations         None
                                                                    per second

 storage_percent    Storage percent      Percent   Average          Storage percent       None

 storage_used       Storage used         Bytes     Average          Storage used          None


                                                                                      Ex. C - Page 64
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 66 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 active_connectio    Active               Count   Average          Active                None
 ns                  Connections                                   Connections

 network_bytes_e     Network Out          Bytes   Total            Network Out           None
 gress                                                             across active
                                                                   connections

 network_bytes_i     Network In           Bytes   Total            Network In            None
 ngress                                                            across active
                                                                   connections

 connections_faile   Failed               Count   Total            Failed                None
 d                   Connections                                   Connections

 connections_succ    Succeeded            Count   Total            Succeeded             None
 eeded               Connections                                   Connections

 maximum_used_       Maximum Used         Count   Average          Maximum Used          None
 transactionIDs      Transaction IDs                               Transaction IDs


Microsoft.Devices/IotHubs
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 d2c.telemetry.ing   Telemetry            Count   Total            Number of             None
 ress.allProtocol    message send                                  device-to-cloud
                     attempts                                      telemetry
                                                                   messages
                                                                   attempted to be
                                                                   sent to your IoT
                                                                   hub

 d2c.telemetry.ing   Telemetry            Count   Total            Number of             None
 ress.success        messages sent                                 device-to-cloud
                                                                   telemetry
                                                                   messages sent
                                                                   successfully to
                                                                   your IoT hub

 c2d.commands.e      C2D message          Count   Total            Number of             None
 gress.complete.s    deliveries                                    cloud-to-device
 uccess              completed                                     message
                                                                   deliveries
                                                                   completed
                                                                   successfully by
                                                                   the device

 c2d.commands.e      C2D messages         Count   Total            Number of             None
 gress.abandon.s     abandoned                                     cloud-to-device
 uccess                                                            messages
                                                                   abandoned by
                                                                   the device


                                                                                     Ex. C - Page 65
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 67 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


c2d.commands.e       C2D messages         Count   Total            Number of             None
gress.reject.succe   rejected                                      cloud-to-device
ss                                                                 messages
                                                                   rejected by the
                                                                   device

C2DMessagesEx        C2D Messages         Count   Total            Number of             None
pired                Expired (preview)                             expired cloud-
                                                                   to-device
                                                                   messages

devices.totalDevi    Total devices        Count   Total            Number of             None
ces                  (deprecated)                                  devices
                                                                   registered to
                                                                   your IoT hub

devices.connecte     Connected            Count   Total            Number of             None
dDevices.allProto    devices                                       devices
col                  (deprecated)                                  connected to
                                                                   your IoT hub

d2c.telemetry.eg     Routing:             Count   Total            The number of         None
ress.success         telemetry                                     times messages
                     messages                                      were successfully
                     delivered                                     delivered to all
                                                                   endpoints using
                                                                   IoT Hub routing.
                                                                   If a message is
                                                                   routed to
                                                                   multiple
                                                                   endpoints, this
                                                                   value increases
                                                                   by one for each
                                                                   successful
                                                                   delivery. If a
                                                                   message is
                                                                   delivered to the
                                                                   same endpoint
                                                                   multiple times,
                                                                   this value
                                                                   increases by one
                                                                   for each
                                                                   successful
                                                                   delivery.




                                                                                     Ex. C - Page 66
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 68 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


d2c.telemetry.eg   Routing:             Count   Total            The number of         None
ress.dropped       telemetry                                     times messages
                   messages                                      were dropped by
                   dropped                                       IoT Hub routing
                                                                 due to dead
                                                                 endpoints. This
                                                                 value does not
                                                                 count messages
                                                                 delivered to
                                                                 fallback route as
                                                                 dropped
                                                                 messages are
                                                                 not delivered
                                                                 there.

d2c.telemetry.eg   Routing:             Count   Total            The number of         None
ress.orphaned      telemetry                                     times messages
                   messages                                      were orphaned
                   orphaned                                      by IoT Hub
                                                                 routing because
                                                                 they didn't
                                                                 match any
                                                                 routing rules
                                                                 (including the
                                                                 fallback rule).

d2c.telemetry.eg   Routing:             Count   Total            The number of         None
ress.invalid       telemetry                                     times IoT Hub
                   messages                                      routing failed to
                   incompatible                                  deliver messages
                                                                 due to an
                                                                 incompatibility
                                                                 with the
                                                                 endpoint. This
                                                                 value does not
                                                                 include retries.

d2c.telemetry.eg   Routing:             Count   Total            The number of         None
ress.fallback      messages                                      times IoT Hub
                   delivered to                                  routing delivered
                   fallback                                      messages to the
                                                                 endpoint
                                                                 associated with
                                                                 the fallback
                                                                 route.

d2c.endpoints.eg   Routing:             Count   Total            The number of         None
ress.eventHubs     messages                                      times IoT Hub
                   delivered to                                  routing
                   Event Hub                                     successfully
                                                                 delivered
                                                                 messages to
                                                                 Event Hub
                                                                 endpoints.




                                                                                   Ex. C - Page 67
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 69 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


d2c.endpoints.lat   Routing:             Milliseconds   Average          The average           None
ency.eventHubs      message latency                                      latency
                    for Event Hub                                        (milliseconds)
                                                                         between
                                                                         message ingress
                                                                         to IoT Hub and
                                                                         message ingress
                                                                         into an Event
                                                                         Hub endpoint.

d2c.endpoints.eg    Routing:             Count          Total            The number of         None
ress.serviceBusQ    messages                                             times IoT Hub
ueues               delivered to                                         routing
                    Service Bus                                          successfully
                    Queue                                                delivered
                                                                         messages to
                                                                         Service Bus
                                                                         queue
                                                                         endpoints.

d2c.endpoints.lat   Routing:             Milliseconds   Average          The average           None
ency.serviceBusQ    message latency                                      latency
ueues               for Service Bus                                      (milliseconds)
                    Queue                                                between
                                                                         message ingress
                                                                         to IoT Hub and
                                                                         telemetry
                                                                         message ingress
                                                                         into a Service
                                                                         Bus queue
                                                                         endpoint.

d2c.endpoints.eg    Routing:             Count          Total            The number of         None
ress.serviceBusTo   messages                                             times IoT Hub
pics                delivered to                                         routing
                    Service Bus Topic                                    successfully
                                                                         delivered
                                                                         messages to
                                                                         Service Bus topic
                                                                         endpoints.

d2c.endpoints.lat   Routing:             Milliseconds   Average          The average           None
ency.serviceBusT    message latency                                      latency
opics               for Service Bus                                      (milliseconds)
                    Topic                                                between
                                                                         message ingress
                                                                         to IoT Hub and
                                                                         telemetry
                                                                         message ingress
                                                                         into a Service
                                                                         Bus topic
                                                                         endpoint.




                                                                                           Ex. C - Page 68
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 70 of 198
                     M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC             NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


d2c.endpoints.eg     Routing:             Count          Total            The number of          None
ress.builtIn.event   messages                                             times IoT Hub
s                    delivered to                                         routing
                     messages/events                                      successfully
                                                                          delivered
                                                                          messages to the
                                                                          built-in endpoint
                                                                          (messages/event
                                                                          s).

d2c.endpoints.lat    Routing:             Milliseconds   Average          The average            None
ency.builtIn.even    message latency                                      latency
ts                   for                                                  (milliseconds)
                     messages/events                                      between
                                                                          message ingress
                                                                          to IoT Hub and
                                                                          telemetry
                                                                          message ingress
                                                                          into the built-in
                                                                          endpoint
                                                                          (messages/event
                                                                          s).

d2c.endpoints.eg     Routing:             Count          Total            The number of          None
ress.storage         messages                                             times IoT Hub
                     delivered to                                         routing
                     storage                                              successfully
                                                                          delivered
                                                                          messages to
                                                                          storage
                                                                          endpoints.

d2c.endpoints.lat    Routing:             Milliseconds   Average          The average            None
ency.storage         message latency                                      latency
                     for storage                                          (milliseconds)
                                                                          between
                                                                          message ingress
                                                                          to IoT Hub and
                                                                          telemetry
                                                                          message ingress
                                                                          into a storage
                                                                          endpoint.

d2c.endpoints.eg     Routing: data        Bytes          Total            The amount of          None
ress.storage.byte    delivered to                                         data (bytes) IoT
s                    storage                                              Hub routing
                                                                          delivered to
                                                                          storage
                                                                          endpoints.

d2c.endpoints.eg     Routing: blobs       Count          Total            The number of          None
ress.storage.blob    delivered to                                         times IoT Hub
s                    storage                                              routing delivered
                                                                          blobs to storage
                                                                          endpoints.




                                                                                             Ex. C - Page 69
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 71 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


EventGridDeliveri   Event Grid           Count          Total            The number of         ResourceId,Result
es                  deliveries                                           IoT Hub events        ,EventType
                    (preview)                                            published to
                                                                         Event Grid. Use
                                                                         the Result
                                                                         dimension for
                                                                         the number of
                                                                         successful and
                                                                         failed requests.
                                                                         EventType
                                                                         dimension shows
                                                                         the type of event
                                                                         (https://aka.ms/i
                                                                         oteventgrid).

EventGridLatenc     Event Grid           Milliseconds   Average          The average           ResourceId,Event
y                   latency (preview)                                    latency               Type
                                                                         (milliseconds)
                                                                         from when the
                                                                         Iot Hub event
                                                                         was generated
                                                                         to when the
                                                                         event was
                                                                         published to
                                                                         Event Grid. This
                                                                         number is an
                                                                         average between
                                                                         all event types.
                                                                         Use the
                                                                         EventType
                                                                         dimension to see
                                                                         latency of a
                                                                         specific type of
                                                                         event.




                                                                                           Ex. C - Page 70
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 72 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N       DIM EN SIO N S


RoutingDeliveries   Routing              Milliseconds   Total            The number of         ResourceId,Endp
                    Deliveries                                           times IoT Hub         ointType,Endpoin
                    (preview)                                            attempted to          tName,FailureRea
                                                                         deliver messages      sonCategory,Res
                                                                         to all endpoints      ult,RoutingSourc
                                                                         using routing. To     e
                                                                         see the number
                                                                         of successful or
                                                                         failed attempts,
                                                                         use the Result
                                                                         dimension. To
                                                                         see the reason of
                                                                         failure, like
                                                                         invalid, dropped,
                                                                         or orphaned, use
                                                                         the
                                                                         FailureReasonCat
                                                                         egory
                                                                         dimension. You
                                                                         can also use the
                                                                         EndpointName
                                                                         and
                                                                         EndpointType
                                                                         dimensions to
                                                                         understand how
                                                                         many messages
                                                                         were delivered to
                                                                         your different
                                                                         endpoints. The
                                                                         metric value
                                                                         increases by one
                                                                         for each delivery
                                                                         attempt,
                                                                         including if the
                                                                         message is
                                                                         delivered to
                                                                         multiple
                                                                         endpoints or if
                                                                         the message is
                                                                         delivered to the
                                                                         same endpoint
                                                                         multiple times.




                                                                                           Ex. C - Page 71
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 73 of 198
                     M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC             NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


RoutingDeliveryL     Routing Delivery     Milliseconds   Average          The average             ResourceId,Endp
atency               Latency                                              latency                 ointType,Endpoin
                     (preview)                                            (milliseconds)          tName,RoutingS
                                                                          between                 ource
                                                                          message ingress
                                                                          to IoT Hub and
                                                                          telemetry
                                                                          message ingress
                                                                          into an endpoint.
                                                                          You can use the
                                                                          EndpointName
                                                                          and
                                                                          EndpointType
                                                                          dimensions to
                                                                          understand the
                                                                          latency to your
                                                                          different
                                                                          endpoints.

d2c.twin.read.suc    Successful twin      Count          Total            The count of all        None
cess                 reads from                                           successful
                     devices                                              device-initiated
                                                                          twin reads.

d2c.twin.read.fail   Failed twin reads    Count          Total            The count of all        None
ure                  from devices                                         failed device-
                                                                          initiated twin
                                                                          reads.

d2c.twin.read.siz    Response size of     Bytes          Average          The average,            None
e                    twin reads from                                      min, and max of
                     devices                                              all successful
                                                                          device-initiated
                                                                          twin reads.

d2c.twin.update.     Successful twin      Count          Total            The count of all        None
success              updates from                                         successful
                     devices                                              device-initiated
                                                                          twin updates.

d2c.twin.update.f    Failed twin          Count          Total            The count of all        None
ailure               updates from                                         failed device-
                     devices                                              initiated twin
                                                                          updates.

d2c.twin.update.     Size of twin         Bytes          Average          The average,            None
size                 updates from                                         min, and max
                     devices                                              size of all
                                                                          successful
                                                                          device-initiated
                                                                          twin updates.

c2d.methods.suc      Successful direct    Count          Total            The count of all        None
cess                 method                                               successful direct
                     invocations                                          method calls.



                                                                                              Ex. C - Page 72
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 74 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


c2d.methods.fail     Failed direct        Count   Total            The count of all       None
ure                  method                                        failed direct
                     invocations                                   method calls.

c2d.methods.req      Request size of      Bytes   Average          The average,           None
uestSize             direct method                                 min, and max of
                     invocations                                   all successful
                                                                   direct method
                                                                   requests.

c2d.methods.res      Response size of     Bytes   Average          The average,           None
ponseSize            direct method                                 min, and max of
                     invocations                                   all successful
                                                                   direct method
                                                                   responses.

c2d.twin.read.suc    Successful twin      Count   Total            The count of all       None
cess                 reads from back                               successful back-
                     end                                           end-initiated
                                                                   twin reads.

c2d.twin.read.fail   Failed twin reads    Count   Total            The count of all       None
ure                  from back end                                 failed back-end-
                                                                   initiated twin
                                                                   reads.

c2d.twin.read.siz    Response size of     Bytes   Average          The average,           None
e                    twin reads from                               min, and max of
                     back end                                      all successful
                                                                   back-end-
                                                                   initiated twin
                                                                   reads.

c2d.twin.update.     Successful twin      Count   Total            The count of all       None
success              updates from                                  successful back-
                     back end                                      end-initiated
                                                                   twin updates.

c2d.twin.update.f    Failed twin          Count   Total            The count of all       None
ailure               updates from                                  failed back-end-
                     back end                                      initiated twin
                                                                   updates.

c2d.twin.update.     Size of twin         Bytes   Average          The average,           None
size                 updates from                                  min, and max
                     back end                                      size of all
                                                                   successful back-
                                                                   end-initiated
                                                                   twin updates.

twinQueries.succ     Successful twin      Count   Total            The count of all       None
ess                  queries                                       successful twin
                                                                   queries.




                                                                                      Ex. C - Page 73
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 75 of 198
                       M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC               NAME                   UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


twinQueries.failu      Failed twin            Count   Total            The count of all       None
re                     queries                                         failed twin
                                                                       queries.

twinQueries.resul      Twin queries           Bytes   Average          The average,           None
tSize                  result size                                     min, and max of
                                                                       the result size of
                                                                       all successful
                                                                       twin queries.

jobs.createTwinU       Successful             Count   Total            The count of all       None
pdateJob.success       creations of twin                               successful
                       update jobs                                     creation of twin
                                                                       update jobs.

jobs.createTwinU       Failed creations       Count   Total            The count of all       None
pdateJob.failure       of twin update                                  failed creation of
                       jobs                                            twin update jobs.

jobs.createDirect      Successful             Count   Total            The count of all       None
MethodJob.succ         creations of                                    successful
ess                    method                                          creation of direct
                       invocation jobs                                 method
                                                                       invocation jobs.

jobs.createDirect      Failed creations       Count   Total            The count of all       None
MethodJob.failur       of method                                       failed creation of
e                      invocation jobs                                 direct method
                                                                       invocation jobs.

jobs.listJobs.succ     Successful calls       Count   Total            The count of all       None
ess                    to list jobs                                    successful calls
                                                                       to list jobs.

jobs.listJobs.failur   Failed calls to list   Count   Total            The count of all       None
e                      jobs                                            failed calls to list
                                                                       jobs.

jobs.cancelJob.su      Successful job         Count   Total            The count of all       None
ccess                  cancellations                                   successful calls
                                                                       to cancel a job.

jobs.cancelJob.fai     Failed job             Count   Total            The count of all       None
lure                   cancellations                                   failed calls to
                                                                       cancel a job.

jobs.queryJobs.s       Successful job         Count   Total            The count of all       None
uccess                 queries                                         successful calls
                                                                       to query jobs.

jobs.queryJobs.fa      Failed job queries     Count   Total            The count of all       None
ilure                                                                  failed calls to
                                                                       query jobs.



                                                                                          Ex. C - Page 74
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 76 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N         DIM EN SIO N S


 jobs.completed      Completed jobs       Count   Total            The count of all        None
                                                                   completed jobs.

 jobs.failed         Failed jobs          Count   Total            The count of all        None
                                                                   failed jobs.

 d2c.telemetry.ing   Number of            Count   Total            Number of               None
 ress.sendThrottle   throttling errors                             throttling errors
                                                                   due to device
                                                                   throughput
                                                                   throttles

 dailyMessageQu      Total number of      Count   Average          Number of total         None
 otaUsed             messages used                                 messages used
                                                                   today

 deviceDataUsage     Total device data    Bytes   Total            Bytes transferred       None
                     usage                                         to and from any
                                                                   devices
                                                                   connected to
                                                                   IotHub

 deviceDataUsage     Total device data    Bytes   Total            Bytes transferred       None
 V2                  usage (preview)                               to and from any
                                                                   devices
                                                                   connected to
                                                                   IotHub

 totalDeviceCoun     Total devices        Count   Average          Number of               None
 t                   (preview)                                     devices
                                                                   registered to
                                                                   your IoT hub

 connectedDevice     Connected            Count   Average          Number of               None
 Count               devices (preview)                             devices
                                                                   connected to
                                                                   your IoT hub

 configurations      Configuration        Count   Total            Metrics for             None
                     Metrics                                       Configuration
                                                                   Operations


Microsoft.Devices/provisioningServices
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N         DIM EN SIO N S


 RegistrationAtte    Registration         Count   Total            Number of               ProvisioningServi
 mpts                attempts                                      device                  ceName,IotHubN
                                                                   registrations           ame,Status
                                                                   attempted




                                                                                       Ex. C - Page 75
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 77 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 DeviceAssignme     Devices assigned     Count   Total            Number of             ProvisioningServi
 nts                                                              devices assigned      ceName,IotHubN
                                                                  to an IoT hub         ame

 AttestationAtte    Attestation          Count   Total            Number of             ProvisioningServi
 mpts               attempts                                      device                ceName,Status,Pr
                                                                  attestations          otocol
                                                                  attempted


Microsoft.DocumentDB/databaseAccounts
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 AddRegion          Region Added         Count   Count            Region Added          Region

 AvailableStorage   Available Storage    Bytes   Total            Total available       CollectionName,
                                                                  storage reported      DatabaseName,R
                                                                  at 5 minutes          egion
                                                                  granularity

 CassandraConne     Cassandra            Count   Total            Number of             APIType,Region,C
 ctionClosures      Connection                                    Cassandra             losureReason
                    Closures                                      connections that
                                                                  were closed,
                                                                  reported at a 1
                                                                  minute
                                                                  granularity

 CassandraKeysp     Cassandra            Count   Count            Cassandra             ResourceName,A
 aceDelete          Keyspace                                      Keyspace              piKind,ApiKindRe
                    Deleted                                       Deleted               sourceType,Oper
                                                                                        ationType

 CassandraKeysp     Cassandra            Count   Count            Cassandra             ResourceName,A
 aceThroughputU     Keyspace                                      Keyspace              piKind,ApiKindRe
 pdate              Throughput                                    Throughput            sourceType,IsThr
                    Updated                                       Updated               oughputRequest

 CassandraKeysp     Cassandra            Count   Count            Cassandra             ResourceName,A
 aceUpdate          Keyspace                                      Keyspace              piKind,ApiKindRe
                    Updated                                       Updated               sourceType,IsThr
                                                                                        oughputRequest

 CassandraReque     Cassandra            Count   Total            RUs consumed          APIType,Databas
 stCharges          Request Charges                               for Cassandra         eName,Collectio
                                                                  requests made         nName,Region,O
                                                                                        perationType,Res
                                                                                        ourceType




                                                                                    Ex. C - Page 76
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 78 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


CassandraReque    Cassandra            Count   Count            Number of             APIType,Databas
sts               Requests                                      Cassandra             eName,Collectio
                                                                requests made         nName,Region,O
                                                                                      perationType,Res
                                                                                      ourceType,ErrorC
                                                                                      ode

CassandraTableD   Cassandra Table      Count   Count            Cassandra Table       ResourceName,C
elete             Deleted                                       Deleted               hildResourceNam
                                                                                      e,ApiKind,ApiKin
                                                                                      dResourceType,O
                                                                                      perationType

CassandraTableT   Cassandra Table      Count   Count            Cassandra Table       ResourceName,C
hroughputUpdat    Throughput                                    Throughput            hildResourceNam
e                 Updated                                       Updated               e,ApiKind,ApiKin
                                                                                      dResourceType,Is
                                                                                      ThroughputRequ
                                                                                      est

CassandraTableU   Cassandra Table      Count   Count            Cassandra Table       ResourceName,C
pdate             Updated                                       Updated               hildResourceNam
                                                                                      e,ApiKind,ApiKin
                                                                                      dResourceType,Is
                                                                                      ThroughputRequ
                                                                                      est

CreateAccount     Account Created      Count   Count            Account Created       None

DataUsage         Data Usage           Bytes   Total            Total data usage      CollectionName,
                                                                reported at 5         DatabaseName,R
                                                                minutes               egion
                                                                granularity

DeleteAccount     Account Deleted      Count   Count            Account Deleted       None

DocumentCount     Document             Count   Total            Total document        CollectionName,
                  Count                                         count reported        DatabaseName,R
                                                                at 5 minutes          egion
                                                                granularity

DocumentQuota     Document             Bytes   Total            Total storage         CollectionName,
                  Quota                                         quota reported        DatabaseName,R
                                                                at 5 minutes          egion
                                                                granularity

GremlinDatabase   Gremlin              Count   Count            Gremlin               ResourceName,A
Delete            Database                                      Database              piKind,ApiKindRe
                  Deleted                                       Deleted               sourceType,Oper
                                                                                      ationType

GremlinDatabase   Gremlin              Count   Count            Gremlin               ResourceName,A
ThroughputUpd     Database                                      Database              piKind,ApiKindRe
ate               Throughput                                    Throughput            sourceType,IsThr
                  Updated                                       Updated               oughputRequest

                                                                                  Ex. C - Page 77
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 79 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


GremlinDatabase   Gremlin              Count   Count            Gremlin               ResourceName,A
Update            Database                                      Database              piKind,ApiKindRe
                  Updated                                       Updated               sourceType,IsThr
                                                                                      oughputRequest

GremlinGraphDe    Gremlin Graph        Count   Count            Gremlin Graph         ResourceName,C
lete              Deleted                                       Deleted               hildResourceNam
                                                                                      e,ApiKind,ApiKin
                                                                                      dResourceType,O
                                                                                      perationType

GremlinGraphTh    Gremlin Graph        Count   Count            Gremlin Graph         ResourceName,C
roughputUpdate    Throughput                                    Throughput            hildResourceNam
                  Updated                                       Updated               e,ApiKind,ApiKin
                                                                                      dResourceType,Is
                                                                                      ThroughputRequ
                                                                                      est

GremlinGraphUp    Gremlin Graph        Count   Count            Gremlin Graph         ResourceName,C
date              Updated                                       Updated               hildResourceNam
                                                                                      e,ApiKind,ApiKin
                                                                                      dResourceType,Is
                                                                                      ThroughputRequ
                                                                                      est

IndexUsage        Index Usage          Bytes   Total            Total index usage     CollectionName,
                                                                reported at 5         DatabaseName,R
                                                                minutes               egion
                                                                granularity

MetadataReques    Metadata             Count   Count            Count of              DatabaseName,C
ts                Requests                                      metadata              ollectionName,Re
                                                                requests.             gion,StatusCode,
                                                                Cosmos DB             Role
                                                                maintains
                                                                system metadata
                                                                collection for
                                                                each account,
                                                                that allows you
                                                                to enumerate
                                                                collections,
                                                                databases, etc,
                                                                and their
                                                                configurations,
                                                                free of charge.

MongoCollection   Mongo                Count   Count            Mongo                 ResourceName,C
Delete            Collection                                    Collection            hildResourceNam
                  Deleted                                       Deleted               e,ApiKind,ApiKin
                                                                                      dResourceType,O
                                                                                      perationType




                                                                                  Ex. C - Page 78
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 80 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


MongoCollection   Mongo                Count            Count            Mongo                 ResourceName,C
ThroughputUpd     Collection                                             Collection            hildResourceNam
ate               Throughput                                             Throughput            e,ApiKind,ApiKin
                  Updated                                                Updated               dResourceType,Is
                                                                                               ThroughputRequ
                                                                                               est

MongoCollection   Mongo                Count            Count            Mongo                 ResourceName,C
Update            Collection                                             Collection            hildResourceNam
                  Updated                                                Updated               e,ApiKind,ApiKin
                                                                                               dResourceType,Is
                                                                                               ThroughputRequ
                                                                                               est

MongoDBDatab      Mongo                Count            Count            Mongo                 ResourceName,A
aseUpdate         Database                                               Database              piKind,ApiKindRe
                  Updated                                                Updated               sourceType,IsThr
                                                                                               oughputRequest

MongoDatabase     Mongo                Count            Count            Mongo                 ResourceName,A
Delete            Database                                               Database              piKind,ApiKindRe
                  Deleted                                                Deleted               sourceType,Oper
                                                                                               ationType

MongoDatabase     Mongo                Count            Count            Mongo                 ResourceName,A
ThroughputUpd     Database                                               Database              piKind,ApiKindRe
ate               Throughput                                             Throughput            sourceType,IsThr
                  Updated                                                Updated               oughputRequest

MongoRequestC     Mongo Request        Count            Total            Mongo Request         DatabaseName,C
harge             Charge                                                 Units Consumed        ollectionName,Re
                                                                                               gion,CommandN
                                                                                               ame,ErrorCode,St
                                                                                               atus

MongoRequests     Mongo Requests       Count            Count            Number of             DatabaseName,C
                                                                         Mongo Requests        ollectionName,Re
                                                                         Made                  gion,CommandN
                                                                                               ame,ErrorCode,St
                                                                                               atus

MongoRequests     Mongo Request        CountPerSecond   Average          Mongo request         DatabaseName,C
Count             Rate                                                   Count per             ollectionName,Re
                                                                         second                gion,CommandN
                                                                                               ame,ErrorCode

MongoRequests     Mongo Delete         CountPerSecond   Average          Mongo Delete          DatabaseName,C
Delete            Request Rate                                           request per           ollectionName,Re
                                                                         second                gion,CommandN
                                                                                               ame,ErrorCode

MongoRequestsI    Mongo Insert         CountPerSecond   Average          Mongo Insert          DatabaseName,C
nsert             Request Rate                                           count per             ollectionName,Re
                                                                         second                gion,CommandN
                                                                                               ame,ErrorCode


                                                                                           Ex. C - Page 79
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 81 of 198
                     M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC             NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


MongoRequests        Mongo Query          CountPerSecond   Average          Mongo Query           DatabaseName,C
Query                Request Rate                                           request per           ollectionName,Re
                                                                            second                gion,CommandN
                                                                                                  ame,ErrorCode

MongoRequests        Mongo Update         CountPerSecond   Average          Mongo Update          DatabaseName,C
Update               Request Rate                                           request per           ollectionName,Re
                                                                            second                gion,CommandN
                                                                                                  ame,ErrorCode

NormalizedRUCo       Normalized RU        Percent          Maximum          Max RU                CollectionName,
nsumption            Consumption                                            consumption           DatabaseName,R
                                                                            percentage per        egion
                                                                            minute

ProvisionedThro      Provisioned          Count            Maximum          Provisioned           DatabaseName,C
ughput               Throughput                                             Throughput            ollectionName

RegionFailover       Region Failed        Count            Count            Region Failed         None
                     Over                                                   Over

RemoveRegion         Region Removed       Count            Count            Region Removed        Region

ReplicationLatenc    P99 Replication      MilliSeconds     Average          P99 Replication       SourceRegion,Tar
y                    Latency                                                Latency across        getRegion
                                                                            source and
                                                                            target regions
                                                                            for geo-enabled
                                                                            account

ServerSideLatenc     Server Side          MilliSeconds     Average          Server Side           DatabaseName,C
y                    Latency                                                Latency               ollectionName,Re
                                                                                                  gion,Connection
                                                                                                  Mode,Operation
                                                                                                  Type,PublicAPITy
                                                                                                  pe

ServiceAvailabilit   Service              Percent          Average          Account               None
y                    Availability                                           requests
                                                                            availability at
                                                                            one hour, day or
                                                                            month
                                                                            granularity

SqlContainerDele     Sql Container        Count            Count            Sql Container         ResourceName,C
te                   Deleted                                                Deleted               hildResourceNam
                                                                                                  e,ApiKind,ApiKin
                                                                                                  dResourceType,O
                                                                                                  perationType

SqlContainerThr      Sql Container        Count            Count            Sql Container         ResourceName,C
oughputUpdate        Throughput                                             Throughput            hildResourceNam
                     Updated                                                Updated               e,ApiKind,ApiKin
                                                                                                  dResourceType,Is
                                                                                                  ThroughputRequ
                                                                                                  est
                                                                                              Ex. C - Page 80
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 82 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


SqlContainerUpd    Sql Container        Count   Count            Sql Container         ResourceName,C
ate                Updated                                       Updated               hildResourceNam
                                                                                       e,ApiKind,ApiKin
                                                                                       dResourceType,Is
                                                                                       ThroughputRequ
                                                                                       est

SqlDatabaseDele    Sql Database         Count   Count            Sql Database          ResourceName,A
te                 Deleted                                       Deleted               piKind,ApiKindRe
                                                                                       sourceType,Oper
                                                                                       ationType

SqlDatabaseThro    Sql Database         Count   Count            Sql Database          ResourceName,A
ughputUpdate       Throughput                                    Throughput            piKind,ApiKindRe
                   Updated                                       Updated               sourceType,IsThr
                                                                                       oughputRequest

SqlDatabaseUpd     Sql Database         Count   Count            Sql Database          ResourceName,A
ate                Updated                                       Updated               piKind,ApiKindRe
                                                                                       sourceType,IsThr
                                                                                       oughputRequest

TableTableDelete   AzureTable Table     Count   Count            AzureTable Table      ResourceName,A
                   Deleted                                       Deleted               piKind,ApiKindRe
                                                                                       sourceType,Oper
                                                                                       ationType

TableTableThroug   AzureTable Table     Count   Count            AzureTable Table      ResourceName,A
hputUpdate         Throughput                                    Throughput            piKind,ApiKindRe
                   Updated                                       Updated               sourceType,IsThr
                                                                                       oughputRequest

TableTableUpdate   AzureTable Table     Count   Count            AzureTable Table      ResourceName,A
                   Updated                                       Updated               piKind,ApiKindRe
                                                                                       sourceType,IsThr
                                                                                       oughputRequest

TotalRequestUnit   Total Request        Count   Total            Request Units         DatabaseName,C
s                  Units                                         consumed              ollectionName,Re
                                                                                       gion,StatusCode,
                                                                                       OperationType,St
                                                                                       atus

TotalRequests      Total Requests       Count   Count            Number of             DatabaseName,C
                                                                 requests made         ollectionName,Re
                                                                                       gion,StatusCode,
                                                                                       OperationType,St
                                                                                       atus

UpdateAccountK     Account Keys         Count   Count            Account Keys          KeyType
eys                Updated                                       Updated

UpdateAccountN     Account              Count   Count            Account               None
etworkSettings     Network Settings                              Network Settings
                   Updated                                       Updated

                                                                                   Ex. C - Page 81
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 83 of 198
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 UpdateAccountR      Account              Count          Count            Account                 None
 eplicationSetting   Replication                                          Replication
 s                   Settings                                             Settings
                     Updated                                              Updated

 UpdateDiagnosti     Account              Count          Count            Account                 DiagnosticSettin
 csSettings          Diagnostic                                           Diagnostic              gsName,Resourc
                     Settings                                             Settings                eGroupName
                     Updated                                              Updated


Microsoft.EnterpriseKnowledgeGraph/services
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 TransactionCoun     Transaction          Count          Count            Total Transaction       TransactionCoun
 t                   Count                                                Count                   t

 SuccessCount        Success Count        Count          Count            Succeeded               SuccessCount
                                                                          Transactions
                                                                          Count

 FailureCount        Failure Count        Count          Count            Failed                  FailureCount
                                                                          Transactions
                                                                          Count

 SuccessLatency      Success Latency      MilliSeconds   Average          Latency of              SuccessCount
                                                                          Successful
                                                                          Transactions


Microsoft.EventGrid/domains
                     M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC            NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 PublishSuccessC     Published Events     Count          Total            Total events            Topic
 ount                                                                     published to this
                                                                          topic

 PublishFailCount    Publish Failed       Count          Total            Total events            Topic,ErrorType,E
                     Events                                               failed to publish       rror
                                                                          to this topic

 PublishSuccessLa    Publish Success      Milliseconds   Total            Publish success         None
 tencyInMs           Latency                                              latency in
                                                                          milliseconds

 MatchedEventCo      Matched Events       Count          Total            Total events            Topic,EventSubsc
 unt                                                                      matched to this         riptionName,Do
                                                                          event                   mainEventSubscr
                                                                          subscription            iptionName



                                                                                              Ex. C - Page 82
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 84 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 DeliveryAttempt    Delivery Failed      Count          Total            Total events            Topic,EventSubsc
 FailCount          Events                                               failed to deliver       riptionName,Do
                                                                         to this event           mainEventSubscr
                                                                         subscription            iptionName,Error
                                                                                                 ,ErrorType

 DeliverySuccessC   Delivered Events     Count          Total            Total events            Topic,EventSubsc
 ount                                                                    delivered to this       riptionName,Do
                                                                         event                   mainEventSubscr
                                                                         subscription            iptionName

 DestinationProce   Destination          Milliseconds   Average          Destination             Topic,EventSubsc
 ssingDurationIn    Processing                                           processing              riptionName,Do
 Ms                 Duration                                             duration in             mainEventSubscr
                                                                         milliseconds            iptionName

 DroppedEventCo     Dropped Events       Count          Total            Total dropped           Topic,EventSubsc
 unt                                                                     events matching         riptionName,Do
                                                                         to this event           mainEventSubscr
                                                                         subscription            iptionName,Drop
                                                                                                 Reason

 DeadLetteredCo     Dead Lettered        Count          Total            Total dead              Topic,EventSubsc
 unt                Events                                               lettered events         riptionName,Do
                                                                         matching to this        mainEventSubscr
                                                                         event                   iptionName,Dea
                                                                         subscription            dLetterReason


Microsoft.EventGrid/topics
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 PublishSuccessC    Published Events     Count          Total            Total events            None
 ount                                                                    published to this
                                                                         topic

 PublishFailCount   Publish Failed       Count          Total            Total events            ErrorType,Error
                    Events                                               failed to publish
                                                                         to this topic

 UnmatchedEvent     Unmatched            Count          Total            Total events not        None
 Count              Events                                               matching any of
                                                                         the event
                                                                         subscriptions for
                                                                         this topic

 PublishSuccessLa   Publish Success      Milliseconds   Total            Publish success         None
 tencyInMs          Latency                                              latency in
                                                                         milliseconds

 MatchedEventCo     Matched Events       Count          Total            Total events            EventSubscriptio
 unt                                                                     matched to this         nName
                                                                         event
                                                                         subscription
                                                                                             Ex. C - Page 83
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 85 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 DeliveryAttempt    Delivery Failed      Count          Total            Total events            Error,ErrorType,E
 FailCount          Events                                               failed to deliver       ventSubscription
                                                                         to this event           Name
                                                                         subscription

 DeliverySuccessC   Delivered Events     Count          Total            Total events            EventSubscriptio
 ount                                                                    delivered to this       nName
                                                                         event
                                                                         subscription

 DestinationProce   Destination          Milliseconds   Average          Destination             EventSubscriptio
 ssingDurationIn    Processing                                           processing              nName
 Ms                 Duration                                             duration in
                                                                         milliseconds

 DroppedEventCo     Dropped Events       Count          Total            Total dropped           DropReason,Eve
 unt                                                                     events matching         ntSubscriptionNa
                                                                         to this event           me
                                                                         subscription

 DeadLetteredCo     Dead Lettered        Count          Total            Total dead              DeadLetterReaso
 unt                Events                                               lettered events         n,EventSubscripti
                                                                         matching to this        onName
                                                                         event
                                                                         subscription


Microsoft.EventGrid/systemTopics
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 PublishSuccessC    Published Events     Count          Total            Total events            None
 ount                                                                    published to this
                                                                         topic

 PublishFailCount   Publish Failed       Count          Total            Total events            ErrorType,Error
                    Events                                               failed to publish
                                                                         to this topic

 UnmatchedEvent     Unmatched            Count          Total            Total events not        None
 Count              Events                                               matching any of
                                                                         the event
                                                                         subscriptions for
                                                                         this topic

 PublishSuccessLa   Publish Success      Milliseconds   Total            Publish success         None
 tencyInMs          Latency                                              latency in
                                                                         milliseconds

 MatchedEventCo     Matched Events       Count          Total            Total events            EventSubscriptio
 unt                                                                     matched to this         nName
                                                                         event
                                                                         subscription


                                                                                             Ex. C - Page 84
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 86 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 DeliveryAttempt    Delivery Failed      Count          Total            Total events            Error,ErrorType,E
 FailCount          Events                                               failed to deliver       ventSubscription
                                                                         to this event           Name
                                                                         subscription

 DeliverySuccessC   Delivered Events     Count          Total            Total events            EventSubscriptio
 ount                                                                    delivered to this       nName
                                                                         event
                                                                         subscription

 DestinationProce   Destination          Milliseconds   Average          Destination             EventSubscriptio
 ssingDurationIn    Processing                                           processing              nName
 Ms                 Duration                                             duration in
                                                                         milliseconds

 DroppedEventCo     Dropped Events       Count          Total            Total dropped           DropReason,Eve
 unt                                                                     events matching         ntSubscriptionNa
                                                                         to this event           me
                                                                         subscription

 DeadLetteredCo     Dead Lettered        Count          Total            Total dead              DeadLetterReaso
 unt                Events                                               lettered events         n,EventSubscripti
                                                                         matching to this        onName
                                                                         event
                                                                         subscription


Microsoft.EventGrid/eventSubscriptions
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 MatchedEventCo     Matched Events       Count          Total            Total events            None
 unt                                                                     matched to this
                                                                         event
                                                                         subscription

 DeliveryAttempt    Delivery Failed      Count          Total            Total events            Error,ErrorType
 FailCount          Events                                               failed to deliver
                                                                         to this event
                                                                         subscription

 DeliverySuccessC   Delivered Events     Count          Total            Total events            None
 ount                                                                    delivered to this
                                                                         event
                                                                         subscription

 DestinationProce   Destination          Milliseconds   Average          Destination             None
 ssingDurationIn    Processing                                           processing
 Ms                 Duration                                             duration in
                                                                         milliseconds

 DroppedEventCo     Dropped Events       Count          Total            Total dropped           DropReason
 unt                                                                     events matching
                                                                         to this event
                                                                         subscription
                                                                                             Ex. C - Page 85
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 87 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 DeadLetteredCo     Dead Lettered        Count          Total            Total dead              DeadLetterReaso
 unt                Events                                               lettered events         n
                                                                         matching to this
                                                                         event
                                                                         subscription


Microsoft.EventGrid/extensionTopics
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 PublishSuccessC    Published Events     Count          Total            Total events            None
 ount                                                                    published to this
                                                                         topic

 PublishFailCount   Publish Failed       Count          Total            Total events            ErrorType,Error
                    Events                                               failed to publish
                                                                         to this topic

 UnmatchedEvent     Unmatched            Count          Total            Total events not        None
 Count              Events                                               matching any of
                                                                         the event
                                                                         subscriptions for
                                                                         this topic

 PublishSuccessLa   Publish Success      Milliseconds   Total            Publish success         None
 tencyInMs          Latency                                              latency in
                                                                         milliseconds


Microsoft.EventHub/namespaces
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 SuccessfulReques   Successful           Count          Total            Successful              EntityName,Oper
 ts                 Requests                                             Requests for            ationResult
                                                                         Microsoft.EventH
                                                                         ub.

 ServerErrors       Server Errors.       Count          Total            Server Errors for       EntityName,Oper
                                                                         Microsoft.EventH        ationResult
                                                                         ub.

 UserErrors         User Errors.         Count          Total            User Errors for         EntityName,Oper
                                                                         Microsoft.EventH        ationResult
                                                                         ub.

 QuotaExceededE     Quota Exceeded       Count          Total            Quota Exceeded          EntityName,Oper
 rrors              Errors.                                              Errors for              ationResult
                                                                         Microsoft.EventH
                                                                         ub.



                                                                                             Ex. C - Page 86
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 88 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


ThrottledRequest   Throttled            Count   Total            Throttled             EntityName,Oper
s                  Requests.                                     Requests for          ationResult
                                                                 Microsoft.EventH
                                                                 ub.

IncomingRequest    Incoming             Count   Total            Incoming              EntityName
s                  Requests                                      Requests for
                                                                 Microsoft.EventH
                                                                 ub.

IncomingMessag     Incoming             Count   Total            Incoming              EntityName
es                 Messages                                      Messages for
                                                                 Microsoft.EventH
                                                                 ub.

OutgoingMessa      Outgoing             Count   Total            Outgoing              EntityName
ges                Messages                                      Messages for
                                                                 Microsoft.EventH
                                                                 ub.

IncomingBytes      Incoming Bytes.      Bytes   Total            Incoming Bytes        EntityName
                                                                 for
                                                                 Microsoft.EventH
                                                                 ub.

OutgoingBytes      Outgoing Bytes.      Bytes   Total            Outgoing Bytes        EntityName
                                                                 for
                                                                 Microsoft.EventH
                                                                 ub.

ActiveConnectio    ActiveConnectio      Count   Average          Total Active          None
ns                 ns                                            Connections for
                                                                 Microsoft.EventH
                                                                 ub.

ConnectionsOpe     Connections          Count   Average          Connections           EntityName
ned                Opened.                                       Opened for
                                                                 Microsoft.EventH
                                                                 ub.

ConnectionsClos    Connections          Count   Average          Connections           EntityName
ed                 Closed.                                       Closed for
                                                                 Microsoft.EventH
                                                                 ub.

CaptureBacklog     Capture Backlog.     Count   Total            Capture Backlog       EntityName
                                                                 for
                                                                 Microsoft.EventH
                                                                 ub.

CapturedMessag     Captured             Count   Total            Captured              EntityName
es                 Messages.                                     Messages for
                                                                 Microsoft.EventH
                                                                 ub.


                                                                                   Ex. C - Page 87
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 89 of 198
                M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC        NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


CapturedBytes   Captured Bytes.      Bytes   Total            Captured Bytes         EntityName
                                                              for
                                                              Microsoft.EventH
                                                              ub.

Size            Size                 Bytes   Average          Size of an             EntityName
                                                              EventHub in
                                                              Bytes.

INREQS          Incoming             Count   Total            Total incoming         None
                Requests                                      send requests
                (Deprecated)                                  for a namespace
                                                              (Deprecated)

SUCCREQ         Successful           Count   Total            Total successful       None
                Requests                                      requests for a
                (Deprecated)                                  namespace
                                                              (Deprecated)

FAILREQ         Failed Requests      Count   Total            Total failed           None
                (Deprecated)                                  requests for a
                                                              namespace
                                                              (Deprecated)

SVRBSY          Server Busy          Count   Total            Total server busy      None
                Errors                                        errors for a
                (Deprecated)                                  namespace
                                                              (Deprecated)

INTERR          Internal Server      Count   Total            Total internal         None
                Errors                                        server errors for
                (Deprecated)                                  a namespace
                                                              (Deprecated)

MISCERR         Other Errors         Count   Total            Total failed           None
                (Deprecated)                                  requests for a
                                                              namespace
                                                              (Deprecated)

INMSGS          Incoming             Count   Total            Total incoming         None
                Messages                                      messages for a
                (obsolete)                                    namespace. This
                (Deprecated)                                  metric is
                                                              deprecated.
                                                              Please use
                                                              Incoming
                                                              Messages metric
                                                              instead
                                                              (Deprecated)

EHINMSGS        Incoming             Count   Total            Total incoming         None
                Messages                                      messages for a
                (Deprecated)                                  namespace
                                                              (Deprecated)



                                                                                 Ex. C - Page 88
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 90 of 198
              M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC      NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


OUTMSGS       Outgoing             Count   Total            Total outgoing        None
              Messages                                      messages for a
              (obsolete)                                    namespace. This
              (Deprecated)                                  metric is
                                                            deprecated.
                                                            Please use
                                                            Outgoing
                                                            Messages metric
                                                            instead
                                                            (Deprecated)

EHOUTMSGS     Outgoing             Count   Total            Total outgoing        None
              Messages                                      messages for a
              (Deprecated)                                  namespace
                                                            (Deprecated)

EHINMBS       Incoming bytes       Bytes   Total            Event Hub             None
              (obsolete)                                    incoming
              (Deprecated)                                  message
                                                            throughput for a
                                                            namespace. This
                                                            metric is
                                                            deprecated.
                                                            Please use
                                                            Incoming bytes
                                                            metric instead
                                                            (Deprecated)

EHINBYTES     Incoming bytes       Bytes   Total            Event Hub             None
              (Deprecated)                                  incoming
                                                            message
                                                            throughput for a
                                                            namespace
                                                            (Deprecated)

EHOUTMBS      Outgoing bytes       Bytes   Total            Event Hub             None
              (obsolete)                                    outgoing
              (Deprecated)                                  message
                                                            throughput for a
                                                            namespace. This
                                                            metric is
                                                            deprecated.
                                                            Please use
                                                            Outgoing bytes
                                                            metric instead
                                                            (Deprecated)

EHOUTBYTES    Outgoing bytes       Bytes   Total            Event Hub             None
              (Deprecated)                                  outgoing
                                                            message
                                                            throughput for a
                                                            namespace
                                                            (Deprecated)




                                                                              Ex. C - Page 89
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 91 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 EHABL              Archive backlog      Count   Total            Event Hub             None
                    messages                                      archive
                    (Deprecated)                                  messages in
                                                                  backlog for a
                                                                  namespace
                                                                  (Deprecated)

 EHAMSGS            Archive              Count   Total            Event Hub             None
                    messages                                      archived
                    (Deprecated)                                  messages in a
                                                                  namespace
                                                                  (Deprecated)

 EHAMBS             Archive message      Bytes   Total            Event Hub             None
                    throughput                                    archived
                    (Deprecated)                                  message
                                                                  throughput in a
                                                                  namespace
                                                                  (Deprecated)


Microsoft.EventHub/clusters
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N       DIM EN SIO N S


 SuccessfulReques   Successful           Count   Total            Successful            OperationResult
 ts                 Requests                                      Requests for
                                                                  Microsoft.EventH
                                                                  ub.

 ServerErrors       Server Errors.       Count   Total            Server Errors for     OperationResult
                                                                  Microsoft.EventH
                                                                  ub.

 UserErrors         User Errors.         Count   Total            User Errors for       OperationResult
                                                                  Microsoft.EventH
                                                                  ub.

 QuotaExceededE     Quota Exceeded       Count   Total            Quota Exceeded        OperationResult
 rrors              Errors.                                       Errors for
                                                                  Microsoft.EventH
                                                                  ub.

 ThrottledRequest   Throttled            Count   Total            Throttled             OperationResult
 s                  Requests.                                     Requests for
                                                                  Microsoft.EventH
                                                                  ub.

 IncomingRequest    Incoming             Count   Total            Incoming              None
 s                  Requests                                      Requests for
                                                                  Microsoft.EventH
                                                                  ub.




                                                                                    Ex. C - Page 90
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 92 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N       DIM EN SIO N S


IncomingMessag    Incoming             Count     Total            Incoming              None
es                Messages                                        Messages for
                                                                  Microsoft.EventH
                                                                  ub.

OutgoingMessa     Outgoing             Count     Total            Outgoing              None
ges               Messages                                        Messages for
                                                                  Microsoft.EventH
                                                                  ub.

IncomingBytes     Incoming Bytes.      Bytes     Total            Incoming Bytes        None
                                                                  for
                                                                  Microsoft.EventH
                                                                  ub.

OutgoingBytes     Outgoing Bytes.      Bytes     Total            Outgoing Bytes        None
                                                                  for
                                                                  Microsoft.EventH
                                                                  ub.

ActiveConnectio   ActiveConnectio      Count     Average          Total Active          None
ns                ns                                              Connections for
                                                                  Microsoft.EventH
                                                                  ub.

ConnectionsOpe    Connections          Count     Average          Connections           None
ned               Opened.                                         Opened for
                                                                  Microsoft.EventH
                                                                  ub.

ConnectionsClos   Connections          Count     Average          Connections           None
ed                Closed.                                         Closed for
                                                                  Microsoft.EventH
                                                                  ub.

CaptureBacklog    Capture Backlog.     Count     Total            Capture Backlog       None
                                                                  for
                                                                  Microsoft.EventH
                                                                  ub.

CapturedMessag    Captured             Count     Total            Captured              None
es                Messages.                                       Messages for
                                                                  Microsoft.EventH
                                                                  ub.

CapturedBytes     Captured Bytes.      Bytes     Total            Captured Bytes        None
                                                                  for
                                                                  Microsoft.EventH
                                                                  ub.

CPU               CPU                  Percent   Maximum          CPU utilization       Role
                                                                  for the Event
                                                                  Hub Cluster as a
                                                                  percentage


                                                                                    Ex. C - Page 91
        Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 93 of 198
                      M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC             NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 AvailableMemor       Available            Percent   Maximum          Available              Role
 y                    Memory                                          memory for the
                                                                      Event Hub
                                                                      Cluster as a
                                                                      percentage of
                                                                      total memory.

 Size                 Size of an           Bytes     Average          Size of an             Role
                      EventHub in                                     EventHub in
                      Bytes.                                          Bytes.


Microsoft.HDInsight/clusters
                      M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC             NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 GatewayRequest       Gateway              Count     Total            Number of              HttpStatus
 s                    Requests                                        gateway
                                                                      requests

 CategorizedGate      Categorized          Count     Total            Number of              HttpStatus
 wayRequests          Gateway                                         gateway
                      Requests                                        requests by
                                                                      categories
                                                                      (1xx/2xx/3xx/4xx/
                                                                      5xx)

 NumActiveWork        Number of            Count     Maximum          Number of              MetricName
 ers                  Active Workers                                  Active Workers


Microsoft.Insights/AutoscaleSettings
                      M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC             NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 ObservedMetric       Observed Metric      Count     Average          The value              MetricTriggerSou
 Value                Value                                           computed by            rce
                                                                      autoscale when
                                                                      executed

 MetricThreshold      Metric Threshold     Count     Average          The configured         MetricTriggerRule
                                                                      autoscale
                                                                      threshold when
                                                                      autoscale ran.

 ObservedCapacit      Observed             Count     Average          The capacity           None
 y                    Capacity                                        reported to
                                                                      autoscale when
                                                                      it executed.

 ScaleActionsInitia   Scale Actions        Count     Total            The direction of       ScaleDirection
 ted                  Initiated                                       the scale
                                                                      operation.

                                                                                         Ex. C - Page 92
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 94 of 198
Microsoft.Insights/Components
                       M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC              NAME                 UN IT          TYPE             DESC RIP T IO N          DIM EN SIO N S


 availabilityResults   Availability         Percent        Average          Percentage of            availabilityResult/
 /availabilityPerce                                                         successfully             name,availability
 ntage                                                                      completed                Result/location
                                                                            availability tests

 availabilityResults   Availability tests   Count          Count            Count of                 availabilityResult/
 /count                                                                     availability tests       name,availability
                                                                                                     Result/location,a
                                                                                                     vailabilityResult/s
                                                                                                     uccess

 availabilityResults   Availability test    MilliSeconds   Average          Availability test        availabilityResult/
 /duration             duration                                             duration                 name,availability
                                                                                                     Result/location,a
                                                                                                     vailabilityResult/s
                                                                                                     uccess

 browserTimings/       Page load            MilliSeconds   Average          Time between             None
 networkDuration       network connect                                      user request and
                       time                                                 network
                                                                            connection.
                                                                            Includes DNS
                                                                            lookup and
                                                                            transport
                                                                            connection.

 browserTimings/       Client processing    MilliSeconds   Average          Time between             None
 processingDurati      time                                                 receiving the last
 on                                                                         byte of a
                                                                            document until
                                                                            the DOM is
                                                                            loaded. Async
                                                                            requests may
                                                                            still be
                                                                            processing.

 browserTimings/       Receiving            MilliSeconds   Average          Time between             None
 receiveDuration       response time                                        the first and last
                                                                            bytes, or until
                                                                            disconnection.

 browserTimings/       Send request         MilliSeconds   Average          Time between             None
 sendDuration          time                                                 network
                                                                            connection and
                                                                            receiving the first
                                                                            byte.

 browserTimings/       Browser page         MilliSeconds   Average          Time from user           None
 totalDuration         load time                                            request until
                                                                            DOM,
                                                                            stylesheets,
                                                                            scripts and
                                                                            images are
                                                                            loaded.

                                                                                                 Ex. C - Page 93
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 95 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


dependencies/co     Dependency calls     Count            Count            Count of calls        dependency/typ
unt                                                                        made by the           e,dependency/pe
                                                                           application to        rformanceBucket
                                                                           external              ,dependency/suc
                                                                           resources.            cess,dependency
                                                                                                 /target,depende
                                                                                                 ncy/resultCode,o
                                                                                                 peration/syntheti
                                                                                                 c,cloud/roleInsta
                                                                                                 nce,cloud/roleNa
                                                                                                 me

dependencies/du     Dependency           MilliSeconds     Average          Duration of calls     dependency/typ
ration              duration                                               made by the           e,dependency/pe
                                                                           application to        rformanceBucket
                                                                           external              ,dependency/suc
                                                                           resources.            cess,dependency
                                                                                                 /target,depende
                                                                                                 ncy/resultCode,o
                                                                                                 peration/syntheti
                                                                                                 c,cloud/roleInsta
                                                                                                 nce,cloud/roleNa
                                                                                                 me

dependencies/fail   Dependency call      Count            Count            Count of failed       dependency/typ
ed                  failures                                               dependency calls      e,dependency/pe
                                                                           made by the           rformanceBucket
                                                                           application to        ,dependency/suc
                                                                           external              cess,dependency
                                                                           resources.            /target,depende
                                                                                                 ncy/resultCode,o
                                                                                                 peration/syntheti
                                                                                                 c,cloud/roleInsta
                                                                                                 nce,cloud/roleNa
                                                                                                 me

pageViews/count     Page views           Count            Count            Count of page         operation/synthe
                                                                           views.                tic,cloud/roleNa
                                                                                                 me

pageViews/durat     Page view load       MilliSeconds     Average          Page view load        operation/synthe
ion                 time                                                   time                  tic,cloud/roleNa
                                                                                                 me

performanceCou      HTTP request         MilliSeconds     Average          Execution time of     cloud/roleInstanc
nters/requestExe    execution time                                         the most recent       e
cutionTime                                                                 request.

performanceCou      HTTP requests in     Count            Average          Length of the         cloud/roleInstanc
nters/requestsIn    application                                            application           e
Queue               queue                                                  request queue.

performanceCou      HTTP request         CountPerSecond   Average          Rate of all           cloud/roleInstanc
nters/requestsPe    rate                                                   requests to the       e
rSecond                                                                    application per
                                                                           second from
                                                                           ASP.NET.
                                                                                             Ex. C - Page 94
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 96 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


performanceCou      Exception rate       CountPerSecond   Average          Count of               cloud/roleInstanc
nters/exceptions                                                           handled and            e
PerSecond                                                                  unhandled
                                                                           exceptions
                                                                           reported to
                                                                           windows,
                                                                           including .NET
                                                                           exceptions and
                                                                           unmanaged
                                                                           exceptions that
                                                                           are converted
                                                                           into .NET
                                                                           exceptions.

performanceCou      Process IO rate      BytesPerSecond   Average          Total bytes per        cloud/roleInstanc
nters/processIOB                                                           second read and        e
ytesPerSecond                                                              written to files,
                                                                           network and
                                                                           devices.

performanceCou      Process CPU          Percent          Average          The percentage         cloud/roleInstanc
nters/processCp                                                            of elapsed time        e
uPercentage                                                                that all process
                                                                           threads used the
                                                                           processor to
                                                                           execute
                                                                           instructions. This
                                                                           can vary
                                                                           between 0 to
                                                                           100. This metric
                                                                           indicates the
                                                                           performance of
                                                                           w3wp process
                                                                           alone.

performanceCou      Processor time       Percent          Average          The percentage         cloud/roleInstanc
nters/processorC                                                           of time that the       e
puPercentage                                                               processor
                                                                           spends in non-
                                                                           idle threads.

performanceCou      Available            Bytes            Average          Physical memory        cloud/roleInstanc
nters/memoryAv      memory                                                 immediately            e
ailableBytes                                                               available for
                                                                           allocation to a
                                                                           process or for
                                                                           system use.

performanceCou      Process private      Bytes            Average          Memory                 cloud/roleInstanc
nters/processPriv   bytes                                                  exclusively            e
ateBytes                                                                   assigned to the
                                                                           monitored
                                                                           application's
                                                                           processes.




                                                                                              Ex. C - Page 95
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 97 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N       DIM EN SIO N S


requests/duratio   Server response      MilliSeconds     Average          Time between          request/perform
n                  time                                                   receiving an          anceBucket,requ
                                                                          HTTP request          est/resultCode,o
                                                                          and finishing         peration/syntheti
                                                                          sending the           c,cloud/roleInsta
                                                                          response.             nce,request/succ
                                                                                                ess,cloud/roleNa
                                                                                                me

requests/count     Server requests      Count            Count            Count of HTTP         request/perform
                                                                          requests              anceBucket,requ
                                                                          completed.            est/resultCode,o
                                                                                                peration/syntheti
                                                                                                c,cloud/roleInsta
                                                                                                nce,request/succ
                                                                                                ess,cloud/roleNa
                                                                                                me

requests/failed    Failed requests      Count            Count            Count of HTTP         request/perform
                                                                          requests marked       anceBucket,requ
                                                                          as failed. In most    est/resultCode,re
                                                                          cases these are       quest/success,op
                                                                          requests with a       eration/synthetic
                                                                          response code         ,cloud/roleInstan
                                                                          >= 400 and not        ce,cloud/roleNa
                                                                          equal to 401.         me

requests/rate      Server request       CountPerSecond   Average          Rate of server        request/perform
                   rate                                                   requests per          anceBucket,requ
                                                                          second                est/resultCode,o
                                                                                                peration/syntheti
                                                                                                c,cloud/roleInsta
                                                                                                nce,request/succ
                                                                                                ess,cloud/roleNa
                                                                                                me

exceptions/count   Exceptions           Count            Count            Combined count        cloud/roleName,
                                                                          of all uncaught       cloud/roleInstanc
                                                                          exceptions.           e,client/type

exceptions/brow    Browser              Count            Count            Count of              client/isServer,clo
ser                exceptions                                             uncaught              ud/roleName
                                                                          exceptions
                                                                          thrown in the
                                                                          browser.

exceptions/serve   Server               Count            Count            Count of              client/isServer,clo
r                  exceptions                                             uncaught              ud/roleName,clo
                                                                          exceptions            ud/roleInstance
                                                                          thrown in the
                                                                          server
                                                                          application.




                                                                                            Ex. C - Page 96
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 98 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 traces/count       Traces               Count   Count            Trace document         trace/severityLev
                                                                  count                  el,operation/synt
                                                                                         hetic,cloud/roleN
                                                                                         ame,cloud/roleIn
                                                                                         stance


Microsoft.IoTCentral/IoTApps
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 connectedDevice    Total Connected      Count   Average          Number of              None
 Count              Devices                                       devices
                                                                  connected to IoT
                                                                  Central

 c2d.property.rea   Successful Device    Count   Total            The count of all       None
 d.success          Property Reads                                successful
                    from IoT Central                              property reads
                                                                  initiated from IoT
                                                                  Central

 c2d.property.rea   Failed Device        Count   Total            The count of all       None
 d.failure          Property Reads                                failed property
                    from IoT Central                              reads initiated
                                                                  from IoT Central

 d2c.property.rea   Successful Device    Count   Total            The count of all       None
 d.success          Property Reads                                successful
                    from Devices                                  property reads
                                                                  initiated from
                                                                  devices

 d2c.property.rea   Failed Device        Count   Total            The count of all       None
 d.failure          Property Reads                                failed property
                    from Devices                                  reads initiated
                                                                  from devices

 c2d.property.upd   Successful Device    Count   Total            The count of all       None
 ate.success        Property                                      successful
                    Updates from                                  property
                    IoT Central                                   updates initiated
                                                                  from IoT Central

 c2d.property.upd   Failed Device        Count   Total            The count of all       None
 ate.failure        Property                                      failed property
                    Updates from                                  updates initiated
                    IoT Central                                   from IoT Central

 d2c.property.upd   Successful Device    Count   Total            The count of all       None
 ate.success        Property                                      successful
                    Updates from                                  property
                    Devices                                       updates initiated
                                                                  from devices


                                                                                     Ex. C - Page 97
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 99 of 198
                      M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC             NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 d2c.property.upd     Failed Device        Count          Total            The count of all        None
 ate.failure          Property                                             failed property
                      Updates from                                         updates initiated
                      Devices                                              from devices


Microsoft.KeyVault/vaults
                      M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC             NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 ServiceApiHit        Total Service Api    Count          Count            Number of total         ActivityType,Acti
                      Hits                                                 service api hits        vityName

 ServiceApiLatenc     Overall Service      Milliseconds   Average          Overall latency         ActivityType,Acti
 y                    Api Latency                                          of service api          vityName,Status
                                                                           requests                Code,StatusCode
                                                                                                   Class

 ServiceApiResult     Total Service Api    Count          Count            Number of total         ActivityType,Acti
                      Results                                              service api             vityName,Status
                                                                           results                 Code,StatusCode
                                                                                                   Class

 SaturationShoeb      Overall Vault        Percent        Average          Vault capacity          ActivityType,Acti
 ox                   Saturation                                           used                    vityName,Transac
                                                                                                   tionType

 Availability         Overall Vault        Percent        Average          Vault requests          ActivityType,Acti
                      Availability                                         availability            vityName,Status
                                                                                                   Code,StatusCode
                                                                                                   Class


Microsoft.Kusto/Clusters
                      M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC             NAME                 UN IT          TYPE             DESC RIP T IO N         DIM EN SIO N S


 CacheUtilization     Cache utilization    Percent        Average          Utilization level       None
                                                                           in the cluster
                                                                           scope

 QueryDuration        Query duration       Milliseconds   Average          Queries'                QueryStatus
                                                                           duration in
                                                                           seconds

 IngestionUtilizati   Ingestion            Percent        Average          Ratio of used           None
 on                   utilization                                          ingestion slots in
                                                                           the cluster

 KeepAlive            Keep alive           Count          Average          Sanity check            None
                                                                           indicates the
                                                                           cluster responds
                                                                           to queries

                                                                                               Ex. C - Page 98
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 100 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


IngestionVolume     Ingestion            Count     Total            Overall volume         Database
InMB                volume (in MB)                                  of ingested data
                                                                    to the cluster (in
                                                                    MB)

IngestionLatency    Ingestion latency    Seconds   Average          Ingestion time         None
InSeconds           (in seconds)                                    from the source
                                                                    (e.g. message is
                                                                    in EventHub) to
                                                                    the cluster in
                                                                    seconds

EventsProcessed     Events processed     Count     Total            Number of              EventStatus
ForEventHubs        (for Event/IoT                                  events processed
                    Hubs)                                           by the cluster
                                                                    when ingesting
                                                                    from Event/IoT
                                                                    Hub

IngestionResult     Ingestion result     Count     Count            Number of              IngestionResultD
                                                                    ingestion              etails
                                                                    operations

CPU                 CPU                  Percent   Average          CPU utilization        None
                                                                    level

ContinuousExpor     Continuous           Count     Total            Number of              ContinuousExpor
tNumOfRecordsE      export – num of                                 records                tName,Database
xported             exported records                                exported, fired
                                                                    for every storage
                                                                    artifact written
                                                                    during the
                                                                    export operation

ExportUtilization   Export Utilization   Percent   Maximum          Export utilization     None

ContinuousExpor     Continuous           Count     Maximum          The number of          None
tPendingCount       Export Pending                                  pending
                    Count                                           continuous
                                                                    export jobs
                                                                    ready for
                                                                    execution

ContinuousExpor     Continuous           Count     Maximum          The lateness (in       None
tMaxLatenessMi      Export Max                                      minutes)
nutes               Lateness                                        reported by the
                                                                    continuous
                                                                    export jobs in
                                                                    the cluster

ContinuousExpor     Continuous           Count     Count            Indicates              ContinuousExpor
tResult             Export Result                                   whether                tName,Result,Dat
                                                                    Continuous             abase
                                                                    Export
                                                                    succeeded or
                                                                    failed

                                                                                       Ex. C - Page 99
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 101 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE              DESC RIP T IO N        DIM EN SIO N S


 StreamingIngest   Streaming Ingest     Milliseconds   Average           Streaming ingest       None
 Duration          Duration                                              duration in
                                                                         milliseconds

 StreamingIngest   Streaming Ingest     Count          Average           Streaming ingest       None
 DataRate          Data Rate                                             data rate (MB
                                                                         per second)

 SteamingIngestR   Streaming Ingest     Count          RateRequestsPer   Streaming ingest       None
 equestRate        Request Rate                        Second            request rate
                                                                         (requests per
                                                                         second)

 StreamingIngest   Streaming Ingest     Count          Average           Streaming ingest       Result
 Results           Result                                                result

 TotalNumberOfC    Total number of      Count          Total             Total number of        None
 oncurrentQuerie   concurrent                                            concurrent
 s                 queries                                               queries

 TotalNumberOfT    Total number of      Count          Total             Total number of        None
 hrottledQueries   throttled queries                                     throttled queries

 TotalNumberOfT    Total number of      Count          Total             Total number of        CommandType
 hrottledComman    throttled                                             throttled
 ds                commands                                              commands

 TotalNumberOfE    Total number of      Count          Total             Total number of        None
 xtents            extents                                               data extents

 InstanceCount     Instance Count       Count          Average           Total instance         None
                                                                         count


Microsoft.Logic/workflows
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE              DESC RIP T IO N        DIM EN SIO N S


 RunsStarted       Runs Started         Count          Total             Number of              None
                                                                         workflow runs
                                                                         started.

 RunsCompleted     Runs Completed       Count          Total             Number of              None
                                                                         workflow runs
                                                                         completed.

 RunsSucceeded     Runs Succeeded       Count          Total             Number of              None
                                                                         workflow runs
                                                                         succeeded.

 RunsFailed        Runs Failed          Count          Total             Number of              None
                                                                         workflow runs
                                                                         failed.

                                                                                           Ex. C - Page 100
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 102 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


RunsCancelled      Runs Cancelled       Count     Total            Number of              None
                                                                   workflow runs
                                                                   cancelled.

RunLatency         Run Latency          Seconds   Average          Latency of             None
                                                                   completed
                                                                   workflow runs.

RunSuccessLaten    Run Success          Seconds   Average          Latency of             None
cy                 Latency                                         succeeded
                                                                   workflow runs.

RunThrottledEve    Run Throttled        Count     Total            Number of              None
nts                Events                                          workflow action
                                                                   or trigger
                                                                   throttled events.

RunStartThrottle   Run Start            Count     Total            Number of              None
dEvents            Throttled Events                                workflow run
                                                                   start throttled
                                                                   events.

RunFailurePercen   Run Failure          Percent   Total            Percentage of          None
tage               Percentage                                      workflow runs
                                                                   failed.

ActionsStarted     Actions Started      Count     Total            Number of              None
                                                                   workflow actions
                                                                   started.

ActionsComplete    Actions              Count     Total            Number of              None
d                  Completed                                       workflow actions
                                                                   completed.

ActionsSucceede    Actions              Count     Total            Number of              None
d                  Succeeded                                       workflow actions
                                                                   succeeded.

ActionsFailed      Actions Failed       Count     Total            Number of              None
                                                                   workflow actions
                                                                   failed.

ActionsSkipped     Actions Skipped      Count     Total            Number of              None
                                                                   workflow actions
                                                                   skipped.

ActionLatency      Action Latency       Seconds   Average          Latency of             None
                                                                   completed
                                                                   workflow actions.

ActionSuccessLat   Action Success       Seconds   Average          Latency of             None
ency               Latency                                         succeeded
                                                                   workflow actions.


                                                                                     Ex. C - Page 101
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 103 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N         DIM EN SIO N S


ActionThrottledE    Action Throttled     Count     Total            Number of               None
vents               Events                                          workflow action
                                                                    throttled events..

TriggersStarted     Triggers Started     Count     Total            Number of               None
                                                                    workflow
                                                                    triggers started.

TriggersComplet     Triggers             Count     Total            Number of               None
ed                  Completed                                       workflow
                                                                    triggers
                                                                    completed.

TriggersSucceede    Triggers             Count     Total            Number of               None
d                   Succeeded                                       workflow
                                                                    triggers
                                                                    succeeded.

TriggersFailed      Triggers Failed      Count     Total            Number of               None
                                                                    workflow
                                                                    triggers failed.

TriggersSkipped     Triggers Skipped     Count     Total            Number of               None
                                                                    workflow
                                                                    triggers skipped.

TriggersFired       Triggers Fired       Count     Total            Number of               None
                                                                    workflow
                                                                    triggers fired.

TriggerLatency      Trigger Latency      Seconds   Average          Latency of              None
                                                                    completed
                                                                    workflow
                                                                    triggers.

TriggerFireLatenc   Trigger Fire         Seconds   Average          Latency of fired        None
y                   Latency                                         workflow
                                                                    triggers.

TriggerSuccessLa    Trigger Success      Seconds   Average          Latency of              None
tency               Latency                                         succeeded
                                                                    workflow
                                                                    triggers.

TriggerThrottledE   Trigger Throttled    Count     Total            Number of               None
vents               Events                                          workflow trigger
                                                                    throttled events.

BillableActionExe   Billable Action      Count     Total            Number of               None
cutions             Executions                                      workflow action
                                                                    executions
                                                                    getting billed.




                                                                                       Ex. C - Page 102
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 104 of 198
                      M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 BillableTriggerExe   Billable Trigger     Count   Total            Number of              None
 cutions              Executions                                    workflow trigger
                                                                    executions
                                                                    getting billed.

 TotalBillableExecu   Total Billable       Count   Total            Number of              None
 tions                Executions                                    workflow
                                                                    executions
                                                                    getting billed.

 BillingUsageNati     Billing Usage for    Count   Total            Number of              None
 veOperation          Native Operation                              native operation
                      Executions                                    executions
                                                                    getting billed.

 BillingUsageStan     Billing Usage for    Count   Total            Number of              None
 dardConnector        Standard                                      standard
                      Connector                                     connector
                      Executions                                    executions
                                                                    getting billed.

 BillingUsageStora    Billing Usage for    Count   Total            Number of              None
 geConsumption        Storage                                       storage
                      Consumption                                   consumption
                      Executions                                    executions
                                                                    getting billed.


Microsoft.Logic/integrationServiceEnvironments
                      M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 RunsStarted          Runs Started         Count   Total            Number of              None
                                                                    workflow runs
                                                                    started.

 RunsCompleted        Runs Completed       Count   Total            Number of              None
                                                                    workflow runs
                                                                    completed.

 RunsSucceeded        Runs Succeeded       Count   Total            Number of              None
                                                                    workflow runs
                                                                    succeeded.

 RunsFailed           Runs Failed          Count   Total            Number of              None
                                                                    workflow runs
                                                                    failed.

 RunsCancelled        Runs Cancelled       Count   Total            Number of              None
                                                                    workflow runs
                                                                    cancelled.




                                                                                      Ex. C - Page 103
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 105 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


RunLatency         Run Latency          Seconds   Average          Latency of             None
                                                                   completed
                                                                   workflow runs.

RunSuccessLaten    Run Success          Seconds   Average          Latency of             None
cy                 Latency                                         succeeded
                                                                   workflow runs.

RunThrottledEve    Run Throttled        Count     Total            Number of              None
nts                Events                                          workflow action
                                                                   or trigger
                                                                   throttled events.

RunStartThrottle   Run Start            Count     Total            Number of              None
dEvents            Throttled Events                                workflow run
                                                                   start throttled
                                                                   events.

RunFailurePercen   Run Failure          Percent   Total            Percentage of          None
tage               Percentage                                      workflow runs
                                                                   failed.

ActionsStarted     Actions Started      Count     Total            Number of              None
                                                                   workflow actions
                                                                   started.

ActionsComplete    Actions              Count     Total            Number of              None
d                  Completed                                       workflow actions
                                                                   completed.

ActionsSucceede    Actions              Count     Total            Number of              None
d                  Succeeded                                       workflow actions
                                                                   succeeded.

ActionsFailed      Actions Failed       Count     Total            Number of              None
                                                                   workflow actions
                                                                   failed.

ActionsSkipped     Actions Skipped      Count     Total            Number of              None
                                                                   workflow actions
                                                                   skipped.

ActionLatency      Action Latency       Seconds   Average          Latency of             None
                                                                   completed
                                                                   workflow actions.

ActionSuccessLat   Action Success       Seconds   Average          Latency of             None
ency               Latency                                         succeeded
                                                                   workflow actions.

ActionThrottledE   Action Throttled     Count     Total            Number of              None
vents              Events                                          workflow action
                                                                   throttled events..


                                                                                     Ex. C - Page 104
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 106 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N         DIM EN SIO N S


TriggersStarted     Triggers Started     Count     Total            Number of               None
                                                                    workflow
                                                                    triggers started.

TriggersComplet     Triggers             Count     Total            Number of               None
ed                  Completed                                       workflow
                                                                    triggers
                                                                    completed.

TriggersSucceede    Triggers             Count     Total            Number of               None
d                   Succeeded                                       workflow
                                                                    triggers
                                                                    succeeded.

TriggersFailed      Triggers Failed      Count     Total            Number of               None
                                                                    workflow
                                                                    triggers failed.

TriggersSkipped     Triggers Skipped     Count     Total            Number of               None
                                                                    workflow
                                                                    triggers skipped.

TriggersFired       Triggers Fired       Count     Total            Number of               None
                                                                    workflow
                                                                    triggers fired.

TriggerLatency      Trigger Latency      Seconds   Average          Latency of              None
                                                                    completed
                                                                    workflow
                                                                    triggers.

TriggerFireLatenc   Trigger Fire         Seconds   Average          Latency of fired        None
y                   Latency                                         workflow
                                                                    triggers.

TriggerSuccessLa    Trigger Success      Seconds   Average          Latency of              None
tency               Latency                                         succeeded
                                                                    workflow
                                                                    triggers.

TriggerThrottledE   Trigger Throttled    Count     Total            Number of               None
vents               Events                                          workflow trigger
                                                                    throttled events.

IntegrationServic   Workflow             Percent   Average          Workflow                None
eEnvironmentW       Processor Usage                                 processor usage
orkflowProcessor    for Integration                                 for integration
Usage               Service                                         service
                    Environment                                     environment.

IntegrationServic   Workflow             Percent   Average          Workflow                None
eEnvironmentW       Memory Usage                                    memory usage
orkflowMemory       for Integration                                 for integration
Usage               Service                                         service
                    Environment                                     environment.

                                                                                       Ex. C - Page 105
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 107 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 IntegrationServic   Connector            Percent   Average          Connector              None
 eEnvironmentCo      Processor Usage                                 processor usage
 nnectorProcesso     for Integration                                 for integration
 rUsage              Service                                         service
                     Environment                                     environment.

 IntegrationServic   Connector            Percent   Average          Connector              None
 eEnvironmentCo      Memory Usage                                    memory usage
 nnectorMemory       for Integration                                 for integration
 Usage               Service                                         service
                     Environment                                     environment.


Microsoft.MachineLearningServices/workspaces
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Cancelled Runs      Cancelled Runs       Count     Total            Number of runs         Scenario,RunTyp
                                                                     cancelled for this     e,PublishedPipeli
                                                                     workspace              neId,ComputeTy
                                                                                            pe,PipelineStepTy
                                                                                            pe

 Cancel              Cancel               Count     Total            Number of runs         Scenario,RunTyp
 Requested Runs      Requested Runs                                  where cancel was       e,PublishedPipeli
                                                                     requested for          neId,ComputeTy
                                                                     this workspace         pe,PipelineStepTy
                                                                                            pe

 Completed Runs      Completed Runs       Count     Total            Number of runs         Scenario,RunTyp
                                                                     completed              e,PublishedPipeli
                                                                     successfully for       neId,ComputeTy
                                                                     this workspace         pe,PipelineStepTy
                                                                                            pe

 Failed Runs         Failed Runs          Count     Total            Number of runs         Scenario,RunTyp
                                                                     failed for this        e,PublishedPipeli
                                                                     workspace              neId,ComputeTy
                                                                                            pe,PipelineStepTy
                                                                                            pe

 Finalizing Runs     Finalizing Runs      Count     Total            Number of runs         Scenario,RunTyp
                                                                     entered finalizing     e,PublishedPipeli
                                                                     state for this         neId,ComputeTy
                                                                     workspace              pe,PipelineStepTy
                                                                                            pe

 Not Responding      Not Responding       Count     Total            Number of runs         Scenario,RunTyp
 Runs                Runs                                            not responding         e,PublishedPipeli
                                                                     for this               neId,ComputeTy
                                                                     workspace              pe,PipelineStepTy
                                                                                            pe




                                                                                       Ex. C - Page 106
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 108 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Not Started Runs   Not Started Runs     Count   Total            Number of runs         Scenario,RunTyp
                                                                 in not started         e,PublishedPipeli
                                                                 state for this         neId,ComputeTy
                                                                 workspace              pe,PipelineStepTy
                                                                                        pe

Preparing Runs     Preparing Runs       Count   Total            Number of runs         Scenario,RunTyp
                                                                 that are               e,PublishedPipeli
                                                                 preparing for          neId,ComputeTy
                                                                 this workspace         pe,PipelineStepTy
                                                                                        pe

Provisioning       Provisioning         Count   Total            Number of runs         Scenario,RunTyp
Runs               Runs                                          that are               e,PublishedPipeli
                                                                 provisioning for       neId,ComputeTy
                                                                 this workspace         pe,PipelineStepTy
                                                                                        pe

Queued Runs        Queued Runs          Count   Total            Number of runs         Scenario,RunTyp
                                                                 that are queued        e,PublishedPipeli
                                                                 for this               neId,ComputeTy
                                                                 workspace              pe,PipelineStepTy
                                                                                        pe

Started Runs       Started Runs         Count   Total            Number of runs         Scenario,RunTyp
                                                                 started for this       e,PublishedPipeli
                                                                 workspace              neId,ComputeTy
                                                                                        pe,PipelineStepTy
                                                                                        pe

Starting Runs      Starting Runs        Count   Total            Number of runs         Scenario,RunTyp
                                                                 started for this       e,PublishedPipeli
                                                                 workspace              neId,ComputeTy
                                                                                        pe,PipelineStepTy
                                                                                        pe

Errors             Errors               Count   Total            Number of run          Scenario
                                                                 errors in this
                                                                 workspace

Warnings           Warnings             Count   Total            Number of run          Scenario
                                                                 warnings in this
                                                                 workspace

Model Register     Model Register       Count   Total            Number of              Scenario
Succeeded          Succeeded                                     model
                                                                 registrations that
                                                                 succeeded in this
                                                                 workspace

Model Register     Model Register       Count   Total            Number of              Scenario,StatusC
Failed             Failed                                        model                  ode
                                                                 registrations that
                                                                 failed in this
                                                                 workspace


                                                                                   Ex. C - Page 107
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 109 of 198
                 M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC         NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Model Deploy     Model Deploy         Count   Total            Number of              Scenario
Started          Started                                       model
                                                               deployments
                                                               started in this
                                                               workspace

Model Deploy     Model Deploy         Count   Total            Number of              Scenario
Succeeded        Succeeded                                     model
                                                               deployments
                                                               that succeeded
                                                               in this workspace

Model Deploy     Model Deploy         Count   Total            Number of              Scenario,StatusC
Failed           Failed                                        model                  ode
                                                               deployments
                                                               that failed in this
                                                               workspace

Total Nodes      Total Nodes          Count   Average          Number of total        Scenario,Cluster
                                                               nodes. This total      Name
                                                               includes some of
                                                               Active Nodes,
                                                               Idle Nodes,
                                                               Unusable Nodes,
                                                               Premepted
                                                               Nodes, Leaving
                                                               Nodes

Active Nodes     Active Nodes         Count   Average          Number of              Scenario,Cluster
                                                               Acitve nodes.          Name
                                                               These are the
                                                               nodes which are
                                                               actively running
                                                               a job.

Idle Nodes       Idle Nodes           Count   Average          Number of idle         Scenario,Cluster
                                                               nodes. Idle            Name
                                                               nodes are the
                                                               nodes which are
                                                               not running any
                                                               jobs but can
                                                               accept new job if
                                                               available.

Unusable Nodes   Unusable Nodes       Count   Average          Number of              Scenario,Cluster
                                                               unusable nodes.        Name
                                                               Unusable nodes
                                                               are not
                                                               functional due to
                                                               some
                                                               unresolvable
                                                               issue. Azure will
                                                               recycle these
                                                               nodes.




                                                                                 Ex. C - Page 108
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 110 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 Preempted           Preempted            Count   Average          Number of              Scenario,Cluster
 Nodes               Nodes                                         preempted              Name
                                                                   nodes. These
                                                                   nodes are the
                                                                   low priority
                                                                   nodes which are
                                                                   taken away from
                                                                   the available
                                                                   node pool.

 Leaving Nodes       Leaving Nodes        Count   Average          Number of              Scenario,Cluster
                                                                   leaving nodes.         Name
                                                                   Leaving nodes
                                                                   are the nodes
                                                                   which just
                                                                   finished
                                                                   processing a job
                                                                   and will go to
                                                                   Idle state.

 Total Cores         Total Cores          Count   Average          Number of total        Scenario,Cluster
                                                                   cores                  Name

 Active Cores        Active Cores         Count   Average          Number of active       Scenario,Cluster
                                                                   cores                  Name

 Idle Cores          Idle Cores           Count   Average          Number of idle         Scenario,Cluster
                                                                   cores                  Name

 Unusable Cores      Unusable Cores       Count   Average          Number of              Scenario,Cluster
                                                                   unusable cores         Name

 Preempted           Preempted            Count   Average          Number of              Scenario,Cluster
 Cores               Cores                                         preempted cores        Name

 Leaving Cores       Leaving Cores        Count   Average          Number of              Scenario,Cluster
                                                                   leaving cores          Name

 Quota Utilization   Quota Utilization    Count   Average          Percent of quota       Scenario,Cluster
 Percentage          Percentage                                    utilized               Name,VmFamily
                                                                                          Name,VmPriority

 CpuUtilization      CpuUtilization       Count   Average          CPU (Preview)          Scenario,runId,N
                                                                                          odeId,CreatedTi
                                                                                          me

 GpuUtilization      GpuUtilization       Count   Average          GPU (Preview)          Scenario,runId,N
                                                                                          odeId,CreatedTi
                                                                                          me,DeviceId


Microsoft.Maps/accounts

                                                                                     Ex. C - Page 109
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 111 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 Usage             Usage                Count          Count            Count of API           ApiCategory,Api
                                                                        calls                  Name,ResultType
                                                                                               ,ResponseCode

 Availability      Availability         Percent        Average          Availability of the    ApiCategory,Api
                                                                        APIs                   Name


Microsoft.Media/mediaservices/streamingEndpoints
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 Egress            Egress               Bytes          Total            The amount of          OutputFormat
                                                                        Egress data, in
                                                                        bytes.

 SuccessE2ELaten   Success end to       Milliseconds   Average          The average            OutputFormat
 cy                end Latency                                          latency for
                                                                        successful
                                                                        requests in
                                                                        milliseconds.

 Requests          Requests             Count          Total            Requests to a          OutputFormat,H
                                                                        Streaming              ttpStatusCode,Er
                                                                        Endpoint.              rorCode


Microsoft.Media/mediaservices
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 AssetQuota        Asset quota          Count          Average          How many               None
                                                                        assets are
                                                                        allowed for
                                                                        current media
                                                                        service account

 AssetCount        Asset count          Count          Average          How many               None
                                                                        assets are
                                                                        already created
                                                                        in current media
                                                                        service account

 AssetQuotaUsed    Asset quota          Percent        Average          Asset used             None
 Percentage        used percentage                                      percentage in
                                                                        current media
                                                                        service account

 ContentKeyPolic   Content Key          Count          Average          How many               None
 yQuota            Policy quota                                         content key
                                                                        polices are
                                                                        allowed for
                                                                        current media
                                                                        service account
                                                                                          Ex. C - Page 110
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 112 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 ContentKeyPolic    Content Key          Count          Average          How many               None
 yCount             Policy count                                         content key
                                                                         policies are
                                                                         already created
                                                                         in current media
                                                                         service account

 ContentKeyPolic    Content Key          Percent        Average          Content Key            None
 yQuotaUsedPerc     Policy quota                                         Policy used
 entage             used percentage                                      percentage in
                                                                         current media
                                                                         service account

 StreamingPolicy    Streaming Policy     Count          Average          How many               None
 Quota              quota                                                streaming
                                                                         policies are
                                                                         allowed for
                                                                         current media
                                                                         service account

 StreamingPolicyC   Streaming Policy     Count          Average          How many               None
 ount               count                                                streaming
                                                                         policies are
                                                                         already created
                                                                         in current media
                                                                         service account

 StreamingPolicy    Streaming Policy     Percent        Average          Streaming Policy       None
 QuotaUsedPerce     quota used                                           used percentage
 ntage              percentage                                           in current media
                                                                         service account


Microsoft.MixedReality/remoteRenderingAccounts
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 AssetsConverted    Assets               Count          Total            Total number of        AppId,ResourceI
                    Converted                                            assets converted       d,SDKVersion

 ActiveRenderingS   Active Rendering     Count          Total            Total number of        AppId,ResourceI
 essions            Sessions                                             active rendering       d,SessionType,SD
                                                                         sessions               KVersion


Microsoft.NetApp/netAppAccounts/capacityPools/volumes
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 AverageReadLate    Average read         MilliSeconds   Average          Average read           None
 ncy                latency                                              latency in
                                                                         milliseconds per
                                                                         operation


                                                                                           Ex. C - Page 111
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 113 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 AverageWriteLat    Average write        MilliSeconds     Average          Average write          None
 ency               latency                                                latency in
                                                                           milliseconds per
                                                                           operation

 VolumeLogicalSiz   Volume               Bytes            Average          Logical size of        None
 e                  Consumed Size                                          the volume
                                                                           (used bytes)

 VolumeSnapshot     Volume               Bytes            Average          Size of all            None
 Size               snapshot size                                          snapshots in
                                                                           volume

 ReadIops           Read iops            CountPerSecond   Average          Read In/out            None
                                                                           operations per
                                                                           second

 WriteIops          Write iops           CountPerSecond   Average          Write In/out           None
                                                                           operations per
                                                                           second


Microsoft.NetApp/netAppAccounts/capacityPools
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 VolumePoolAlloc    Pool Allocated To    Bytes            Average          Allocated used         None
 atedUsed           Volume Size                                            size of the pool

 VolumePoolTotal    Pool Consumed        Bytes            Average          Sum of the             None
 LogicalSize        Size                                                   logical size of all
                                                                           the volumes
                                                                           belonging to the
                                                                           pool


Microsoft.Network/networkInterfaces
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 BytesSentRate      Bytes Sent           Bytes            Total            Number of bytes        None
                                                                           the Network
                                                                           Interface sent

 BytesReceivedRat   Bytes Received       Bytes            Total            Number of bytes        None
 e                                                                         the Network
                                                                           Interface
                                                                           received

 PacketsSentRate    Packets Sent         Count            Total            Number of              None
                                                                           packets the
                                                                           Network
                                                                           Interface sent

                                                                                             Ex. C - Page 112
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 114 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 PacketsReceivedR   Packets Received     Count   Total            Number of              None
 ate                                                              packets the
                                                                  Network
                                                                  Interface
                                                                  received


Microsoft.Network/loadBalancers
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 VipAvailability    Data Path            Count   Average          Average Load           FrontendIPAddre
                    Availability                                  Balancer data          ss,FrontendPort
                                                                  path availability
                                                                  per time
                                                                  duration

 DipAvailability    Health Probe         Count   Average          Average Load           ProtocolType,Bac
                    Status                                        Balancer health        kendPort,Fronte
                                                                  probe status per       ndIPAddress,Fro
                                                                  time duration          ntendPort,Backe
                                                                                         ndIPAddress

 ByteCount          Byte Count           Count   Total            Total number of        FrontendIPAddre
                                                                  Bytes                  ss,FrontendPort,
                                                                  transmitted            Direction
                                                                  within time
                                                                  period

 PacketCount        Packet Count         Count   Total            Total number of        FrontendIPAddre
                                                                  Packets                ss,FrontendPort,
                                                                  transmitted            Direction
                                                                  within time
                                                                  period

 SYNCount           SYN Count            Count   Total            Total number of        FrontendIPAddre
                                                                  SYN Packets            ss,FrontendPort,
                                                                  transmitted            Direction
                                                                  within time
                                                                  period

 SnatConnection     SNAT                 Count   Total            Total number of        FrontendIPAddre
 Count              Connection                                    new SNAT               ss,BackendIPAdd
                    Count                                         connections            ress,ConnectionS
                                                                  created within         tate
                                                                  time period

 AllocatedSnatPor   Allocated SNAT       Count   Total            Total number of        FrontendIPAddre
 ts                 Ports (Preview)                               SNAT ports             ss,BackendIPAdd
                                                                  allocated within       ress,ProtocolTyp
                                                                  time period            e,IsAwaitingRem
                                                                                         oval




                                                                                    Ex. C - Page 113
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 115 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 UsedSnatPorts      Used SNAT Ports      Count            Total            Total number of        FrontendIPAddre
                    (Preview)                                              SNAT ports used        ss,BackendIPAdd
                                                                           within time            ress,ProtocolTyp
                                                                           period                 e,IsAwaitingRem
                                                                                                  oval


Microsoft.Network/dnszones
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 QueryVolume        Query Volume         Count            Total            Number of              None
                                                                           queries served
                                                                           for a DNS zone

 RecordSetCount     Record Set           Count            Maximum          Number of              None
                    Count                                                  Record Sets in a
                                                                           DNS zone

 RecordSetCapacit   Record Set           Percent          Maximum          Percent of             None
 yUtilization       Capacity                                               Record Set
                    Utilization                                            capacity utilized
                                                                           by a DNS zone


Microsoft.Network/publicIPAddresses
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 PacketsInDDoS      Inbound packets      CountPerSecond   Maximum          Inbound packets        None
                    DDoS                                                   DDoS

 PacketsDropped     Inbound packets      CountPerSecond   Maximum          Inbound packets        None
 DDoS               dropped DDoS                                           dropped DDoS

 PacketsForwarde    Inbound packets      CountPerSecond   Maximum          Inbound packets        None
 dDDoS              forwarded DDoS                                         forwarded DDoS

 TCPPacketsInDD     Inbound TCP          CountPerSecond   Maximum          Inbound TCP            None
 oS                 packets DDoS                                           packets DDoS

 TCPPacketsDrop     Inbound TCP          CountPerSecond   Maximum          Inbound TCP            None
 pedDDoS            packets dropped                                        packets dropped
                    DDoS                                                   DDoS

 TCPPacketsForw     Inbound TCP          CountPerSecond   Maximum          Inbound TCP            None
 ardedDDoS          packets                                                packets
                    forwarded DDoS                                         forwarded DDoS

 UDPPacketsInDD     Inbound UDP          CountPerSecond   Maximum          Inbound UDP            None
 oS                 packets DDoS                                           packets DDoS


                                                                                             Ex. C - Page 114
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 116 of 198
                 M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC         NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


UDPPacketsDrop   Inbound UDP          CountPerSecond   Maximum          Inbound UDP            None
pedDDoS          packets dropped                                        packets dropped
                 DDoS                                                   DDoS

UDPPacketsForw   Inbound UDP          CountPerSecond   Maximum          Inbound UDP            None
ardedDDoS        packets                                                packets
                 forwarded DDoS                                         forwarded DDoS

BytesInDDoS      Inbound bytes        BytesPerSecond   Maximum          Inbound bytes          None
                 DDoS                                                   DDoS

BytesDroppedD    Inbound bytes        BytesPerSecond   Maximum          Inbound bytes          None
DoS              dropped DDoS                                           dropped DDoS

BytesForwarded   Inbound bytes        BytesPerSecond   Maximum          Inbound bytes          None
DDoS             forwarded DDoS                                         forwarded DDoS

TCPBytesInDDoS   Inbound TCP          BytesPerSecond   Maximum          Inbound TCP            None
                 bytes DDoS                                             bytes DDoS

TCPBytesDroppe   Inbound TCP          BytesPerSecond   Maximum          Inbound TCP            None
dDDoS            bytes dropped                                          bytes dropped
                 DDoS                                                   DDoS

TCPBytesForwar   Inbound TCP          BytesPerSecond   Maximum          Inbound TCP            None
dedDDoS          bytes forwarded                                        bytes forwarded
                 DDoS                                                   DDoS

UDPBytesInDDo    Inbound UDP          BytesPerSecond   Maximum          Inbound UDP            None
S                bytes DDoS                                             bytes DDoS

UDPBytesDropp    Inbound UDP          BytesPerSecond   Maximum          Inbound UDP            None
edDDoS           bytes dropped                                          bytes dropped
                 DDoS                                                   DDoS

UDPBytesForwar   Inbound UDP          BytesPerSecond   Maximum          Inbound UDP            None
dedDDoS          bytes forwarded                                        bytes forwarded
                 DDoS                                                   DDoS

IfUnderDDoSAtt   Under DDoS           Count            Maximum          Under DDoS             None
ack              attack or not                                          attack or not

DDoSTriggerTCP   Inbound TCP          CountPerSecond   Maximum          Inbound TCP            None
Packets          packets to                                             packets to
                 trigger DDoS                                           trigger DDoS
                 mitigation                                             mitigation

DDoSTriggerUDP   Inbound UDP          CountPerSecond   Maximum          Inbound UDP            None
Packets          packets to                                             packets to
                 trigger DDoS                                           trigger DDoS
                 mitigation                                             mitigation




                                                                                          Ex. C - Page 115
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 117 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


 DDoSTriggerSYN     Inbound SYN          CountPerSecond   Maximum          Inbound SYN             None
 Packets            packets to                                             packets to
                    trigger DDoS                                           trigger DDoS
                    mitigation                                             mitigation

 VipAvailability    Data Path            Count            Average          Average IP              Port
                    Availability                                           Address
                                                                           availability per
                                                                           time duration

 ByteCount          Byte Count           Count            Total            Total number of         Port,Direction
                                                                           Bytes
                                                                           transmitted
                                                                           within time
                                                                           period

 PacketCount        Packet Count         Count            Total            Total number of         Port,Direction
                                                                           Packets
                                                                           transmitted
                                                                           within time
                                                                           period

 SynCount           SYN Count            Count            Total            Total number of         Port,Direction
                                                                           SYN Packets
                                                                           transmitted
                                                                           within time
                                                                           period


Microsoft.Network/virtualNetworks
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


 PingMeshAverag     Round trip time      MilliSeconds     Average          Round trip time         SourceCustomer
 eRoundtripMs       for Pings to a                                         for Pings sent to       Address,Destinat
                    VM                                                     a destination VM        ionCustomerAdd
                                                                                                   ress

 PingMeshProbes     Failed Pings to a    Percent          Average          Percent of              SourceCustomer
 FailedPercent      VM                                                     number of failed        Address,Destinat
                                                                           Pings to total          ionCustomerAdd
                                                                           sent Pings of a         ress
                                                                           destination VM


Microsoft.Network/azurefirewalls
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N         DIM EN SIO N S


 ApplicationRuleH   Application rules    Count            Total            Number of times         Status,Reason,Pr
 it                 hit count                                              Application rules       otocol
                                                                           were hit



                                                                                              Ex. C - Page 116
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 118 of 198
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 NetworkRuleHit      Network rules hit    Count            Total            Number of times        Status,Reason,Pr
                     count                                                  Network rules          otocol
                                                                            were hit

 FirewallHealth      Firewall health      Percent          Average          Firewall health        Status,Reason
                     state                                                  state

 DataProcessed       Data processed       Bytes            Total            Total amount of        None
                                                                            data processed
                                                                            by Firewall

 SNATPortUtilizati   SNAT port            Percent          Average          SNAT port              None
 on                  utilization                                            utilization


Microsoft.Network/applicationGateways
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 Throughput          Throughput           BytesPerSecond   Average          Number of bytes        None
                                                                            per second the
                                                                            Application
                                                                            Gateway has
                                                                            served

 UnhealthyHostC      Unhealthy Host       Count            Average          Number of              BackendSettings
 ount                Count                                                  unhealthy              Pool
                                                                            backend hosts

 HealthyHostCou      Healthy Host         Count            Average          Number of              BackendSettings
 nt                  Count                                                  healthy backend        Pool
                                                                            hosts

 TotalRequests       Total Requests       Count            Total            Count of               BackendSettings
                                                                            successful             Pool
                                                                            requests that
                                                                            Application
                                                                            Gateway has
                                                                            served

 AvgRequestCoun      Requests per         Count            Average          Average request        BackendSettings
 tPerHealthyHost     minute per                                             count per              Pool
                     Healthy Host                                           minute per
                                                                            healthy backend
                                                                            host in a pool

 FailedRequests      Failed Requests      Count            Total            Count of failed        BackendSettings
                                                                            requests that          Pool
                                                                            Application
                                                                            Gateway has
                                                                            served




                                                                                              Ex. C - Page 117
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 119 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


ResponseStatus      Response Status      Count            Total            Http response          HttpStatusGroup
                                                                           status returned
                                                                           by Application
                                                                           Gateway

CurrentConnecti     Current              Count            Total            Count of current       None
ons                 Connections                                            connections
                                                                           established with
                                                                           Application
                                                                           Gateway

NewConnections      New connections      CountPerSecond   Average          New connections        None
PerSecond           per second                                             per second
                                                                           established with
                                                                           Application
                                                                           Gateway

CpuUtilization      CPU Utilization      Percent          Average          Current CPU            None
                                                                           utilization of the
                                                                           Application
                                                                           Gateway

CapacityUnits       Current Capacity     Count            Average          Capacity Units         None
                    Units                                                  consumed

FixedBillableCapa   Fixed Billable       Count            Average          Minimum                None
cityUnits           Capacity Units                                         capacity units
                                                                           that will be
                                                                           charged

EstimatedBilledC    Estimated Billed     Count            Average          Estimated              None
apacityUnits        Capacity Units                                         capacity units
                                                                           that will be
                                                                           charged

ComputeUnits        Current              Count            Average          Compute Units          None
                    Compute Units                                          consumed

BackendRespons      Backend              Count            Total            The number of          BackendServer,B
eStatus             Response Status                                        HTTP response          ackendPool,Back
                                                                           codes generated        endHttpSetting,
                                                                           by the backend         HttpStatusGroup
                                                                           members. This
                                                                           does not include
                                                                           any response
                                                                           codes generated
                                                                           by the
                                                                           Application
                                                                           Gateway.




                                                                                             Ex. C - Page 118
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 120 of 198
                M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC        NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


TlsProtocol     Client TLS           Count          Total            The number of          Listener,TlsProto
                Protocol                                             TLS and non-TLS        col
                                                                     requests initiated
                                                                     by the client that
                                                                     established
                                                                     connection with
                                                                     the Application
                                                                     Gateway. To view
                                                                     TLS protocol
                                                                     distribution, filter
                                                                     by the
                                                                     dimension TLS
                                                                     Protocol.

BytesSent       Bytes Sent           Bytes          Total            The total              Listener
                                                                     number of bytes
                                                                     sent by the
                                                                     Application
                                                                     Gateway to the
                                                                     clients

BytesReceived   Bytes Received       Bytes          Total            The total              Listener
                                                                     number of bytes
                                                                     received by the
                                                                     Application
                                                                     Gateway from
                                                                     the clients

ClientRtt       Client RTT           MilliSeconds   Average          Average round          Listener
                                                                     trip time
                                                                     between clients
                                                                     and Application
                                                                     Gateway. This
                                                                     metric indicates
                                                                     how long it takes
                                                                     to establish
                                                                     connections and
                                                                     return
                                                                     acknowledgeme
                                                                     nts




                                                                                       Ex. C - Page 119
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 121 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


ApplicationGate    Application          MilliSeconds   Average          Average time           Listener
wayTotalTime       Gateway Total                                        that it takes for a
                   Time                                                 request to be
                                                                        processed and
                                                                        its response to
                                                                        be sent. This is
                                                                        calculated as
                                                                        average of the
                                                                        interval from the
                                                                        time when
                                                                        Application
                                                                        Gateway receives
                                                                        the first byte of
                                                                        an HTTP request
                                                                        to the time when
                                                                        the response
                                                                        send operation
                                                                        finishes. It's
                                                                        important to
                                                                        note that this
                                                                        usually includes
                                                                        the Application
                                                                        Gateway
                                                                        processing time,
                                                                        time that the
                                                                        request and
                                                                        response packets
                                                                        are traveling
                                                                        over the network
                                                                        and the time the
                                                                        backend server
                                                                        took to respond.

BackendConnect     Backend              MilliSeconds   Average          Time spent             Listener,Backend
Time               Connect Time                                         establishing a         Server,BackendP
                                                                        connection with        ool,BackendHttp
                                                                        a backend server       Setting

BackendFirstByte   Backend First        MilliSeconds   Average          Time interval          Listener,Backend
ResponseTime       Byte Response                                        between start of       Server,BackendP
                   Time                                                 establishing a         ool,BackendHttp
                                                                        connection to          Setting
                                                                        backend server
                                                                        and receiving the
                                                                        first byte of the
                                                                        response header,
                                                                        approximating
                                                                        processing time
                                                                        of backend
                                                                        server

BackendLastByte    Backend Last         MilliSeconds   Average          Time interval          Listener,Backend
ResponseTime       Byte Response                                        between start of       Server,BackendP
                   Time                                                 establishing a         ool,BackendHttp
                                                                        connection to          Setting
                                                                        backend server
                                                                        and receiving the
                                                                        last byte of the
                                                                        response body
                                                                                          Ex. C - Page 120
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 122 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 MatchedCount       Web Application      Count            Total            Web Application        RuleGroup,RuleI
                    Firewall v1 Total                                      Firewall v1 Total      d
                    Rule Distribution                                      Rule Distribution
                                                                           for the incoming
                                                                           traffic

 BlockedCount       Web Application      Count            Total            Web Application        RuleGroup,RuleI
                    Firewall v1                                            Firewall v1            d
                    Blocked Requests                                       blocked requests
                    Rule Distribution                                      rule distribution

 BlockedReqCoun     Web Application      Count            Total            Web Application        None
 t                  Firewall v1                                            Firewall v1
                    Blocked Requests                                       blocked requests
                    Count                                                  count


Microsoft.Network/virtualNetworkGateways
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 AverageBandwid     Gateway S2S          BytesPerSecond   Average          Average site-to-       None
 th                 Bandwidth                                              site bandwidth
                                                                           of a gateway in
                                                                           bytes per second

 P2SBandwidth       Gateway P2S          BytesPerSecond   Average          Average point-         None
                    Bandwidth                                              to-site
                                                                           bandwidth of a
                                                                           gateway in bytes
                                                                           per second

 P2SConnectionC     P2S Connection       Count            Maximum          Point-to-site          Protocol
 ount               Count                                                  connection
                                                                           count of a
                                                                           gateway

 TunnelAverageBa    Tunnel               BytesPerSecond   Average          Average                ConnectionNam
 ndwidth            Bandwidth                                              bandwidth of a         e,RemoteIP
                                                                           tunnel in bytes
                                                                           per second

 TunnelEgressByte   Tunnel Egress        Bytes            Total            Outgoing bytes         ConnectionNam
 s                  Bytes                                                  of a tunnel            e,RemoteIP

 TunnelIngressByt   Tunnel Ingress       Bytes            Total            Incoming bytes         ConnectionNam
 es                 Bytes                                                  of a tunnel            e,RemoteIP

 TunnelEgressPack   Tunnel Egress        Count            Total            Outgoing packet        ConnectionNam
 ets                Packets                                                count of a tunnel      e,RemoteIP

 TunnelIngressPac   Tunnel Ingress       Count            Total            Incoming packet        ConnectionNam
 kets               Packets                                                count of a tunnel      e,RemoteIP


                                                                                             Ex. C - Page 121
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 123 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


 TunnelEgressPack   Tunnel Egress TS     Count            Total            Outgoing packet          ConnectionNam
 etDropTSMismat     Mismatch Packet                                        drop count from          e,RemoteIP
 ch                 Drop                                                   traffic selector
                                                                           mismatch of a
                                                                           tunnel

 TunnelIngressPac   Tunnel Ingress TS    Count            Total            Incoming packet          ConnectionNam
 ketDropTSMisma     Mismatch Packet                                        drop count from          e,RemoteIP
 tch                Drop                                                   traffic selector
                                                                           mismatch of a
                                                                           tunnel


Microsoft.Network/expressRoutePorts
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


 RxLightLevel       RxLightLevel         Count            Average          Rx Light level in        Link,Lane
                                                                           dBm

 TxLightLevel       TxLightLevel         Count            Average          Tx light level in        Link,Lane
                                                                           dBm

 AdminState         AdminState           Count            Average          Admin state of           Link
                                                                           the port

 LineProtocol       LineProtocol         Count            Average          Line protocol            Link
                                                                           status of the
                                                                           port

 PortBitsInPerSec   BitsInPerSecond      CountPerSecond   Average          Bits ingressing          Link
 ond                                                                       Azure per
                                                                           second

 PortBitsOutPerSe   BitsOutPerSecon      CountPerSecond   Average          Bits egressing           Link
 cond               d                                                      Azure per
                                                                           second


Microsoft.Network/expressRouteCircuits
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N          DIM EN SIO N S


 BitsInPerSecond    BitsInPerSecond      CountPerSecond   Average          Bits ingressing          PeeringType
                                                                           Azure per
                                                                           second

 BitsOutPerSecon    BitsOutPerSecon      CountPerSecond   Average          Bits egressing           PeeringType
 d                  d                                                      Azure per
                                                                           second




                                                                                               Ex. C - Page 122
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 124 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 GlobalReachBitsI   GlobalReachBitsI     CountPerSecond   Average          Bits ingressing        PeeredCircuitSKe
 nPerSecond         nPerSecond                                             Azure per              y
                                                                           second

 GlobalReachBits    GlobalReachBits      CountPerSecond   Average          Bits egressing         PeeredCircuitSKe
 OutPerSecond       OutPerSecond                                           Azure per              y
                                                                           second

 BgpAvailability    Bgp Availability     Percent          Average          BGP Availability       PeeringType,Peer
                                                                           from MSEE
                                                                           towards all
                                                                           peers.

 ArpAvailability    Arp Availability     Percent          Average          ARP Availability       PeeringType,Peer
                                                                           from MSEE
                                                                           towards all
                                                                           peers.

 QosDropBitsInPe    DroppedInBitsPe      CountPerSecond   Average          Ingress bits of        None
 rSecond            rSecond                                                data dropped
                                                                           per second

 QosDropBitsOut     DroppedOutBits       CountPerSecond   Average          Egress bits of         None
 PerSecond          PerSecond                                              data dropped
                                                                           per second


Microsoft.Network/expressRouteCircuits/peerings
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 BitsInPerSecond    BitsInPerSecond      CountPerSecond   Average          Bits ingressing        None
                                                                           Azure per
                                                                           second

 BitsOutPerSecon    BitsOutPerSecon      CountPerSecond   Average          Bits egressing         None
 d                  d                                                      Azure per
                                                                           second


Microsoft.Network/connections
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 BitsInPerSecond    BitsInPerSecond      CountPerSecond   Average          Bits ingressing        None
                                                                           Azure per
                                                                           second

 BitsOutPerSecon    BitsOutPerSecon      CountPerSecond   Average          Bits egressing         None
 d                  d                                                      Azure per
                                                                           second



                                                                                             Ex. C - Page 123
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 125 of 198
Microsoft.Network/expressRouteGateways
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 ErGatewayConne      BitsInPerSecond      CountPerSecond   Average          Bits ingressing        ConnectionNam
 ctionBitsInPerSec                                                          Azure per              e
 ond                                                                        second

 ErGatewayConne      BitsOutPerSecon      CountPerSecond   Average          Bits egressing         ConnectionNam
 ctionBitsOutPerS    d                                                      Azure per              e
 econd                                                                      second


Microsoft.Network/trafficManagerProfiles
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 QpsByEndpoint       Queries by           Count            Total            Number of times        EndpointName
                     Endpoint                                               a Traffic Manager
                     Returned                                               endpoint was
                                                                            returned in the
                                                                            given time frame

 ProbeAgentCurr      Endpoint Status      Count            Maximum          1 if an endpoint's     EndpointName
 entEndpointState    by Endpoint                                            probe status is
 ByProfileResourc                                                           "Enabled", 0
 eId                                                                        otherwise.


Microsoft.Network/networkWatchers/connectionMonitors
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 ProbesFailedPerc    % Probes Failed      Percent          Average          % of connectivity      None
 ent                                                                        monitoring
                                                                            probes failed

 AverageRoundtri     Avg. Round-trip      MilliSeconds     Average          Average network        None
 pMs                 Time (ms)                                              round-trip time
                                                                            (ms) for
                                                                            connectivity
                                                                            monitoring
                                                                            probes sent
                                                                            between source
                                                                            and destination




                                                                                              Ex. C - Page 124
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 126 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 ChecksFailedPerc   Checks Failed        Percent        Average          % of connectivity      SourceAddress,S
 ent                Percent (Preview)                                    monitoring             ourceName,Sour
                                                                         checks failed          ceResourceId,Sou
                                                                                                rceType,Protocol,
                                                                                                DestinationAddr
                                                                                                ess,DestinationN
                                                                                                ame,Destination
                                                                                                ResourceId,Desti
                                                                                                nationType,Desti
                                                                                                nationPort,TestG
                                                                                                roupName,TestC
                                                                                                onfigurationNam
                                                                                                e

 RoundTripTimeM     Round-Trip Time      MilliSeconds   Average          Round-trip time        SourceAddress,S
 s                  (ms) (Preview)                                       in milliseconds        ourceName,Sour
                                                                         for the                ceResourceId,Sou
                                                                         connectivity           rceType,Protocol,
                                                                         monitoring             DestinationAddr
                                                                         checks                 ess,DestinationN
                                                                                                ame,Destination
                                                                                                ResourceId,Desti
                                                                                                nationType,Desti
                                                                                                nationPort,TestG
                                                                                                roupName,TestC
                                                                                                onfigurationNam
                                                                                                e


Microsoft.Network/frontdoors
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 RequestCount       Request Count        Count          Total            The number of          HttpStatus,HttpS
                                                                         client requests        tatusGroup,Clien
                                                                         served by the          tRegion,ClientCo
                                                                         HTTP/S proxy           untry

 RequestSize        Request Size         Bytes          Total            The number of          HttpStatus,HttpS
                                                                         bytes sent as          tatusGroup,Clien
                                                                         requests from          tRegion,ClientCo
                                                                         clients to the         untry
                                                                         HTTP/S proxy

 ResponseSize       Response Size        Bytes          Total            The number of          HttpStatus,HttpS
                                                                         bytes sent as          tatusGroup,Clien
                                                                         responses from         tRegion,ClientCo
                                                                         HTTP/S proxy to        untry
                                                                         clients

 BillableResponse   Billable Response    Bytes          Total            The number of          HttpStatus,HttpS
 Size               Size                                                 billable bytes         tatusGroup,Clien
                                                                         (minimum 2KB           tRegion,ClientCo
                                                                         per request) sent      untry
                                                                         as responses
                                                                         from HTTP/S
                                                                         proxy to clients.
                                                                                           Ex. C - Page 125
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 127 of 198
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 BackendRequest     Backend Request      Count          Total            The number of          HttpStatus,HttpS
 Count              Count                                                requests sent          tatusGroup,Back
                                                                         from the HTTP/S        end
                                                                         proxy to
                                                                         backends

 BackendRequest     Backend Request      MilliSeconds   Average          The time               Backend
 Latency            Latency                                              calculated from
                                                                         when the
                                                                         request was sent
                                                                         by the HTTP/S
                                                                         proxy to the
                                                                         backend until
                                                                         the HTTP/S
                                                                         proxy received
                                                                         the last response
                                                                         byte from the
                                                                         backend

 TotalLatency       Total Latency        MilliSeconds   Average          The time               HttpStatus,HttpS
                                                                         calculated from        tatusGroup,Clien
                                                                         when the client        tRegion,ClientCo
                                                                         request was            untry
                                                                         received by the
                                                                         HTTP/S proxy
                                                                         until the client
                                                                         acknowledged
                                                                         the last response
                                                                         byte from the
                                                                         HTTP/S proxy

 BackendHealthPe    Backend Health       Percent        Average          The percentage         Backend,Backend
 rcentage           Percentage                                           of successful          Pool
                                                                         health probes
                                                                         from the HTTP/S
                                                                         proxy to
                                                                         backends

 WebApplicationF    Web Application      Count          Total            The number of          PolicyName,Rule
 irewallRequestCo   Firewall Request                                     client requests        Name,Action
 unt                Count                                                processed by the
                                                                         Web Application
                                                                         Firewall


Microsoft.Network/privateDnsZones
                    M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 QueryVolume        Query Volume         Count          Total            Number of              None
                                                                         queries served
                                                                         for a Private DNS
                                                                         zone




                                                                                           Ex. C - Page 126
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 128 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 RecordSetCount      Record Set           Count     Maximum          Number of              None
                     Count                                           Record Sets in a
                                                                     Private DNS
                                                                     zone

 RecordSetCapacit    Record Set           Percent   Maximum          Percent of             None
 yUtilization        Capacity                                        Record Set
                     Utilization                                     capacity utilized
                                                                     by a Private DNS
                                                                     zone

 VirtualNetworkLi    Virtual Network      Count     Maximum          Number of              None
 nkCount             Link Count                                      Virtual Networks
                                                                     linked to a
                                                                     Private DNS
                                                                     zone

 VirtualNetworkLi    Virtual Network      Percent   Maximum          Percent of             None
 nkCapacityUtiliza   Link Capacity                                   Virtual Network
 tion                Utilization                                     Link capacity
                                                                     utilized by a
                                                                     Private DNS
                                                                     zone

 VirtualNetworkW     Virtual Network      Count     Maximum          Number of              None
 ithRegistrationLi   Registration Link                               Virtual Networks
 nkCount             Count                                           linked to a
                                                                     Private DNS
                                                                     zone with auto-
                                                                     registration
                                                                     enabled

 VirtualNetworkW     Virtual Network      Percent   Maximum          Percent of             None
 ithRegistrationCa   Registration Link                               Virtual Network
 pacityUtilization   Capacity                                        Link with auto-
                     Utilization                                     registration
                                                                     capacity utilized
                                                                     by a Private DNS
                                                                     zone


Microsoft.NotificationHubs/Namespaces/NotificationHubs
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 registration.all    Registration         Count     Total            The count of all       None
                     Operations                                      successful
                                                                     registration
                                                                     operations
                                                                     (creations
                                                                     updates queries
                                                                     and deletions).




                                                                                       Ex. C - Page 127
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 129 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


registration.creat   Registration         Count   Total            The count of all       None
e                    Create                                        successful
                     Operations                                    registration
                                                                   creations.

registration.upda    Registration         Count   Total            The count of all       None
te                   Update                                        successful
                     Operations                                    registration
                                                                   updates.

registration.get     Registration Read    Count   Total            The count of all       None
                     Operations                                    successful
                                                                   registration
                                                                   queries.

registration.delet   Registration         Count   Total            The count of all       None
e                    Delete                                        successful
                     Operations                                    registration
                                                                   deletions.

incoming             Incoming             Count   Total            The count of all       None
                     Messages                                      successful send
                                                                   API calls.

incoming.schedul     Scheduled Push       Count   Total            Scheduled Push         None
ed                   Notifications                                 Notifications
                     Sent                                          Cancelled

incoming.schedul     Scheduled Push       Count   Total            Scheduled Push         None
ed.cancel            Notifications                                 Notifications
                     Cancelled                                     Cancelled

scheduled.pendi      Pending              Count   Total            Pending                None
ng                   Scheduled                                     Scheduled
                     Notifications                                 Notifications

installation.all     Installation         Count   Total            Installation           None
                     Management                                    Management
                     Operations                                    Operations

installation.get     Get Installation     Count   Total            Get Installation       None
                     Operations                                    Operations

installation.upser   Create or            Count   Total            Create or              None
t                    Update                                        Update
                     Installation                                  Installation
                     Operations                                    Operations

installation.patch   Patch Installation   Count   Total            Patch Installation     None
                     Operations                                    Operations

installation.delet   Delete               Count   Total            Delete                 None
e                    Installation                                  Installation
                     Operations                                    Operations

                                                                                     Ex. C - Page 128
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 130 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.allpns.s   Successful           Count   Total            The count of all       None
uccess              notifications                                 successful
                                                                  notifications.

outgoing.allpns.i   Payload Errors       Count   Total            The count of           None
nvalidpayload                                                     pushes that
                                                                  failed because
                                                                  the PNS
                                                                  returned a bad
                                                                  payload error.

outgoing.allpns.p   External             Count   Total            The count of           None
nserror             Notification                                  pushes that
                    System Errors                                 failed because
                                                                  there was a
                                                                  problem
                                                                  communicating
                                                                  with the PNS
                                                                  (excludes
                                                                  authentication
                                                                  problems).

outgoing.allpns.c   Channel Errors       Count   Total            The count of           None
hannelerror                                                       pushes that
                                                                  failed because
                                                                  the channel was
                                                                  invalid not
                                                                  associated with
                                                                  the correct app
                                                                  throttled or
                                                                  expired.

outgoing.allpns.b   Bad or Expired       Count   Total            The count of           None
adorexpiredchan     Channel Errors                                pushes that
nel                                                               failed because
                                                                  the
                                                                  channel/token/re
                                                                  gistrationId in
                                                                  the registration
                                                                  was expired or
                                                                  invalid.

outgoing.wns.su     WNS Successful       Count   Total            The count of all       None
ccess               Notifications                                 successful
                                                                  notifications.




                                                                                    Ex. C - Page 129
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 131 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.wns.inv   WNS                  Count   Total            The count of           None
alidcredentials    Authorization                                 pushes that
                   Errors (Invalid                               failed because
                   Credentials)                                  the PNS did not
                                                                 accept the
                                                                 provided
                                                                 credentials or
                                                                 the credentials
                                                                 are blocked.
                                                                 (Windows Live
                                                                 does not
                                                                 recognize the
                                                                 credentials).

outgoing.wns.ba    WNS Bad              Count   Total            The count of           None
dchannel           Channel Error                                 pushes that
                                                                 failed because
                                                                 the ChannelURI
                                                                 in the
                                                                 registration was
                                                                 not recognized
                                                                 (WNS status:
                                                                 404 not found).

outgoing.wns.ex    WNS Expired          Count   Total            The count of           None
piredchannel       Channel Error                                 pushes that
                                                                 failed because
                                                                 the ChannelURI
                                                                 is expired (WNS
                                                                 status: 410
                                                                 Gone).

outgoing.wns.thr   WNS Throttled        Count   Total            The count of           None
ottled             Notifications                                 pushes that
                                                                 failed because
                                                                 WNS is throttling
                                                                 this app (WNS
                                                                 status: 406 Not
                                                                 Acceptable).

outgoing.wns.to    WNS                  Count   Total            Windows Live is        None
kenproviderunre    Authorization                                 not reachable.
achable            Errors
                   (Unreachable)

outgoing.wns.inv   WNS                  Count   Total            The token              None
alidtoken          Authorization                                 provided to WNS
                   Errors (Invalid                               is not valid (WNS
                   Token)                                        status: 401
                                                                 Unauthorized).




                                                                                   Ex. C - Page 130
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 132 of 198
                      M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC              NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.wns.wr       WNS                  Count   Total            The token              None
ongtoken              Authorization                                 provided to WNS
                      Errors (Wrong                                 is valid but for
                      Token)                                        another
                                                                    application (WNS
                                                                    status: 403
                                                                    Forbidden). This
                                                                    can happen if
                                                                    the ChannelURI
                                                                    in the
                                                                    registration is
                                                                    associated with
                                                                    another app.
                                                                    Check that the
                                                                    client app is
                                                                    associated with
                                                                    the same app
                                                                    whose
                                                                    credentials are in
                                                                    the notification
                                                                    hub.

outgoing.wns.inv      WNS Invalid          Count   Total            The format of          None
alidnotificationfo    Notification                                  the notification is
rmat                  Format                                        invalid (WNS
                                                                    status: 400).
                                                                    Note that WNS
                                                                    does not reject
                                                                    all invalid
                                                                    payloads.

outgoing.wns.inv      WNS Invalid          Count   Total            The notification       None
alidnotificationsiz   Notification Size                             payload is too
e                     Error                                         large (WNS
                                                                    status: 413).

outgoing.wns.ch       WNS Channel          Count   Total            The notification       None
annelthrottled        Throttled                                     was dropped
                                                                    because the
                                                                    ChannelURI in
                                                                    the registration
                                                                    is throttled (WNS
                                                                    response header:
                                                                    X-WNS-
                                                                    NotificationStatu
                                                                    s:channelThrottle
                                                                    d).

outgoing.wns.ch       WNS Channel          Count   Total            The notification       None
anneldisconnecte      Disconnected                                  was dropped
d                                                                   because the
                                                                    ChannelURI in
                                                                    the registration
                                                                    is throttled (WNS
                                                                    response header:
                                                                    X-WNS-
                                                                    DeviceConnectio
                                                                    nStatus:
                                                                    disconnected).
                                                                                      Ex. C - Page 131
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 133 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.wns.dr     WNS Dropped          Count   Total            The notification       None
opped               Notifications                                 was dropped
                                                                  because the
                                                                  ChannelURI in
                                                                  the registration
                                                                  is throttled (X-
                                                                  WNS-
                                                                  NotificationStatu
                                                                  s: dropped but
                                                                  not X-WNS-
                                                                  DeviceConnectio
                                                                  nStatus:
                                                                  disconnected).

outgoing.wns.pn     WNS Errors           Count   Total            Notification not       None
serror                                                            delivered
                                                                  because of errors
                                                                  communicating
                                                                  with WNS.

outgoing.wns.au     WNS                  Count   Total            Notification not       None
thenticationerror   Authentication                                delivered
                    Errors                                        because of errors
                                                                  communicating
                                                                  with Windows
                                                                  Live invalid
                                                                  credentials or
                                                                  wrong token.

outgoing.apns.su    APNS Successful      Count   Total            The count of all       None
ccess               Notifications                                 successful
                                                                  notifications.

outgoing.apns.in    APNS                 Count   Total            The count of           None
validcredentials    Authorization                                 pushes that
                    Errors                                        failed because
                                                                  the PNS did not
                                                                  accept the
                                                                  provided
                                                                  credentials or
                                                                  the credentials
                                                                  are blocked.

outgoing.apns.b     APNS Bad             Count   Total            The count of           None
adchannel           Channel Error                                 pushes that
                                                                  failed because
                                                                  the token is
                                                                  invalid (APNS
                                                                  status code: 8).

outgoing.apns.ex    APNS Expired         Count   Total            The count of           None
piredchannel        Channel Error                                 token that were
                                                                  invalidated by
                                                                  the APNS
                                                                  feedback
                                                                  channel.


                                                                                    Ex. C - Page 132
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 134 of 198
                      M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC              NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.apns.in      APNS Invalid         Count   Total            The count of           None
validnotificationsi   Notification Size                             pushes that
ze                    Error                                         failed because
                                                                    the payload was
                                                                    too large (APNS
                                                                    status code: 7).

outgoing.apns.p       APNS Errors          Count   Total            The count of           None
nserror                                                             pushes that
                                                                    failed because of
                                                                    errors
                                                                    communicating
                                                                    with APNS.

outgoing.gcm.su       GCM Successful       Count   Total            The count of all       None
ccess                 Notifications                                 successful
                                                                    notifications.

outgoing.gcm.in       GCM                  Count   Total            The count of           None
validcredentials      Authorization                                 pushes that
                      Errors (Invalid                               failed because
                      Credentials)                                  the PNS did not
                                                                    accept the
                                                                    provided
                                                                    credentials or
                                                                    the credentials
                                                                    are blocked.

outgoing.gcm.ba       GCM Bad              Count   Total            The count of           None
dchannel              Channel Error                                 pushes that
                                                                    failed because
                                                                    the
                                                                    registrationId in
                                                                    the registration
                                                                    was not
                                                                    recognized
                                                                    (GCM result:
                                                                    Invalid
                                                                    Registration).

outgoing.gcm.ex       GCM Expired          Count   Total            The count of           None
piredchannel          Channel Error                                 pushes that
                                                                    failed because
                                                                    the
                                                                    registrationId in
                                                                    the registration
                                                                    was expired
                                                                    (GCM result:
                                                                    NotRegistered).




                                                                                      Ex. C - Page 133
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 135 of 198
                      M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC              NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.gcm.th       GCM Throttled        Count   Total            The count of           None
rottled               Notifications                                 pushes that
                                                                    failed because
                                                                    GCM throttled
                                                                    this app (GCM
                                                                    status code:
                                                                    501-599 or
                                                                    result:Unavailabl
                                                                    e).

outgoing.gcm.in       GCM Invalid          Count   Total            The count of           None
validnotificationf    Notification                                  pushes that
ormat                 Format                                        failed because
                                                                    the payload was
                                                                    not formatted
                                                                    correctly (GCM
                                                                    result:
                                                                    InvalidDataKey
                                                                    or InvalidTtl).

outgoing.gcm.in       GCM Invalid          Count   Total            The count of           None
validnotificationsi   Notification Size                             pushes that
ze                    Error                                         failed because
                                                                    the payload was
                                                                    too large (GCM
                                                                    result:
                                                                    MessageTooBig).

outgoing.gcm.wr       GCM Wrong            Count   Total            The count of           None
ongchannel            Channel Error                                 pushes that
                                                                    failed because
                                                                    the
                                                                    registrationId in
                                                                    the registration
                                                                    is not associated
                                                                    to the current
                                                                    app (GCM result:
                                                                    InvalidPackageN
                                                                    ame).

outgoing.gcm.pn       GCM Errors           Count   Total            The count of           None
serror                                                              pushes that
                                                                    failed because of
                                                                    errors
                                                                    communicating
                                                                    with GCM.




                                                                                      Ex. C - Page 134
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 136 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


outgoing.gcm.au      GCM                  Count   Total            The count of           None
thenticationerror    Authentication                                pushes that
                     Errors                                        failed because
                                                                   the PNS did not
                                                                   accept the
                                                                   provided
                                                                   credentials the
                                                                   credentials are
                                                                   blocked or the
                                                                   SenderId is not
                                                                   correctly
                                                                   configured in the
                                                                   app (GCM result:
                                                                   MismatchedSend
                                                                   erId).

outgoing.mpns.s      MPNS Successful      Count   Total            The count of all       None
uccess               Notifications                                 successful
                                                                   notifications.

outgoing.mpns.i      MPNS Invalid         Count   Total            The count of           None
nvalidcredentials    Credentials                                   pushes that
                                                                   failed because
                                                                   the PNS did not
                                                                   accept the
                                                                   provided
                                                                   credentials or
                                                                   the credentials
                                                                   are blocked.

outgoing.mpns.b      MPNS Bad             Count   Total            The count of           None
adchannel            Channel Error                                 pushes that
                                                                   failed because
                                                                   the ChannelURI
                                                                   in the
                                                                   registration was
                                                                   not recognized
                                                                   (MPNS status:
                                                                   404 not found).

outgoing.mpns.t      MPNS Throttled       Count   Total            The count of           None
hrottled             Notifications                                 pushes that
                                                                   failed because
                                                                   MPNS is
                                                                   throttling this
                                                                   app (WNS
                                                                   MPNS: 406 Not
                                                                   Acceptable).

outgoing.mpns.i      MPNS Invalid         Count   Total            The count of           None
nvalidnotification   Notification                                  pushes that
format               Format                                        failed because
                                                                   the payload of
                                                                   the notification
                                                                   was too large.




                                                                                     Ex. C - Page 135
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 137 of 198
                      M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC             NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 outgoing.mpns.c      MPNS Channel         Count   Total            The count of           None
 hanneldisconnec      Disconnected                                  pushes that
 ted                                                                failed because
                                                                    the ChannelURI
                                                                    in the
                                                                    registration was
                                                                    disconnected
                                                                    (MPNS status:
                                                                    412 not found).

 outgoing.mpns.d      MPNS Dropped         Count   Total            The count of           None
 ropped               Notifications                                 pushes that were
                                                                    dropped by
                                                                    MPNS (MPNS
                                                                    response header:
                                                                    X-
                                                                    NotificationStatu
                                                                    s: QueueFull or
                                                                    Suppressed).

 outgoing.mpns.p      MPNS Errors          Count   Total            The count of           None
 nserror                                                            pushes that
                                                                    failed because of
                                                                    errors
                                                                    communicating
                                                                    with MPNS.

 outgoing.mpns.a      MPNS                 Count   Total            The count of           None
 uthenticationerr     Authentication                                pushes that
 or                   Errors                                        failed because
                                                                    the PNS did not
                                                                    accept the
                                                                    provided
                                                                    credentials or
                                                                    the credentials
                                                                    are blocked.

 notificationhub.p    All Outgoing         Count   Total            All outgoing           None
 ushes                Notifications                                 notifications of
                                                                    the notification
                                                                    hub

 incoming.all.requ    All Incoming         Count   Total            Total incoming         None
 ests                 Requests                                      requests for a
                                                                    notification hub

 incoming.all.faile   All Incoming         Count   Total            Total incoming         None
 drequests            Failed Requests                               failed requests
                                                                    for a notification
                                                                    hub


Microsoft.OperationalInsights/workspaces


                                                                                      Ex. C - Page 136
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 138 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Average_% Free    % Free Inodes        Count   Average          Average_% Free         Computer,Object
Inodes                                                          Inodes                 Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_% Free    % Free Space         Count   Average          Average_% Free         Computer,Object
Space                                                           Space                  Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_% Used    % Used Inodes        Count   Average          Average_% Used         Computer,Object
Inodes                                                          Inodes                 Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_% Used    % Used Space         Count   Average          Average_% Used         Computer,Object
Space                                                           Space                  Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Disk      Disk Read            Count   Average          Average_Disk           Computer,Object
Read Bytes/sec    Bytes/sec                                     Read Bytes/sec         Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Disk      Disk Reads/sec       Count   Average          Average_Disk           Computer,Object
Reads/sec                                                       Reads/sec              Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Disk      Disk                 Count   Average          Average_Disk           Computer,Object
Transfers/sec     Transfers/sec                                 Transfers/sec          Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Disk      Disk Write           Count   Average          Average_Disk           Computer,Object
Write Bytes/sec   Bytes/sec                                     Write Bytes/sec        Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Disk      Disk Writes/sec      Count   Average          Average_Disk           Computer,Object
Writes/sec                                                      Writes/sec             Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Free      Free Megabytes       Count   Average          Average_Free           Computer,Object
Megabytes                                                       Megabytes              Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem

Average_Logical   Logical Disk         Count   Average          Average_Logical        Computer,Object
Disk Bytes/sec    Bytes/sec                                     Disk Bytes/sec         Name,InstanceN
                                                                                       ame,CounterPat
                                                                                       h,SourceSystem


                                                                                  Ex. C - Page 137
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 139 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Average_%          % Available          Count   Average          Average_%              Computer,Object
Available          Memory                                        Available              Name,InstanceN
Memory                                                           Memory                 ame,CounterPat
                                                                                        h,SourceSystem

Average_%          % Available Swap     Count   Average          Average_%              Computer,Object
Available Swap     Space                                         Available Swap         Name,InstanceN
Space                                                            Space                  ame,CounterPat
                                                                                        h,SourceSystem

Average_% Used     % Used Memory        Count   Average          Average_% Used         Computer,Object
Memory                                                           Memory                 Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% Used     % Used Swap          Count   Average          Average_% Used         Computer,Object
Swap Space         Space                                         Swap Space             Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Availabl   Available MBytes     Count   Average          Average_Availabl       Computer,Object
e MBytes           Memory                                        e MBytes               Name,InstanceN
Memory                                                           Memory                 ame,CounterPat
                                                                                        h,SourceSystem

Average_Availabl   Available MBytes     Count   Average          Average_Availabl       Computer,Object
e MBytes Swap      Swap                                          e MBytes Swap          Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Page       Page Reads/sec       Count   Average          Average_Page           Computer,Object
Reads/sec                                                        Reads/sec              Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Page       Page Writes/sec      Count   Average          Average_Page           Computer,Object
Writes/sec                                                       Writes/sec             Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Pages/s    Pages/sec            Count   Average          Average_Pages/s        Computer,Object
ec                                                               ec                     Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Used       Used MBytes          Count   Average          Average_Used           Computer,Object
MBytes Swap        Swap Space                                    MBytes Swap            Name,InstanceN
Space                                                            Space                  ame,CounterPat
                                                                                        h,SourceSystem

Average_Used       Used Memory          Count   Average          Average_Used           Computer,Object
Memory MBytes      MBytes                                        Memory MBytes          Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem


                                                                                   Ex. C - Page 138
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 140 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Average_Total       Total Bytes          Count   Average          Average_Total          Computer,Object
Bytes               Transmitted                                   Bytes                  Name,InstanceN
Transmitted                                                       Transmitted            ame,CounterPat
                                                                                         h,SourceSystem

Average_Total       Total Bytes          Count   Average          Average_Total          Computer,Object
Bytes Received      Received                                      Bytes Received         Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Total       Total Bytes          Count   Average          Average_Total          Computer,Object
Bytes                                                             Bytes                  Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Total       Total Packets        Count   Average          Average_Total          Computer,Object
Packets             Transmitted                                   Packets                Name,InstanceN
Transmitted                                                       Transmitted            ame,CounterPat
                                                                                         h,SourceSystem

Average_Total       Total Packets        Count   Average          Average_Total          Computer,Object
Packets Received    Received                                      Packets Received       Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Total Rx    Total Rx Errors      Count   Average          Average_Total Rx       Computer,Object
Errors                                                            Errors                 Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Total Tx    Total Tx Errors      Count   Average          Average_Total Tx       Computer,Object
Errors                                                            Errors                 Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Total       Total Collisions     Count   Average          Average_Total          Computer,Object
Collisions                                                        Collisions             Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Avg.        Avg. Disk            Count   Average          Average_Avg.           Computer,Object
Disk sec/Read       sec/Read                                      Disk sec/Read          Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Avg.        Avg. Disk            Count   Average          Average_Avg.           Computer,Object
Disk sec/Transfer   sec/Transfer                                  Disk sec/Transfer      Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem

Average_Avg.        Avg. Disk            Count   Average          Average_Avg.           Computer,Object
Disk sec/Write      sec/Write                                     Disk sec/Write         Name,InstanceN
                                                                                         ame,CounterPat
                                                                                         h,SourceSystem


                                                                                    Ex. C - Page 139
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 141 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Average_Physical   Physical Disk        Count   Average          Average_Physical       Computer,Object
Disk Bytes/sec     Bytes/sec                                     Disk Bytes/sec         Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Pct        Pct Privileged       Count   Average          Average_Pct            Computer,Object
Privileged Time    Time                                          Privileged Time        Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Pct        Pct User Time        Count   Average          Average_Pct            Computer,Object
User Time                                                        User Time              Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Used       Used Memory          Count   Average          Average_Used           Computer,Object
Memory kBytes      kBytes                                        Memory kBytes          Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Virtual    Virtual Shared       Count   Average          Average_Virtual        Computer,Object
Shared Memory      Memory                                        Shared Memory          Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% DPC      % DPC Time           Count   Average          Average_% DPC          Computer,Object
Time                                                             Time                   Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% Idle     % Idle Time          Count   Average          Average_% Idle         Computer,Object
Time                                                             Time                   Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_%          % Interrupt Time     Count   Average          Average_%              Computer,Object
Interrupt Time                                                   Interrupt Time         Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% IO       % IO Wait Time       Count   Average          Average_% IO           Computer,Object
Wait Time                                                        Wait Time              Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% Nice     % Nice Time          Count   Average          Average_% Nice         Computer,Object
Time                                                             Time                   Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_%          % Privileged         Count   Average          Average_%              Computer,Object
Privileged Time    Time                                          Privileged Time        Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem


                                                                                   Ex. C - Page 140
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 142 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


Average_%          % Processor          Count   Average          Average_%              Computer,Object
Processor Time     Time                                          Processor Time         Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_% User     % User Time          Count   Average          Average_% User         Computer,Object
Time                                                             Time                   Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Free       Free Physical        Count   Average          Average_Free           Computer,Object
Physical Memory    Memory                                        Physical Memory        Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Free       Free Space in        Count   Average          Average_Free           Computer,Object
Space in Paging    Paging Files                                  Space in Paging        Name,InstanceN
Files                                                            Files                  ame,CounterPat
                                                                                        h,SourceSystem

Average_Free       Free Virtual         Count   Average          Average_Free           Computer,Object
Virtual Memory     Memory                                        Virtual Memory         Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Process    Processes            Count   Average          Average_Process        Computer,Object
es                                                               es                     Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Size       Size Stored In       Count   Average          Average_Size           Computer,Object
Stored In Paging   Paging Files                                  Stored In Paging       Name,InstanceN
Files                                                            Files                  ame,CounterPat
                                                                                        h,SourceSystem

Average_Uptime     Uptime               Count   Average          Average_Uptime         Computer,Object
                                                                                        Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Users      Users                Count   Average          Average_Users          Computer,Object
                                                                                        Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem

Average_Current    Current Disk         Count   Average          Average_Current        Computer,Object
Disk Queue         Queue Length                                  Disk Queue             Name,InstanceN
Length                                                           Length                 ame,CounterPat
                                                                                        h,SourceSystem

Average_Availabl   Available MBytes     Count   Average          Average_Availabl       Computer,Object
e MBytes                                                         e MBytes               Name,InstanceN
                                                                                        ame,CounterPat
                                                                                        h,SourceSystem


                                                                                   Ex. C - Page 141
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 143 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 Average_%         % Committed          Count          Average          Average_%              Computer,Object
 Committed         Bytes In Use                                         Committed              Name,InstanceN
 Bytes In Use                                                           Bytes In Use           ame,CounterPat
                                                                                               h,SourceSystem

 Average_Bytes     Bytes                Count          Average          Average_Bytes          Computer,Object
 Received/sec      Received/sec                                         Received/sec           Name,InstanceN
                                                                                               ame,CounterPat
                                                                                               h,SourceSystem

 Average_Bytes     Bytes Sent/sec       Count          Average          Average_Bytes          Computer,Object
 Sent/sec                                                               Sent/sec               Name,InstanceN
                                                                                               ame,CounterPat
                                                                                               h,SourceSystem

 Average_Bytes     Bytes Total/sec      Count          Average          Average_Bytes          Computer,Object
 Total/sec                                                              Total/sec              Name,InstanceN
                                                                                               ame,CounterPat
                                                                                               h,SourceSystem

 Average_Process   Processor Queue      Count          Average          Average_Process        Computer,Object
 or Queue Length   Length                                               or Queue Length        Name,InstanceN
                                                                                               ame,CounterPat
                                                                                               h,SourceSystem

 Heartbeat         Heartbeat            Count          Total            Heartbeat              Computer,OSTyp
                                                                                               e,Version,Source
                                                                                               ComputerId

 Update            Update               Count          Average          Update                 Computer,Produ
                                                                                               ct,Classification,U
                                                                                               pdateState,Optio
                                                                                               nal,Approved

 Event             Event                Count          Average          Event                  Source,EventLog,
                                                                                               Computer,Event
                                                                                               Category,EventL
                                                                                               evel,EventLevelN
                                                                                               ame,EventID


Microsoft.Peering/peeringServices
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 PrefixLatency     Prefix Latency       Milliseconds   Average          Median prefix          PrefixName
                                                                        latency


Microsoft.Peering/peerings


                                                                                          Ex. C - Page 142
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 144 of 198
                      M ET RIC DISP L AY                   A GGREGAT IO N
 M ET RIC             NAME                 UN IT           TYPE             DESC RIP T IO N         DIM EN SIO N S


 SessionAvailabilit   Session              Percent         Average          Availability of the     ConnectionId
 yV4                  Availability V4                                       V4 session

 SessionAvailabilit   Session              Percent         Average          Availability of the     ConnectionId
 yV6                  Availability V6                                       V6 session

 IngressTrafficRate   Ingress Traffic      BitsPerSecond   Average          Ingress traffic         ConnectionId
                      Rate                                                  rate in bits per
                                                                            second

 EgressTrafficRate    Egress Traffic       BitsPerSecond   Average          Egress traffic rate     ConnectionId
                      Rate                                                  in bits per
                                                                            second


Microsoft.PowerBIDedicated/capacities
                      M ET RIC DISP L AY                   A GGREGAT IO N
 M ET RIC             NAME                 UN IT           TYPE             DESC RIP T IO N         DIM EN SIO N S


 QueryDuration        Query Duration       Milliseconds    Average          DAX Query               No Dimensions
                                                                            duration in last
                                                                            interval

 QueryPoolJobQu       Threads: Query       Count           Average          Number of jobs          No Dimensions
 eueLength            pool job queue                                        in the queue of
                      length                                                the query thread
                                                                            pool.

 qpu_high_utilizat    QPU High             Count           Total            QPU High                No Dimensions
 ion_metric           Utilization                                           Utilization In
                                                                            Last Minute, 1
                                                                            For High QPU
                                                                            Utilization,
                                                                            Otherwise 0

 memory_metric        Memory               Bytes           Average          Memory. Range           No Dimensions
                                                                            0-3 GB for A1,
                                                                            0-5 GB for A2,
                                                                            0-10 GB for A3,
                                                                            0-25 GB for A4,
                                                                            0-50 GB for A5
                                                                            and 0-100 GB
                                                                            for A6

 memory_thrashi       Memory               Percent         Average          Average                 No Dimensions
 ng_metric            Thrashing                                             memory
                                                                            thrashing.


Microsoft.ProjectBabylon/accounts


                                                                                               Ex. C - Page 143
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 145 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 AssetDistribution   Asset                Count     Total            Indicates the          Classification,Sou
 ByClassification    distribution by                                 number of assets       rce,ResourceId
                     classification                                  with a certain
                                                                     classification
                                                                     assigned, i.e.
                                                                     they are
                                                                     classified with
                                                                     that label.

 AssetDistribution   Asset                Count     Total            Indicates the          StorageType,Reso
 ByStorageType       distribution by                                 number of assets       urceId
                     storage type                                    with a certain
                                                                     storage type.

 CatalogActiveUs     Daily Active         Count     Total            Number of active       ResourceId
 ers                 Users                                           users daily

 CatalogUsage        Usage                Count     Total            Indicate the           Operation,Resou
                     Distribution by                                 number of              rceId
                     Operation                                       operation user
                                                                     makes to the
                                                                     catalog, i.e.,
                                                                     Access, Search,
                                                                     Glossary.

 NumberOfAssets      Number of            Count     Average          Indicates the          ResourceId
 WithClassificatio   assets with at                                  number of assets
 ns                  least one                                       with at least one
                     classification                                  tag classification.

 ScanCancelled       Scan Cancelled       Count     Total            Indicates the          ResourceId
                                                                     number of scans
                                                                     cancelled.

 ScanCompleted       Scan Completed       Count     Total            Indicates the          ResourceId
                                                                     number of scans
                                                                     completed
                                                                     successfully.

 ScanFailed          Scan Failed          Count     Total            Indicates the          ResourceId
                                                                     number of scans
                                                                     failed.

 ScanTimeTaken       Scan time taken      Seconds   Total            Indicates the          ResourceId
                                                                     total scan time in
                                                                     seconds.


Microsoft.Relay/namespaces
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                       Ex. C - Page 144
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 146 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


ListenerConnecti   ListenerConnecti     Count   Total            Successful             EntityName,Oper
ons-Success        ons-Success                                   ListenerConnecti       ationResult
                                                                 ons for
                                                                 Microsoft.Relay.

ListenerConnecti   ListenerConnecti     Count   Total            ClientError on         EntityName,Oper
ons-ClientError    ons-ClientError                               ListenerConnecti       ationResult
                                                                 ons for
                                                                 Microsoft.Relay.

ListenerConnecti   ListenerConnecti     Count   Total            ServerError on         EntityName,Oper
ons-ServerError    ons-ServerError                               ListenerConnecti       ationResult
                                                                 ons for
                                                                 Microsoft.Relay.

SenderConnectio    SenderConnectio      Count   Total            Successful             EntityName,Oper
ns-Success         ns-Success                                    SenderConnectio        ationResult
                                                                 ns for
                                                                 Microsoft.Relay.

SenderConnectio    SenderConnectio      Count   Total            ClientError on         EntityName,Oper
ns-ClientError     ns-ClientError                                SenderConnectio        ationResult
                                                                 ns for
                                                                 Microsoft.Relay.

SenderConnectio    SenderConnectio      Count   Total            ServerError on         EntityName,Oper
ns-ServerError     ns-ServerError                                SenderConnectio        ationResult
                                                                 ns for
                                                                 Microsoft.Relay.

ListenerConnecti   ListenerConnecti     Count   Total            Total                  EntityName
ons-               ons-                                          ListenerConnecti
TotalRequests      TotalRequests                                 ons for
                                                                 Microsoft.Relay.

SenderConnectio    SenderConnectio      Count   Total            Total                  EntityName
ns-TotalRequests   ns-TotalRequests                              SenderConnectio
                                                                 ns requests for
                                                                 Microsoft.Relay.

ActiveConnectio    ActiveConnectio      Count   Total            Total                  EntityName
ns                 ns                                            ActiveConnectio
                                                                 ns for
                                                                 Microsoft.Relay.

ActiveListeners    ActiveListeners      Count   Total            Total                  EntityName
                                                                 ActiveListeners
                                                                 for
                                                                 Microsoft.Relay.

BytesTransferred   BytesTransferred     Count   Total            Total                  EntityName
                                                                 BytesTransferred
                                                                 for
                                                                 Microsoft.Relay.


                                                                                   Ex. C - Page 145
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 147 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 ListenerDisconne   ListenerDisconne     Count            Total            Total                  EntityName
 cts                cts                                                    ListenerDisconne
                                                                           cts for
                                                                           Microsoft.Relay.

 SenderDisconnec    SenderDisconnec      Count            Total            Total                  EntityName
 ts                 ts                                                     SenderDisconnec
                                                                           ts for
                                                                           Microsoft.Relay.


Microsoft.Search/searchServices
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 SearchLatency      Search Latency       Seconds          Average          Average search         None
                                                                           latency for the
                                                                           search service

 SearchQueriesPe    Search queries       CountPerSecond   Average          Search queries         None
 rSecond            per second                                             per second for
                                                                           the search
                                                                           service

 ThrottledSearch    Throttled search     Percent          Average          Percentage of          None
 QueriesPercenta    queries                                                search queries
 ge                 percentage                                             that were
                                                                           throttled for the
                                                                           search service


Microsoft.ServiceBus/namespaces
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 SuccessfulReques   Successful           Count            Total            Total successful       EntityName,Oper
 ts                 Requests                                               requests for a         ationResult
                                                                           namespace

 ServerErrors       Server Errors.       Count            Total            Server Errors for      EntityName,Oper
                                                                           Microsoft.Service      ationResult
                                                                           Bus.

 UserErrors         User Errors.         Count            Total            User Errors for        EntityName,Oper
                                                                           Microsoft.Service      ationResult
                                                                           Bus.

 ThrottledRequest   Throttled            Count            Total            Throttled              EntityName,Oper
 s                  Requests.                                              Requests for           ationResult
                                                                           Microsoft.Service
                                                                           Bus.



                                                                                             Ex. C - Page 146
       Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 148 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


IncomingRequest   Incoming             Count     Total            Incoming               EntityName
s                 Requests                                        Requests for
                                                                  Microsoft.Service
                                                                  Bus.

IncomingMessag    Incoming             Count     Total            Incoming               EntityName
es                Messages                                        Messages for
                                                                  Microsoft.Service
                                                                  Bus.

OutgoingMessa     Outgoing             Count     Total            Outgoing               EntityName
ges               Messages                                        Messages for
                                                                  Microsoft.Service
                                                                  Bus.

ActiveConnectio   ActiveConnectio      Count     Total            Total Active           None
ns                ns                                              Connections for
                                                                  Microsoft.Service
                                                                  Bus.

ConnectionsOpe    Connections          Count     Average          Connections            EntityName
ned               Opened.                                         Opened for
                                                                  Microsoft.Service
                                                                  Bus.

ConnectionsClos   Connections          Count     Average          Connections            EntityName
ed                Closed.                                         Closed for
                                                                  Microsoft.Service
                                                                  Bus.

Size              Size                 Bytes     Average          Size of an             EntityName
                                                                  Queue/Topic in
                                                                  Bytes.

Messages          Count of             Count     Average          Count of               EntityName
                  messages in a                                   messages in a
                  Queue/Topic.                                    Queue/Topic.

ActiveMessages    Count of active      Count     Average          Count of active        EntityName
                  messages in a                                   messages in a
                  Queue/Topic.                                    Queue/Topic.

DeadletteredMes   Count of dead-       Count     Average          Count of dead-         EntityName
sages             lettered                                        lettered
                  messages in a                                   messages in a
                  Queue/Topic.                                    Queue/Topic.

ScheduledMessa    Count of             Count     Average          Count of               EntityName
ges               scheduled                                       scheduled
                  messages in a                                   messages in a
                  Queue/Topic.                                    Queue/Topic.

NamespaceCpuU     CPU                  Percent   Maximum          Service bus            Replica
sage                                                              premium
                                                                  namespace CPU
                                                                  usage metric.
                                                                                    Ex. C - Page 147
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 149 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S




 NamespaceMem     Memory Usage         Percent   Maximum          Service bus            Replica
 oryUsage                                                         premium
                                                                  namespace
                                                                  memory usage
                                                                  metric.

 CPUXNS           CPU                  Percent   Maximum          Service bus            Replica
                  (Deprecated)                                    premium
                                                                  namespace CPU
                                                                  usage metric.
                                                                  This metric is
                                                                  depricated.
                                                                  Please use the
                                                                  CPU metric
                                                                  (NamespaceCpu
                                                                  Usage) instead.

 WSXNS            Memory Usage         Percent   Maximum          Service bus            Replica
                  (Deprecated)                                    premium
                                                                  namespace
                                                                  memory usage
                                                                  metric. This
                                                                  metric is
                                                                  deprecated.
                                                                  Please use the
                                                                  Memory Usage
                                                                  (NamespaceMe
                                                                  moryUsage)
                                                                  metric instead.


Microsoft.ServiceFabricMesh/applications
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 AllocatedCpu     AllocatedCpu         Count     Average          Cpu allocated to       ApplicationName
                                                                  this container in      ,ServiceName,Co
                                                                  milli cores            dePackageName,
                                                                                         ServiceReplicaNa
                                                                                         me

 AllocatedMemor   AllocatedMemor       Bytes     Average          Memory                 ApplicationName
 y                y                                               allocated to this      ,ServiceName,Co
                                                                  container in MB        dePackageName,
                                                                                         ServiceReplicaNa
                                                                                         me




                                                                                    Ex. C - Page 148
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 150 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 ActualCpu           ActualCpu            Count     Average          Actual CPU             ApplicationName
                                                                     usage in milli         ,ServiceName,Co
                                                                     cores                  dePackageName,
                                                                                            ServiceReplicaNa
                                                                                            me

 ActualMemory        ActualMemory         Bytes     Average          Actual memory          ApplicationName
                                                                     usage in MB            ,ServiceName,Co
                                                                                            dePackageName,
                                                                                            ServiceReplicaNa
                                                                                            me

 CpuUtilization      CpuUtilization       Percent   Average          Utilization of         ApplicationName
                                                                     CPU for this           ,ServiceName,Co
                                                                     container as           dePackageName,
                                                                     percentage of          ServiceReplicaNa
                                                                     AllocatedCpu           me

 MemoryUtilizatio    MemoryUtilizatio     Percent   Average          Utilization of         ApplicationName
 n                   n                                               CPU for this           ,ServiceName,Co
                                                                     container as           dePackageName,
                                                                     percentage of          ServiceReplicaNa
                                                                     AllocatedCpu           me

 ApplicationStatus   ApplicationStatus    Count     Average          Status of Service      ApplicationName
                                                                     Fabric Mesh            ,Status
                                                                     application

 ServiceStatus       ServiceStatus        Count     Average          Health Status of       ApplicationName
                                                                     a service in           ,Status,ServiceNa
                                                                     Service Fabric         me
                                                                     Mesh application

 ServiceReplicaSta   ServiceReplicaSta    Count     Average          Health Status of       ApplicationName
 tus                 tus                                             a service replica      ,Status,ServiceNa
                                                                     in Service Fabric      me,ServiceReplic
                                                                     Mesh application       aName

 ContainerStatus     ContainerStatus      Count     Average          Status of the          ApplicationName
                                                                     container in           ,ServiceName,Co
                                                                     Service Fabric         dePackageName,
                                                                     Mesh application       ServiceReplicaNa
                                                                                            me,Status

 RestartCount        RestartCount         Count     Average          Restart count of       ApplicationName
                                                                     a container in         ,Status,ServiceNa
                                                                     Service Fabric         me,ServiceReplic
                                                                     Mesh application       aName,CodePack
                                                                                            ageName


Microsoft.SignalRService/SignalR


                                                                                       Ex. C - Page 149
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 151 of 198
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 ConnectionCoun      Connection           Count     Maximum          The amount of          Endpoint
 t                   Count                                           user connection.

 MessageCount        Message Count        Count     Total            The total              None
                                                                     amount of
                                                                     messages.

 InboundTraffic      Inbound Traffic      Bytes     Total            The inbound            None
                                                                     traffic of service

 OutboundTraffic     Outbound Traffic     Bytes     Total            The outbound           None
                                                                     traffic of service

 UserErrors          User Errors          Percent   Maximum          The percentage         None
                                                                     of user errors

 SystemErrors        System Errors        Percent   Maximum          The percentage         None
                                                                     of system errors


Microsoft.Sql/servers/databases
                     M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 cpu_percent         CPU percentage       Percent   Average          CPU percentage         None

 physical_data_re    Data IO              Percent   Average          Data IO                None
 ad_percent          percentage                                      percentage

 log_write_percen    Log IO               Percent   Average          Log IO                 None
 t                   percentage                                      percentage. Not
                                                                     applicable to
                                                                     data
                                                                     warehouses.

 dtu_consumptio      DTU percentage       Percent   Average          DTU Percentage.        None
 n_percent                                                           Applies to DTU-
                                                                     based databases.

 storage             Data space used      Bytes     Maximum          Data space used.       None
                                                                     Not applicable to
                                                                     data
                                                                     warehouses.

 connection_succ     Successful           Count     Total            Successful             None
 essful              Connections                                     Connections

 connection_failed   Failed               Count     Total            Failed                 None
                     Connections                                     Connections

 blocked_by_firew    Blocked by           Count     Total            Blocked by             None
 all                 Firewall                                        Firewall

                                                                                       Ex. C - Page 150
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 152 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


deadlock           Deadlocks            Count     Total            Deadlocks. Not         None
                                                                   applicable to
                                                                   data
                                                                   warehouses.

storage_percent    Data space used      Percent   Maximum          Data space used        None
                   percent                                         percent. Not
                                                                   applicable to
                                                                   data warehouses
                                                                   or hyperscale
                                                                   databases.

xtp_storage_perc   In-Memory            Percent   Average          In-Memory              None
ent                OLTP storage                                    OLTP storage
                   percent                                         percent. Not
                                                                   applicable to
                                                                   data
                                                                   warehouses.

workers_percent    Workers              Percent   Average          Workers                None
                   percentage                                      percentage. Not
                                                                   applicable to
                                                                   data
                                                                   warehouses.

sessions_percent   Sessions             Percent   Average          Sessions               None
                   percentage                                      percentage. Not
                                                                   applicable to
                                                                   data
                                                                   warehouses.

dtu_limit          DTU Limit            Count     Average          DTU Limit.             None
                                                                   Applies to DTU-
                                                                   based databases.

dtu_used           DTU used             Count     Average          DTU used.              None
                                                                   Applies to DTU-
                                                                   based databases.

cpu_limit          CPU limit            Count     Average          CPU limit.             None
                                                                   Applies to
                                                                   vCore-based
                                                                   databases.

cpu_used           CPU used             Count     Average          CPU used.              None
                                                                   Applies to
                                                                   vCore-based
                                                                   databases.

dwu_limit          DWU limit            Count     Maximum          DWU limit.             None
                                                                   Applies only to
                                                                   data
                                                                   warehouses.




                                                                                     Ex. C - Page 151
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 153 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


dwu_consumptio     DWU percentage       Percent   Maximum          DWU                    None
n_percent                                                          percentage.
                                                                   Applies only to
                                                                   data
                                                                   warehouses.

dwu_used           DWU used             Count     Maximum          DWU used.              None
                                                                   Applies only to
                                                                   data
                                                                   warehouses.

cache_hit_percen   Cache hit            Percent   Maximum          Cache hit              None
t                  percentage                                      percentage.
                                                                   Applies only to
                                                                   data
                                                                   warehouses.

cache_used_perc    Cache used           Percent   Maximum          Cache used             None
ent                percentage                                      percentage.
                                                                   Applies only to
                                                                   data
                                                                   warehouses.

sqlserver_proces   SQL Server           Percent   Maximum          CPU usage              None
s_core_percent1    process core                                    percentage for
                   percent                                         the SQL Server
                                                                   process, as
                                                                   measured by the
                                                                   operating
                                                                   system.

sqlserver_proces   SQL Server           Percent   Maximum          Memory usage           None
s_memory_perce     process memory                                  percentage for
nt1                percent                                         the SQL Server
                                                                   process, as
                                                                   measured by the
                                                                   operating
                                                                   system.

tempdb_data_siz    Tempdb Data File     Count     Maximum          Tempdb Data File       None
e2                 Size Kilobytes                                  Size Kilobytes.

tempdb_log_size    Tempdb Log File      Count     Maximum          Tempdb Log File        None
2                  Size Kilobytes                                  Size Kilobytes.

tempdb_log_use     Tempdb Percent       Percent   Maximum          Tempdb Percent         None
d_percent2         Log Used                                        Log Used.

local_tempdb_us    Local tempdb         Percent   Average          Local tempdb           None
age_percent        percentage                                      percentage.
                                                                   Applies only to
                                                                   data
                                                                   warehouses.




                                                                                     Ex. C - Page 152
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 154 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


app_cpu_billed      App CPU billed       Count     Total            App CPU billed.        None
                                                                    Applies to
                                                                    serverless
                                                                    databases.

app_cpu_percent     App CPU              Percent   Average          App CPU                None
                    percentage                                      percentage.
                                                                    Applies to
                                                                    serverless
                                                                    databases.

app_memory_pe       App memory           Percent   Average          App memory             None
rcent               percentage                                      percentage.
                                                                    Applies to
                                                                    serverless
                                                                    databases.

allocated_data_st   Data space           Bytes     Average          Allocated data         None
orage               allocated                                       storage. Not
                                                                    applicable to
                                                                    data
                                                                    warehouses.

memory_usage_       Memory               Percent   Maximum          Memory                 None
percent             percentage                                      percentage.
                                                                    Applies only to
                                                                    data
                                                                    warehouses.

dw_backup_size_     Data Storage         Count     Total            Data Storage           None
gb                  Size                                            Size is comprised
                                                                    of the size of
                                                                    your data and
                                                                    the transaction
                                                                    log. The metric is
                                                                    counted towards
                                                                    the 'Storage'
                                                                    portion of your
                                                                    bill. Applies only
                                                                    to data
                                                                    warehouses.




                                                                                      Ex. C - Page 153
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 155 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


dw_snapshot_siz     Snapshot             Count     Total            Snapshot               None
e_gb                Storage Size                                    Storage Size is
                                                                    the size of the
                                                                    incremental
                                                                    changes
                                                                    captured by
                                                                    snapshots to
                                                                    create user-
                                                                    defined and
                                                                    automatic
                                                                    restore points.
                                                                    The metric is
                                                                    counted towards
                                                                    the 'Storage'
                                                                    portion of your
                                                                    bill. Applies only
                                                                    to data
                                                                    warehouses.

dw_geosnapshot      Disaster             Count     Total            Disaster               None
_size_gb            Recovery Storage                                Recovery Storage
                    Size                                            Size is reflected
                                                                    as 'Disaster
                                                                    Recovery
                                                                    Storage' in your
                                                                    bill. Applies only
                                                                    to data
                                                                    warehouses.

wlg_allocation_re   Workload group       Percent   Maximum          Allocated              WorkloadGroup
lative_to_system    allocation by                                   percentage of          Name,IsUserDefi
_percent            system percent                                  resources              ned
                                                                    relative to the
                                                                    entire system
                                                                    per workload
                                                                    group. Applies
                                                                    only to data
                                                                    warehouses.

wlg_allocation_re   Workload group       Percent   Maximum          Allocated              WorkloadGroup
lative_to_wlg_eff   allocation by cap                               percentage of          Name,IsUserDefi
ective_cap_perce    resource percent                                resources              ned
nt                                                                  relative to the
                                                                    specified cap
                                                                    resources per
                                                                    workload group.
                                                                    Applies only to
                                                                    data
                                                                    warehouses.

wlg_active_queri    Workload group       Count     Total            Active queries         WorkloadGroup
es                  active queries                                  within the             Name,IsUserDefi
                                                                    workload group.        ned
                                                                    Applies only to
                                                                    data
                                                                    warehouses.



                                                                                      Ex. C - Page 154
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 156 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


wlg_queued_que      Workload group       Count     Total            Queued queries         WorkloadGroup
ries                queued queries                                  within the             Name,IsUserDefi
                                                                    workload group.        ned
                                                                    Applies only to
                                                                    data
                                                                    warehouses.

active_queries      Active queries       Count     Total            Active queries         None
                                                                    across all
                                                                    workload
                                                                    groups. Applies
                                                                    only to data
                                                                    warehouses.

queued_queries      Queued queries       Count     Total            Queued queries         None
                                                                    across all
                                                                    workload
                                                                    groups. Applies
                                                                    only to data
                                                                    warehouses.

wlg_active_queri    Workload group       Count     Total            Queries that           WorkloadGroup
es_timeouts         query timeouts                                  have timed out         Name,IsUserDefi
                                                                    for the workload       ned
                                                                    group. Applies
                                                                    only to data
                                                                    warehouses.

wlg_effective_mi    Effective min        Percent   Maximum          Minimum                WorkloadGroup
n_resource_perce    resource percent                                percentage of          Name,IsUserDefi
nt                                                                  resources              ned
                                                                    reserved and
                                                                    isolated for the
                                                                    workload group,
                                                                    taking into
                                                                    account the
                                                                    service level
                                                                    minimum.
                                                                    Applies only to
                                                                    data
                                                                    warehouses.

wlg_effective_cap   Effective cap        Percent   Maximum          A hard limit on        WorkloadGroup
_resource_percen    resource percent                                the percentage         Name,IsUserDefi
t                                                                   of resources           ned
                                                                    allowed for the
                                                                    workload group,
                                                                    taking into
                                                                    account Effective
                                                                    Min Resource
                                                                    Percentage
                                                                    allocated for
                                                                    other workload
                                                                    groups. Applies
                                                                    only to data
                                                                    warehouses.


                                                                                      Ex. C - Page 155
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 157 of 198
                       M ET RIC DISP L AY                  A GGREGAT IO N
  M ET RIC             NAME                 UN IT          TYPE               DESC RIP T IO N        DIM EN SIO N S


  full_backup_size_    Full backup          Bytes          Maximum            Cumulative full        None
  bytes                storage size                                           backup storage
                                                                              size. Applies to
                                                                              vCore-based
                                                                              databases. Not
                                                                              applicable to
                                                                              Hyperscale
                                                                              databases.

  diff_backup_size_    Differential         Bytes          Maximum            Cumulative             None
  bytes                backup storage                                         differential
                       size                                                   backup storage
                                                                              size. Applies to
                                                                              vCore-based
                                                                              databases. Not
                                                                              applicable to
                                                                              Hyperscale
                                                                              databases.

  log_backup_size_     Log backup           Bytes          Maximum            Cumulative log         None
  bytes                storage size                                           backup storage
                                                                              size. Applies to
                                                                              vCore-based and
                                                                              Hyperscale
                                                                              databases.

  snapshot_backu       Snapshot backup      Bytes          Maximum            Cumulative             None
  p_size_bytes         storage size                                           snapshot backup
                                                                              storage size.
                                                                              Applies to
                                                                              Hyperscale
                                                                              databases.

  base_blob_size_b     Base blob            Bytes          Maximum            Base blob              None
  ytes                 storage size                                           storage size.
                                                                              Applies to
                                                                              Hyperscale
                                                                              databases.

1 This metric is available for
                          databases using the vCore purchasing model with 2 vCores and higher, or 200 DTU
and higher for DTU-based purchasing models.
2 This metric is available for
                          databases using the vCore purchasing model with 2 vCores and higher, or 200 DTU
and higher for DTU-based purchasing models. This metric is not currently available for Hyperscale databases or
data warehouses.

Microsoft.Sql/servers/elasticPools
                       M ET RIC DISP L AY                  A GGREGAT IO N
  M ET RIC             NAME                 UN IT          TYPE               DESC RIP T IO N        DIM EN SIO N S


  cpu_percent          CPU percentage       Percent        Average            CPU percentage         None

  database_cpu_pe      CPU percentage       Percent        Average            CPU percentage         DatabaseResourc
  rcent                                                                                              eId

                                                                                                Ex. C - Page 156
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 158 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


physical_data_re   Data IO              Percent   Average          Data IO                None
ad_percent         percentage                                      percentage

database_physic    Data IO              Percent   Average          Data IO                DatabaseResourc
al_data_read_per   percentage                                      percentage             eId
cent

log_write_percen   Log IO               Percent   Average          Log IO                 None
t                  percentage                                      percentage

database_log_wri   Log IO               Percent   Average          Log IO                 DatabaseResourc
te_percent         percentage                                      percentage             eId

dtu_consumptio     DTU percentage       Percent   Average          DTU Percentage.        None
n_percent                                                          Applies to DTU-
                                                                   based elastic
                                                                   pools.

database_dtu_co    DTU percentage       Percent   Average          DTU percentage         DatabaseResourc
nsumption_perce                                                                           eId
nt

storage_percent    Data space used      Percent   Average          Data space used        None
                   percent                                         percent

workers_percent    Workers              Percent   Average          Workers                None
                   percentage                                      percentage

database_worker    Workers              Percent   Average          Workers                DatabaseResourc
s_percent          percentage                                      percentage             eId

sessions_percent   Sessions             Percent   Average          Sessions               None
                   percentage                                      percentage

database_session   Sessions             Percent   Average          Sessions               DatabaseResourc
s_percent          percentage                                      percentage             eId

eDTU_limit         eDTU limit           Count     Average          eDTU limit.            None
                                                                   Applies to DTU-
                                                                   based elastic
                                                                   pools.

storage_limit      Data max size        Bytes     Average          Data max size          None

eDTU_used          eDTU used            Count     Average          eDTU used.             None
                                                                   Applies to DTU-
                                                                   based elastic
                                                                   pools.

database_eDTU_     eDTU used            Count     Average          eDTU used              DatabaseResourc
used                                                                                      eId

storage_used       Data space used      Bytes     Average          Data space used        None

                                                                                     Ex. C - Page 157
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 159 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC            NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


database_storag     Data space used      Bytes     Average          Data space used        DatabaseResourc
e_used                                                                                     eId

xtp_storage_perc    In-Memory            Percent   Average          In-Memory              None
ent                 OLTP storage                                    OLTP storage
                    percent                                         percent

cpu_limit           CPU limit            Count     Average          CPU limit.             None
                                                                    Applies to
                                                                    vCore-based
                                                                    elastic pools.

database_cpu_li     CPU limit            Count     Average          CPU limit              DatabaseResourc
mit                                                                                        eId

cpu_used            CPU used             Count     Average          CPU used.              None
                                                                    Applies to
                                                                    vCore-based
                                                                    elastic pools.

database_cpu_us     CPU used             Count     Average          CPU used               DatabaseResourc
ed                                                                                         eId

sqlserver_proces    SQL Server           Percent   Maximum          CPU usage              None
s_core_percent1     process core                                    percentage for
                    percent                                         the SQL Server
                                                                    process, as
                                                                    measured by the
                                                                    operating
                                                                    system. Applies
                                                                    to elastic pools.

sqlserver_proces    SQL Server           Percent   Maximum          Memory usage           None
s_memory_perce      process memory                                  percentage for
nt1                 percent                                         the SQL Server
                                                                    process, as
                                                                    measured by the
                                                                    operating
                                                                    system. Applies
                                                                    to elastic pools.

tempdb_data_siz     Tempdb Data File     Count     Maximum          Tempdb Data File       None
e2                  Size Kilobytes                                  Size Kilobytes.

tempdb_log_size     Tempdb Log File      Count     Maximum          Tempdb Log File        None
2                   Size Kilobytes                                  Size Kilobytes.

tempdb_log_use      Tempdb Percent       Percent   Maximum          Tempdb Percent         None
d_percent2          Log Used                                        Log Used.

allocated_data_st   Data space           Bytes     Average          Data space             None
orage               allocated                                       allocated

database_allocat    Data space           Bytes     Average          Data space             DatabaseResourc
ed_data_storage     allocated                                       allocated              eId
                                                                                      Ex. C - Page 158
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 160 of 198
                       M ET RIC DISP L AY                 A GGREGAT IO N
  M ET RIC             NAME                 UN IT         TYPE              DESC RIP T IO N        DIM EN SIO N S


  allocated_data_st    Data space           Percent       Maximum           Data space             None
  orage_percent        allocated percent                                    allocated percent

1 This metric is available for
                          databases using the vCore purchasing model with 2 vCores and higher, or 200 DTU
and higher for DTU-based purchasing models.
2 This metric is available for
                          databases using the vCore purchasing model with 2 vCores and higher, or 200 DTU
and higher for DTU-based purchasing models. This metric is not currently available for Hyperscale databases.

Microsoft.Sql/servers
                       M ET RIC DISP L AY                 A GGREGAT IO N
  M ET RIC             NAME                 UN IT         TYPE              DESC RIP T IO N        DIM EN SIO N S


  dtu_consumptio       DTU percentage       Percent       Average           DTU percentage         ElasticPoolResour
  n_percent                                                                                        ceId

  database_dtu_co      DTU percentage       Percent       Average           DTU percentage         DatabaseResourc
  nsumption_perce                                                                                  eId,ElasticPoolRes
  nt                                                                                               ourceId

  storage_used         Data space used      Bytes         Average           Data space used        ElasticPoolResour
                                                                                                   ceId

  database_storag      Data space used      Bytes         Average           Data space used        DatabaseResourc
  e_used                                                                                           eId,ElasticPoolRes
                                                                                                   ourceId

  dtu_used             DTU used             Count         Average           DTU used               DatabaseResourc
                                                                                                   eId


Microsoft.Sql/managedInstances
                       M ET RIC DISP L AY                 A GGREGAT IO N
  M ET RIC             NAME                 UN IT         TYPE              DESC RIP T IO N        DIM EN SIO N S


  virtual_core_cou     Virtual core         Count         Average           Virtual core           None
  nt                   count                                                count

  avg_cpu_percent      Average CPU          Percent       Average           Average CPU            None
                       percentage                                           percentage

  reserved_storage     Storage space        Count         Average           Storage space          None
  _mb                  reserved                                             reserved

  storage_space_u      Storage space        Count         Average           Storage space          None
  sed_mb               used                                                 used

  io_requests          IO requests          Count         Average           IO requests            None
                       count                                                count

  io_bytes_read        IO bytes read        Bytes         Average           IO bytes read          None
                                                                                              Ex. C - Page 159
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 161 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 io_bytes_written   IO bytes written     Bytes   Average          IO bytes written       None


Microsoft.Storage/storageAccounts
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 UsedCapacity       Used capacity        Bytes   Average          Account used           None
                                                                  capacity

 Transactions       Transactions         Count   Total            The number of          ResponseType,Ge
                                                                  requests made          oType,ApiName,
                                                                  to a storage           Authentication
                                                                  service or the
                                                                  specified API
                                                                  operation. This
                                                                  number includes
                                                                  successful and
                                                                  failed requests,
                                                                  as well as
                                                                  requests which
                                                                  produced errors.
                                                                  Use
                                                                  ResponseType
                                                                  dimension for
                                                                  the number of
                                                                  different type of
                                                                  response.

 Ingress            Ingress              Bytes   Total            The amount of          GeoType,ApiNam
                                                                  ingress data, in       e,Authentication
                                                                  bytes. This
                                                                  number includes
                                                                  ingress from an
                                                                  external client
                                                                  into Azure
                                                                  Storage as well
                                                                  as ingress within
                                                                  Azure.

 Egress             Egress               Bytes   Total            The amount of          GeoType,ApiNam
                                                                  egress data, in        e,Authentication
                                                                  bytes. This
                                                                  number includes
                                                                  egress from an
                                                                  external client
                                                                  into Azure
                                                                  Storage as well
                                                                  as egress within
                                                                  Azure. As a
                                                                  result, this
                                                                  number does
                                                                  not reflect
                                                                  billable egress.



                                                                                    Ex. C - Page 160
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 162 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


SuccessServerLat   Success Server       Milliseconds   Average          The average            GeoType,ApiNam
ency               Latency                                              latency used by        e,Authentication
                                                                        Azure Storage to
                                                                        process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        AverageE2ELate
                                                                        ncy.

SuccessE2ELaten    Success E2E          Milliseconds   Average          The average            GeoType,ApiNam
cy                 Latency                                              end-to-end             e,Authentication
                                                                        latency of
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.




                                                                                          Ex. C - Page 161
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 163 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Availability     Availability         Percent   Average          The percentage         GeoType,ApiNam
                                                                  of availability for    e,Authentication
                                                                  the storage
                                                                  service or the
                                                                  specified API
                                                                  operation.
                                                                  Availability is
                                                                  calculated by
                                                                  taking the
                                                                  TotalBillableRequ
                                                                  ests value and
                                                                  dividing it by the
                                                                  number of
                                                                  applicable
                                                                  requests,
                                                                  including those
                                                                  that produced
                                                                  unexpected
                                                                  errors. All
                                                                  unexpected
                                                                  errors result in
                                                                  reduced
                                                                  availability for
                                                                  the storage
                                                                  service or the
                                                                  specified API
                                                                  operation.


Microsoft.Storage/storageAccounts/blobServices
                  M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 BlobCapacity     Blob Capacity        Bytes     Average          The amount of          BlobType,Tier
                                                                  storage used by
                                                                  the storage
                                                                  account's Blob
                                                                  service in bytes.

 BlobCount        Blob Count           Count     Average          The number of          BlobType,Tier
                                                                  Blob in the
                                                                  storage
                                                                  account's Blob
                                                                  service.

 ContainerCount   Blob Container       Count     Average          The number of          None
                  Count                                           containers in the
                                                                  storage
                                                                  account's Blob
                                                                  service.

 IndexCapacity    Index Capacity       Bytes     Average          The amount of          None
                                                                  storage used by
                                                                  ADLS Gen2
                                                                  (Hierarchical)
                                                                  Index in bytes.

                                                                                    Ex. C - Page 162
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 164 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


Transactions       Transactions         Count          Total            The number of          ResponseType,Ge
                                                                        requests made          oType,ApiName,
                                                                        to a storage           Authentication
                                                                        service or the
                                                                        specified API
                                                                        operation. This
                                                                        number includes
                                                                        successful and
                                                                        failed requests,
                                                                        as well as
                                                                        requests which
                                                                        produced errors.
                                                                        Use
                                                                        ResponseType
                                                                        dimension for
                                                                        the number of
                                                                        different type of
                                                                        response.

Ingress            Ingress              Bytes          Total            The amount of          GeoType,ApiNam
                                                                        ingress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of          GeoType,ApiNam
                                                                        egress data, in        e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The average            GeoType,ApiNam
ency               Latency                                              latency used by        e,Authentication
                                                                        Azure Storage to
                                                                        process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        AverageE2ELate
                                                                        ncy.

                                                                                          Ex. C - Page 163
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 165 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 SuccessE2ELaten   Success E2E          Milliseconds   Average          The average            GeoType,ApiNam
 cy                Latency                                              end-to-end             e,Authentication
                                                                        latency of
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.

 Availability      Availability         Percent        Average          The percentage         GeoType,ApiNam
                                                                        of availability for    e,Authentication
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.
                                                                        Availability is
                                                                        calculated by
                                                                        taking the
                                                                        TotalBillableRequ
                                                                        ests value and
                                                                        dividing it by the
                                                                        number of
                                                                        applicable
                                                                        requests,
                                                                        including those
                                                                        that produced
                                                                        unexpected
                                                                        errors. All
                                                                        unexpected
                                                                        errors result in
                                                                        reduced
                                                                        availability for
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.


Microsoft.Storage/storageAccounts/tableServices
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                          Ex. C - Page 164
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 166 of 198
                   M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


TableCapacity      Table Capacity       Bytes   Average          The amount of          None
                                                                 storage used by
                                                                 the storage
                                                                 account's Table
                                                                 service in bytes.

TableCount         Table Count          Count   Average          The number of          None
                                                                 table in the
                                                                 storage
                                                                 account's Table
                                                                 service.

TableEntityCount   Table Entity         Count   Average          The number of          None
                   Count                                         table entities in
                                                                 the storage
                                                                 account's Table
                                                                 service.

Transactions       Transactions         Count   Total            The number of          ResponseType,Ge
                                                                 requests made          oType,ApiName,
                                                                 to a storage           Authentication
                                                                 service or the
                                                                 specified API
                                                                 operation. This
                                                                 number includes
                                                                 successful and
                                                                 failed requests,
                                                                 as well as
                                                                 requests which
                                                                 produced errors.
                                                                 Use
                                                                 ResponseType
                                                                 dimension for
                                                                 the number of
                                                                 different type of
                                                                 response.

Ingress            Ingress              Bytes   Total            The amount of          GeoType,ApiNam
                                                                 ingress data, in       e,Authentication
                                                                 bytes. This
                                                                 number includes
                                                                 ingress from an
                                                                 external client
                                                                 into Azure
                                                                 Storage as well
                                                                 as ingress within
                                                                 Azure.




                                                                                   Ex. C - Page 165
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 167 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


Egress             Egress               Bytes          Total            The amount of          GeoType,ApiNam
                                                                        egress data, in        e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The average            GeoType,ApiNam
ency               Latency                                              latency used by        e,Authentication
                                                                        Azure Storage to
                                                                        process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        AverageE2ELate
                                                                        ncy.

SuccessE2ELaten    Success E2E          Milliseconds   Average          The average            GeoType,ApiNam
cy                 Latency                                              end-to-end             e,Authentication
                                                                        latency of
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.




                                                                                          Ex. C - Page 166
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 168 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Availability      Availability         Percent   Average          The percentage         GeoType,ApiNam
                                                                   of availability for    e,Authentication
                                                                   the storage
                                                                   service or the
                                                                   specified API
                                                                   operation.
                                                                   Availability is
                                                                   calculated by
                                                                   taking the
                                                                   TotalBillableRequ
                                                                   ests value and
                                                                   dividing it by the
                                                                   number of
                                                                   applicable
                                                                   requests,
                                                                   including those
                                                                   that produced
                                                                   unexpected
                                                                   errors. All
                                                                   unexpected
                                                                   errors result in
                                                                   reduced
                                                                   availability for
                                                                   the storage
                                                                   service or the
                                                                   specified API
                                                                   operation.


Microsoft.Storage/storageAccounts/fileServices
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 FileCapacity      File Capacity        Bytes     Average          The amount of          FileShare
                                                                   storage used by
                                                                   the storage
                                                                   account's File
                                                                   service in bytes.

 FileCount         File Count           Count     Average          The number of          FileShare
                                                                   file in the
                                                                   storage
                                                                   account's File
                                                                   service.

 FileShareCount    File Share Count     Count     Average          The number of          None
                                                                   file shares in the
                                                                   storage
                                                                   account's File
                                                                   service.

 FileShareSnapsh   File share           Count     Average          The number of          FileShare
 otCount           snapshot count                                  snapshots
                                                                   present on the
                                                                   share in storage
                                                                   account's Files
                                                                   Service.
                                                                                     Ex. C - Page 167
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 169 of 198
                  M ET RIC DISP L AY           A GGREGAT IO N
M ET RIC          NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


FileShareSnapsh   File share           Bytes   Average          The amount of          FileShare
otSize            snapshot size                                 storage used by
                                                                the snapshots in
                                                                storage
                                                                account's File
                                                                service in bytes.

FileShareQuota    File share quota     Bytes   Average          The upper limit        FileShare
                  size                                          on the amount
                                                                of storage that
                                                                can be used by
                                                                Azure Files
                                                                Service in bytes.

Transactions      Transactions         Count   Total            The number of          ResponseType,Ge
                                                                requests made          oType,ApiName,
                                                                to a storage           Authentication,Fi
                                                                service or the         leShare
                                                                specified API
                                                                operation. This
                                                                number includes
                                                                successful and
                                                                failed requests,
                                                                as well as
                                                                requests which
                                                                produced errors.
                                                                Use
                                                                ResponseType
                                                                dimension for
                                                                the number of
                                                                different type of
                                                                response.

Ingress           Ingress              Bytes   Total            The amount of          GeoType,ApiNam
                                                                ingress data, in       e,Authentication,
                                                                bytes. This            FileShare
                                                                number includes
                                                                ingress from an
                                                                external client
                                                                into Azure
                                                                Storage as well
                                                                as ingress within
                                                                Azure.

Egress            Egress               Bytes   Total            The amount of          GeoType,ApiNam
                                                                egress data, in        e,Authentication,
                                                                bytes. This            FileShare
                                                                number includes
                                                                egress from an
                                                                external client
                                                                into Azure
                                                                Storage as well
                                                                as egress within
                                                                Azure. As a
                                                                result, this
                                                                number does
                                                                not reflect
                                                                billable egress.

                                                                                  Ex. C - Page 168
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 170 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


SuccessServerLat   Success Server       Milliseconds   Average          The average            GeoType,ApiNam
ency               Latency                                              latency used by        e,Authentication,
                                                                        Azure Storage to       FileShare
                                                                        process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        AverageE2ELate
                                                                        ncy.

SuccessE2ELaten    Success E2E          Milliseconds   Average          The average            GeoType,ApiNam
cy                 Latency                                              end-to-end             e,Authentication,
                                                                        latency of             FileShare
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.




                                                                                          Ex. C - Page 169
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 171 of 198
                 M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC        NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Availability    Availability         Percent   Average          The percentage         GeoType,ApiNam
                                                                 of availability for    e,Authentication,
                                                                 the storage            FileShare
                                                                 service or the
                                                                 specified API
                                                                 operation.
                                                                 Availability is
                                                                 calculated by
                                                                 taking the
                                                                 TotalBillableRequ
                                                                 ests value and
                                                                 dividing it by the
                                                                 number of
                                                                 applicable
                                                                 requests,
                                                                 including those
                                                                 that produced
                                                                 unexpected
                                                                 errors. All
                                                                 unexpected
                                                                 errors result in
                                                                 reduced
                                                                 availability for
                                                                 the storage
                                                                 service or the
                                                                 specified API
                                                                 operation.


Microsoft.Storage/storageAccounts/queueServices
                 M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC        NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 QueueCapacity   Queue Capacity       Bytes     Average          The amount of          None
                                                                 storage used by
                                                                 the storage
                                                                 account's Queue
                                                                 service in bytes.

 QueueCount      Queue Count          Count     Average          The number of          None
                                                                 queue in the
                                                                 storage
                                                                 account's Queue
                                                                 service.

 QueueMessageC   Queue Message        Count     Average          The approximate        None
 ount            Count                                           number of
                                                                 queue messages
                                                                 in the storage
                                                                 account's Queue
                                                                 service.




                                                                                   Ex. C - Page 170
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 172 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
M ET RIC           NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


Transactions       Transactions         Count          Total            The number of          ResponseType,Ge
                                                                        requests made          oType,ApiName,
                                                                        to a storage           Authentication
                                                                        service or the
                                                                        specified API
                                                                        operation. This
                                                                        number includes
                                                                        successful and
                                                                        failed requests,
                                                                        as well as
                                                                        requests which
                                                                        produced errors.
                                                                        Use
                                                                        ResponseType
                                                                        dimension for
                                                                        the number of
                                                                        different type of
                                                                        response.

Ingress            Ingress              Bytes          Total            The amount of          GeoType,ApiNam
                                                                        ingress data, in       e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        ingress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as ingress within
                                                                        Azure.

Egress             Egress               Bytes          Total            The amount of          GeoType,ApiNam
                                                                        egress data, in        e,Authentication
                                                                        bytes. This
                                                                        number includes
                                                                        egress from an
                                                                        external client
                                                                        into Azure
                                                                        Storage as well
                                                                        as egress within
                                                                        Azure. As a
                                                                        result, this
                                                                        number does
                                                                        not reflect
                                                                        billable egress.

SuccessServerLat   Success Server       Milliseconds   Average          The average            GeoType,ApiNam
ency               Latency                                              latency used by        e,Authentication
                                                                        Azure Storage to
                                                                        process a
                                                                        successful
                                                                        request, in
                                                                        milliseconds. This
                                                                        value does not
                                                                        include the
                                                                        network latency
                                                                        specified in
                                                                        AverageE2ELate
                                                                        ncy.

                                                                                          Ex. C - Page 171
      Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 173 of 198
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 SuccessE2ELaten   Success E2E          Milliseconds   Average          The average            GeoType,ApiNam
 cy                Latency                                              end-to-end             e,Authentication
                                                                        latency of
                                                                        successful
                                                                        requests made
                                                                        to a storage
                                                                        service or the
                                                                        specified API
                                                                        operation, in
                                                                        milliseconds. This
                                                                        value includes
                                                                        the required
                                                                        processing time
                                                                        within Azure
                                                                        Storage to read
                                                                        the request,
                                                                        send the
                                                                        response, and
                                                                        receive
                                                                        acknowledgment
                                                                        of the response.

 Availability      Availability         Percent        Average          The percentage         GeoType,ApiNam
                                                                        of availability for    e,Authentication
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.
                                                                        Availability is
                                                                        calculated by
                                                                        taking the
                                                                        TotalBillableRequ
                                                                        ests value and
                                                                        dividing it by the
                                                                        number of
                                                                        applicable
                                                                        requests,
                                                                        including those
                                                                        that produced
                                                                        unexpected
                                                                        errors. All
                                                                        unexpected
                                                                        errors result in
                                                                        reduced
                                                                        availability for
                                                                        the storage
                                                                        service or the
                                                                        specified API
                                                                        operation.


Microsoft.StorageCache/caches
                   M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC          NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                          Ex. C - Page 172
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 174 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


ClientIOPS         Total Client IOPS    Count            Average          The rate of client     None
                                                                          files operations
                                                                          processed by the
                                                                          Cache.

ClientLatency      Average Client       Milliseconds     Average          Average latency        None
                   Latency                                                of client file
                                                                          operations to
                                                                          the Storage
                                                                          Cache.

ClientReadIOPS     Client Read IOPS     CountPerSecond   Average          Client read            None
                                                                          operations per
                                                                          second.

ClientReadThrou    Average Cache        BytesPerSecond   Average          Client read data       None
ghput              Read                                                   transfer rate.
                   Throughput

ClientWriteIOPS    Client Write         CountPerSecond   Average          Client write           None
                   IOPS                                                   operations per
                                                                          second.

ClientWriteThrou   Average Cache        BytesPerSecond   Average          Client write data      None
ghput              Write                                                  transfer rate.
                   Throughput

ClientMetadataR    Client Metadata      CountPerSecond   Average          The rate of client     None
eadIOPS            Read IOPS                                              file operations
                                                                          sent to the
                                                                          Cache, excluding
                                                                          data reads, that
                                                                          do not modify
                                                                          persistent state.

ClientMetadata     Client Metadata      CountPerSecond   Average          The rate of client     None
WriteIOPS          Write IOPS                                             file operations
                                                                          sent to the
                                                                          Cache, excluding
                                                                          data writes, that
                                                                          modify
                                                                          persistent state.

ClientLockIOPS     Client Lock IOPS     CountPerSecond   Average          Client file locking    None
                                                                          operations per
                                                                          second.

StorageTargetHe    Storage Target       Count            Average          Boolean results        None
alth               Health                                                 of connectivity
                                                                          test between the
                                                                          Cache and
                                                                          Storage Targets.




                                                                                            Ex. C - Page 173
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 175 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


Uptime             Uptime               Count            Average          Boolean results        None
                                                                          of connectivity
                                                                          test between the
                                                                          Cache and
                                                                          monitoring
                                                                          system.

StorageTargetIO    Total                Count            Average          The rate of all file   StorageTarget
PS                 StorageTarget                                          operations the
                   IOPS                                                   Cache sends to a
                                                                          particular
                                                                          StorageTarget.

StorageTargetWri   StorageTarget        Count            Average          The rate of the        StorageTarget
teIOPS             Write IOPS                                             file write
                                                                          operations the
                                                                          Cache sends to a
                                                                          particular
                                                                          StorageTarget.

StorageTargetAsy   StorageTarget        BytesPerSecond   Average          The rate the           StorageTarget
ncWriteThrough     Asynchronous                                           Cache
put                Write                                                  asynchronously
                   Throughput                                             writes data to a
                                                                          particular
                                                                          StorageTarget.
                                                                          These are
                                                                          opportunistic
                                                                          writes that do
                                                                          not cause clients
                                                                          to block.

StorageTargetSyn   StorageTarget        BytesPerSecond   Average          The rate the           StorageTarget
cWriteThroughp     Synchronous                                            Cache
ut                 Write                                                  synchronously
                   Throughput                                             writes data to a
                                                                          particular
                                                                          StorageTarget.
                                                                          These are writes
                                                                          that do cause
                                                                          clients to block.

StorageTargetTot   StorageTarget        BytesPerSecond   Average          The total rate         StorageTarget
alWriteThroughp    Total Write                                            that the Cache
ut                 Throughput                                             writes data to a
                                                                          particular
                                                                          StorageTarget.

StorageTargetLat   StorageTarget        Milliseconds     Average          The average            StorageTarget
ency               Latency                                                round trip
                                                                          latency of all the
                                                                          file operations
                                                                          the Cache sends
                                                                          to a partricular
                                                                          StorageTarget.



                                                                                            Ex. C - Page 174
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 176 of 198
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 StorageTargetMe     StorageTarget        CountPerSecond   Average          The rate of file       StorageTarget
 tadataReadIOPS      Metadata Read                                          operations that
                     IOPS                                                   do not modify
                                                                            persistent state,
                                                                            and excluding
                                                                            the read
                                                                            operation, that
                                                                            the Cache sends
                                                                            to a particular
                                                                            StorageTarget.

 StorageTargetMe     StorageTarget        CountPerSecond   Average          The rate of file       StorageTarget
 tadataWriteIOPS     Metadata Write                                         operations that
                     IOPS                                                   do modify
                                                                            persistent state
                                                                            and excluding
                                                                            the write
                                                                            operation, that
                                                                            the Cache sends
                                                                            to a particular
                                                                            StorageTarget.

 StorageTargetRea    StorageTarget        CountPerSecond   Average          The rate of file       StorageTarget
 dIOPS               Read IOPS                                              read operations
                                                                            the Cache sends
                                                                            to a particular
                                                                            StorageTarget.

 StorageTargetRea    StorageTarget        BytesPerSecond   Average          The rate the           StorageTarget
 dAheadThrough       Read Ahead                                             Cache
 put                 Throughput                                             opportunisticly
                                                                            reads data from
                                                                            the
                                                                            StorageTarget.

 StorageTargetFill   StorageTarget Fill   BytesPerSecond   Average          The rate the           StorageTarget
 Throughput          Throughput                                             Cache reads data
                                                                            from the
                                                                            StorageTarget to
                                                                            handle a cache
                                                                            miss.

 StorageTargetTot    StorageTarget        BytesPerSecond   Average          The total rate         StorageTarget
 alReadThroughp      Total Read                                             that the Cache
 ut                  Throughput                                             reads data from
                                                                            a particular
                                                                            StorageTarget.


microsoft.storagesync/storageSyncServices
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                              Ex. C - Page 175
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 177 of 198
                     M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC            NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 ServerSyncSessio    Sync Session         Count            Average          Metric that logs       SyncGroupName
 nResult             Result                                                 a value of 1 each      ,ServerEndpoint
                                                                            time the Server        Name,SyncDirect
                                                                            Endpoint               ion
                                                                            successfully
                                                                            completes a Sync
                                                                            Session with the
                                                                            Cloud Endpoint

 StorageSyncSync     Files Synced         Count            Total            Count of Files         SyncGroupName
 SessionAppliedFil                                                          synced                 ,ServerEndpoint
 esCount                                                                                           Name,SyncDirect
                                                                                                   ion

 StorageSyncSync     Files not syncing    Count            Total            Count of files         SyncGroupName
 SessionPerItemEr                                                           failed to sync         ,ServerEndpoint
 rorsCount                                                                                         Name,SyncDirect
                                                                                                   ion

 StorageSyncBatc     Bytes synced         Bytes            Total            Total file size        SyncGroupName
 hTransferredFileB                                                          transferred for        ,ServerEndpoint
 ytes                                                                       Sync Sessions          Name,SyncDirect
                                                                                                   ion

 StorageSyncServ     Server Online        Count            Maximum          Metric that logs       ServerName
 erHeartbeat         Status                                                 a value of 1 each
                                                                            time the
                                                                            resigtered server
                                                                            successfully
                                                                            records a
                                                                            heartbeat with
                                                                            the Cloud
                                                                            Endpoint

 StorageSyncRecal    Cloud tiering        Bytes            Total            Total size of data     ServerName
 lIOTotalSizeBytes   recall                                                 recalled by the
                                                                            server

 StorageSyncRecal    Cloud tiering        Bytes            Total            Size of data           SyncGroupName
 ledTotalNetwork     recall size                                            recalled               ,ServerName
 Bytes

 StorageSyncRecal    Cloud tiering        BytesPerSecond   Average          Size of data recall    SyncGroupName
 lThroughputByte     recall                                                 throughput             ,ServerName
 sPerSecond          throughput

 StorageSyncRecal    Cloud tiering        Bytes            Total            Size of data           SyncGroupName
 ledNetworkBytes     recall size by                                         recalled by            ,ServerName,App
 ByApplication       application                                            application            licationName


microsoft.storagesync/storageSyncServices/syncGroups


                                                                                              Ex. C - Page 176
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 178 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 SyncGroupSyncS      Files Synced         Count   Total            Count of Files         SyncGroupName
 essionAppliedFile                                                 synced                 ,ServerEndpoint
 sCount                                                                                   Name,SyncDirect
                                                                                          ion

 SyncGroupSyncS      Files not syncing    Count   Total            Count of files         SyncGroupName
 essionPerItemErr                                                  failed to sync         ,ServerEndpoint
 orsCount                                                                                 Name,SyncDirect
                                                                                          ion

 SyncGroupBatch      Bytes synced         Bytes   Total            Total file size        SyncGroupName
 TransferredFileBy                                                 transferred for        ,ServerEndpoint
 tes                                                               Sync Sessions          Name,SyncDirect
                                                                                          ion


microsoft.storagesync/storageSyncServices/syncGroups/serverEndpoi
nts
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 ServerEndpointS     Files Synced         Count   Total            Count of Files         ServerEndpointN
 yncSessionApplie                                                  synced                 ame,SyncDirectio
 dFilesCount                                                                              n

 ServerEndpointS     Files not syncing    Count   Total            Count of files         ServerEndpointN
 yncSessionPerIte                                                  failed to sync         ame,SyncDirectio
 mErrorsCount                                                                             n

 ServerEndpointB     Bytes synced         Bytes   Total            Total file size        ServerEndpointN
 atchTransferredFi                                                 transferred for        ame,SyncDirectio
 leBytes                                                           Sync Sessions          n


microsoft.storagesync/storageSyncServices/registeredServers
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 ServerHeartbeat     Server Online        Count   Maximum          Metric that logs       ServerResourceId
                     Status                                        a value of 1 each      ,ServerName
                                                                   time the
                                                                   resigtered server
                                                                   successfully
                                                                   records a
                                                                   heartbeat with
                                                                   the Cloud
                                                                   Endpoint

 ServerRecallIOTot   Cloud tiering        Bytes   Total            Total size of data     ServerResourceId
 alSizeBytes         recall                                        recalled by the        ,ServerName
                                                                   server


Microsoft.StreamAnalytics/streamingjobs                                              Ex. C - Page 177
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 179 of 198
                      M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC             NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 ResourceUtilizati    SU % Utilization     Percent   Maximum          SU % Utilization       LogicalName,Par
 on                                                                                          titionId

 InputEvents          Input Events         Count     Total            Input Events           LogicalName,Par
                                                                                             titionId

 InputEventBytes      Input Event          Bytes     Total            Input Event            LogicalName,Par
                      Bytes                                           Bytes                  titionId

 LateInputEvents      Late Input           Count     Total            Late Input             LogicalName,Par
                      Events                                          Events                 titionId

 OutputEvents         Output Events        Count     Total            Output Events          LogicalName,Par
                                                                                             titionId

 ConversionErrors     Data Conversion      Count     Total            Data Conversion        LogicalName,Par
                      Errors                                          Errors                 titionId

 Errors               Runtime Errors       Count     Total            Runtime Errors         LogicalName,Par
                                                                                             titionId

 DroppedOrAdjus       Out of order         Count     Total            Out of order           LogicalName,Par
 tedEvents            Events                                          Events                 titionId

 AMLCalloutRequ       Function             Count     Total            Function               LogicalName,Par
 ests                 Requests                                        Requests               titionId

 AMLCalloutFailed     Failed Function      Count     Total            Failed Function        LogicalName,Par
 Requests             Requests                                        Requests               titionId

 AMLCalloutInput      Function Events      Count     Total            Function Events        LogicalName,Par
 Events                                                                                      titionId

 DeserializationErr   Input                Count     Total            Input                  LogicalName,Par
 or                   Deserialization                                 Deserialization        titionId
                      Errors                                          Errors

 EarlyInputEvents     Early Input          Count     Total            Early Input            LogicalName,Par
                      Events                                          Events                 titionId

 OutputWatermar       Watermark Delay      Seconds   Maximum          Watermark Delay        LogicalName,Par
 kDelaySeconds                                                                               titionId

 InputEventsSour      Backlogged           Count     Maximum          Backlogged             LogicalName,Par
 cesBacklogged        Input Events                                    Input Events           titionId

 InputEventsSour      Input Sources        Count     Total            Input Sources          LogicalName,Par
 cesPerSecond         Received                                        Received               titionId


Microsoft.Synapse/workspaces

                                                                                        Ex. C - Page 178
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 180 of 198
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 OrchestrationPip    Pipeline runs        Count   Total            Count of               Result,FailureTyp
 elineRunsEnded      ended                                         orchestration          e,Pipeline
                                                                   pipeline runs
                                                                   that succeeded,
                                                                   failed, or were
                                                                   cancelled

 OrchestrationAct    Activity runs        Count   Total            Count of               Result,FailureTyp
 ivityRunsEnded      ended                                         orchestration          e,Activity,Activity
                                                                   activities that        Type,Pipeline
                                                                   succeeded, failed,
                                                                   or were cancelled

 OrchestrationTrig   Triggers ended       Count   Total            Count of               Result,FailureTyp
 gersEnded                                                         orchestration          e,Trigger
                                                                   triggers that
                                                                   succeeded, failed,
                                                                   or were cancelled

 SQLOnDemandL        Login attempts       Count   Total            Count of login         Result
 oginAttempts                                                      attempts that
                                                                   succeded or
                                                                   failed

 SQLOnDemand         Queries ended        Count   Total            Count of queries       Result
 QueriesEnded                                                      that succeeded,
                                                                   failed, or were
                                                                   cancelled

 SQLOnDemand         Data processed       Bytes   Total            Amount of data         None
 QueryProcessed                                                    processed by
 Bytes                                                             queries


Microsoft.Synapse/workspaces/bigDataPools
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 SparkJobsEnded      Ended                Count   Total            Count of ended         JobType,JobResul
                     applications                                  applications           t

 CoresCapacity       Cores capacity       Count   Maximum          Cores capacity         None

 MemoryCapacity      Memory               Count   Maximum          Memory                 None
 GB                  capacity (GB)                                 capacity (GB)


Microsoft.Synapse/workspaces/sqlPools
                     M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC            NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                     Ex. C - Page 179
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 181 of 198
                  M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


DWULimit          DWU limit            Count     Maximum          Service level          None
                                                                  objective of the
                                                                  SQL pool

DWUUsed           DWU used             Count     Maximum          Represents a           None
                                                                  high-level
                                                                  representation of
                                                                  usage across the
                                                                  SQL pool.
                                                                  Measured by
                                                                  DWU limit *
                                                                  DWU percentage

DWUUsedPercen     DWU used             Percent   Maximum          Represents a           None
t                 percentage                                      high-level
                                                                  representation of
                                                                  usage across the
                                                                  SQL pool.
                                                                  Measured by
                                                                  taking the
                                                                  maximum
                                                                  between CPU
                                                                  percentage and
                                                                  Data IO
                                                                  percentage

ConnectionsBloc   Connections          Count     Total            Count of               None
kedByFirewall     blocked by                                      connections
                  firewall                                        blocked by
                                                                  firewall rules.
                                                                  Revisit access
                                                                  control policies
                                                                  for your SQL
                                                                  pool and
                                                                  monitor these
                                                                  connections if
                                                                  the count is high

AdaptiveCacheHi   Adaptive cache       Percent   Maximum          Measures how           None
tPercent          hit percentage                                  well workloads
                                                                  are utilizing the
                                                                  adaptive cache.
                                                                  Use this metric
                                                                  with the cache
                                                                  hit percentage
                                                                  metric to
                                                                  determine
                                                                  whether to scale
                                                                  for additional
                                                                  capacity or rerun
                                                                  workloads to
                                                                  hydrate the
                                                                  cache




                                                                                    Ex. C - Page 180
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 182 of 198
                 M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC         NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


AdaptiveCacheU   Adaptive cache       Percent   Maximum          Measures how           None
sedPercent       used percentage                                 well workloads
                                                                 are utilizing the
                                                                 adaptive cache.
                                                                 Use this metric
                                                                 with the cache
                                                                 used percentage
                                                                 metric to
                                                                 determine
                                                                 whether to scale
                                                                 for additional
                                                                 capacity or rerun
                                                                 workloads to
                                                                 hydrate the
                                                                 cache

LocalTempDBUse   Local tempdb         Percent   Maximum          Local tempdb           None
dPercent         used percentage                                 utilization across
                                                                 all compute
                                                                 nodes - values
                                                                 are emitted
                                                                 every five
                                                                 minute

MemoryUsedPer    Memory used          Percent   Maximum          Memory                 None
cent             percentage                                      utilization across
                                                                 all nodes in the
                                                                 SQL pool

Connections      Connections          Count     Total            Count of Total         Result
                                                                 logins to the
                                                                 SQL pool

WLGActiveQueri   Workload group       Count     Total            The active             IsUserDefined,W
es               active queries                                  queries within         orkloadGroup
                                                                 the workload
                                                                 group. Using this
                                                                 metric unfiltered
                                                                 and unsplit
                                                                 displays all active
                                                                 queries running
                                                                 on the system

WLGActiveQueri   Workload group       Count     Total            Queries for the        IsUserDefined,W
esTimeouts       query timeouts                                  workload group         orkloadGroup
                                                                 that have timed
                                                                 out. Query
                                                                 timeouts
                                                                 reported by this
                                                                 metric are only
                                                                 once the query
                                                                 has started
                                                                 executing (it
                                                                 does not include
                                                                 wait time due to
                                                                 locking or
                                                                 resource waits)

                                                                                   Ex. C - Page 181
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 183 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 WLGAllocationBy    Workload group       Percent   Maximum          The percentage         IsUserDefined,W
 SystemPercent      allocation by                                   allocation of          orkloadGroup
                    system percent                                  resources
                                                                    relative to the
                                                                    entire system

 WLGAllocationBy    Workload group       Percent   Maximum          Displays the           IsUserDefined,W
 MaxResourcePerc    allocation by                                   percentage             orkloadGroup
 ent                max resource                                    allocation of
                    percent                                         resources
                                                                    relative to the
                                                                    Effective cap
                                                                    resource percent
                                                                    per workload
                                                                    group. This
                                                                    metric provides
                                                                    the effective
                                                                    utilization of the
                                                                    workload group

 WLGEffectiveCap    Effective cap        Percent   Maximum          The effective cap      IsUserDefined,W
 ResourcePercent    resource percent                                resource percent       orkloadGroup
                                                                    for the workload
                                                                    group. If there
                                                                    are other
                                                                    workload groups
                                                                    with
                                                                    min_percentage_
                                                                    resource > 0, the
                                                                    effective_cap_per
                                                                    centage_resourc
                                                                    e is lowered
                                                                    proportionally

 wlg_effective_mi   Effective min        Percent   Minimum          The effective min      IsUserDefined,W
 n_resource_perce   resource percent                                resource               orkloadGroup
 nt                                                                 percentage
                                                                    setting allowed
                                                                    considering the
                                                                    service level and
                                                                    the workload
                                                                    group settings.
                                                                    The effective
                                                                    min_percentage_
                                                                    resource can be
                                                                    adjusted higher
                                                                    on lower service
                                                                    levels

 WLGQueuedQue       Workload group       Count     Total            Cumulative             IsUserDefined,W
 ries               queued queries                                  count of               orkloadGroup
                                                                    requests queued
                                                                    after the max
                                                                    concurrency limit
                                                                    was reached


Microsoft.TimeSeriesInsights/environments
                                                                                      Ex. C - Page 182
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 184 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


IngressReceived    Ingress Received     Count     Total            Count of               None
Messages           Messages                                        messages read
                                                                   from all Event
                                                                   hub or IoT hub
                                                                   event sources

IngressReceivedI   Ingress Received     Count     Total            Count of invalid       None
nvalidMessages     Invalid Messages                                messages read
                                                                   from all Event
                                                                   hub or IoT hub
                                                                   event sources

IngressReceivedB   Ingress Received     Bytes     Total            Count of bytes         None
ytes               Bytes                                           read from all
                                                                   event sources

IngressStoredByt   Ingress Stored       Bytes     Total            Total size of          None
es                 Bytes                                           events
                                                                   successfully
                                                                   processed and
                                                                   available for
                                                                   query

IngressStoredEve   Ingress Stored       Count     Total            Count of               None
nts                Events                                          flattened events
                                                                   successfully
                                                                   processed and
                                                                   available for
                                                                   query

IngressReceived    Ingress Received     Seconds   Maximum          Difference             None
MessagesTimeLa     Messages Time                                   between the
g                  Lag                                             time that the
                                                                   message is
                                                                   enqueued in the
                                                                   event source and
                                                                   the time it is
                                                                   processed in
                                                                   Ingress

IngressReceived    Ingress Received     Count     Average          Difference             None
MessagesCountL     Messages Count                                  between the
ag                 Lag                                             sequence
                                                                   number of last
                                                                   enqueued
                                                                   message in the
                                                                   event source
                                                                   partition and
                                                                   sequence
                                                                   number of
                                                                   messages being
                                                                   processed in
                                                                   Ingress




                                                                                     Ex. C - Page 183
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 185 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 WarmStorageMa      Warm Storage         Count   Maximum          Maximum                None
 xProperties        Max Properties                                number of
                                                                  properties used
                                                                  allowed by the
                                                                  environment for
                                                                  S1/S2 SKU and
                                                                  maximum
                                                                  number of
                                                                  properties
                                                                  allowed by Warm
                                                                  Store for PAYG
                                                                  SKU

 WarmStorageUse     Warm Storage         Count   Maximum          Number of              None
 dProperties        Used Properties                               properties used
                                                                  by the
                                                                  environment for
                                                                  S1/S2 SKU and
                                                                  number of
                                                                  properties used
                                                                  by Warm Store
                                                                  for PAYG SKU


Microsoft.TimeSeriesInsights/environments/eventsources
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 IngressReceived    Ingress Received     Count   Total            Count of               None
 Messages           Messages                                      messages read
                                                                  from the event
                                                                  source

 IngressReceivedI   Ingress Received     Count   Total            Count of invalid       None
 nvalidMessages     Invalid Messages                              messages read
                                                                  from the event
                                                                  source

 IngressReceivedB   Ingress Received     Bytes   Total            Count of bytes         None
 ytes               Bytes                                         read from the
                                                                  event source

 IngressStoredByt   Ingress Stored       Bytes   Total            Total size of          None
 es                 Bytes                                         events
                                                                  successfully
                                                                  processed and
                                                                  available for
                                                                  query

 IngressStoredEve   Ingress Stored       Count   Total            Count of               None
 nts                Events                                        flattened events
                                                                  successfully
                                                                  processed and
                                                                  available for
                                                                  query

                                                                                    Ex. C - Page 184
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 186 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 IngressReceived   Ingress Received     Seconds   Maximum          Difference             None
 MessagesTimeLa    Messages Time                                   between the
 g                 Lag                                             time that the
                                                                   message is
                                                                   enqueued in the
                                                                   event source and
                                                                   the time it is
                                                                   processed in
                                                                   Ingress

 IngressReceived   Ingress Received     Count     Average          Difference             None
 MessagesCountL    Messages Count                                  between the
 ag                Lag                                             sequence
                                                                   number of last
                                                                   enqueued
                                                                   message in the
                                                                   event source
                                                                   partition and
                                                                   sequence
                                                                   number of
                                                                   messages being
                                                                   processed in
                                                                   Ingress

 WarmStorageMa     Warm Storage         Count     Maximum          Maximum                None
 xProperties       Max Properties                                  number of
                                                                   properties used
                                                                   allowed by the
                                                                   environment for
                                                                   S1/S2 SKU and
                                                                   maximum
                                                                   number of
                                                                   properties
                                                                   allowed by Warm
                                                                   Store for PAYG
                                                                   SKU

 WarmStorageUse    Warm Storage         Count     Maximum          Number of              None
 dProperties       Used Properties                                 properties used
                                                                   by the
                                                                   environment for
                                                                   S1/S2 SKU and
                                                                   number of
                                                                   properties used
                                                                   by Warm Store
                                                                   for PAYG SKU


Microsoft.VMwareCloudSimple/virtualMachines
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S




                                                                                     Ex. C - Page 185
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 187 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


DiskReadBytesPe    Disk Read            BytesPerSecond   Average          Average disk           None
rSecond            Bytes/Sec                                              throughput due
                                                                          to read
                                                                          operations over
                                                                          the sample
                                                                          period.

DiskWriteBytesP    Disk Write           BytesPerSecond   Average          Average disk           None
erSecond           Bytes/Sec                                              throughput due
                                                                          to write
                                                                          operations over
                                                                          the sample
                                                                          period.

Disk Read Bytes    Disk Read Bytes      Bytes            Total            Total disk             None
                                                                          throughput due
                                                                          to read
                                                                          operations over
                                                                          the sample
                                                                          period.

Disk Write Bytes   Disk Write Bytes     Bytes            Total            Total disk             None
                                                                          throughput due
                                                                          to write
                                                                          operations over
                                                                          the sample
                                                                          period.

DiskReadOperati    Disk Read            Count            Total            The number of          None
ons                Operations                                             IO read
                                                                          operations in the
                                                                          previous sample
                                                                          period. Note that
                                                                          these operations
                                                                          may be variable
                                                                          sized.

DiskWriteOperati   Disk Write           Count            Total            The number of          None
ons                Operations                                             IO write
                                                                          operations in the
                                                                          previous sample
                                                                          period. Note that
                                                                          these operations
                                                                          may be variable
                                                                          sized.

Disk Read          Disk Read            CountPerSecond   Average          The average            None
Operations/Sec     Operations/Sec                                         number of IO
                                                                          read operations
                                                                          in the previous
                                                                          sample period.
                                                                          Note that these
                                                                          operations may
                                                                          be variable sized.




                                                                                            Ex. C - Page 186
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 188 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


Disk Write        Disk Write           CountPerSecond   Average          The average            None
Operations/Sec    Operations/Sec                                         number of IO
                                                                         write operations
                                                                         in the previous
                                                                         sample period.
                                                                         Note that these
                                                                         operations may
                                                                         be variable sized.

DiskReadLatency   Disk Read            Milliseconds     Average          Total read             None
                  Latency                                                latency. The sum
                                                                         of the device and
                                                                         kernel read
                                                                         latencies.

DiskWriteLatenc   Disk Write           Milliseconds     Average          Total write            None
y                 Latency                                                latency. The sum
                                                                         of the device and
                                                                         kernel write
                                                                         latencies.

NetworkInBytesP   Network In           BytesPerSecond   Average          Average network        None
erSecond          Bytes/Sec                                              throughput for
                                                                         received traffic.

NetworkOutByte    Network Out          BytesPerSecond   Average          Average network        None
sPerSecond        Bytes/Sec                                              throughput for
                                                                         transmitted
                                                                         traffic.

Network In        Network In           Bytes            Total            Total network          None
                                                                         throughput for
                                                                         received traffic.

Network Out       Network Out          Bytes            Total            Total network          None
                                                                         throughput for
                                                                         transmitted
                                                                         traffic.

MemoryUsed        Memory Used          Bytes            Average          The amount of          None
                                                                         machine
                                                                         memory that is
                                                                         in use by the
                                                                         VM.




                                                                                           Ex. C - Page 187
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 189 of 198
                  M ET RIC DISP L AY                  A GGREGAT IO N
 M ET RIC         NAME                 UN IT          TYPE             DESC RIP T IO N        DIM EN SIO N S


 MemoryGranted    Memory               Bytes          Average          The amount of          None
                  Granted                                              memory that
                                                                       was granted to
                                                                       the VM by the
                                                                       host. Memory is
                                                                       not granted to
                                                                       the host until it
                                                                       is touched one
                                                                       time and
                                                                       granted memory
                                                                       may be swapped
                                                                       out or ballooned
                                                                       away if the
                                                                       VMkernel needs
                                                                       the memory.

 MemoryActive     Memory Active        Bytes          Average          The amount of          None
                                                                       memory used by
                                                                       the VM in the
                                                                       past small
                                                                       window of time.
                                                                       This is the "true"
                                                                       number of how
                                                                       much memory
                                                                       the VM currently
                                                                       has need of.
                                                                       Additional,
                                                                       unused memory
                                                                       may be swapped
                                                                       out or ballooned
                                                                       with no impact
                                                                       to the guest's
                                                                       performance.

 Percentage CPU   Percentage CPU       Percent        Average          The CPU                None
                                                                       utilization. This
                                                                       value is reported
                                                                       with 100%
                                                                       representing all
                                                                       processor cores
                                                                       on the system.
                                                                       As an example, a
                                                                       2-way VM using
                                                                       50% of a four-
                                                                       core system is
                                                                       completely using
                                                                       two cores.

 PercentageCpuR   Percentage CPU       Milliseconds   Total            Ready time is the      None
 eady             Ready                                                time spend
                                                                       waiting for
                                                                       CPU(s) to
                                                                       become available
                                                                       in the past
                                                                       update interval.


Microsoft.Web/serverfarms
                                                                                         Ex. C - Page 188
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 190 of 198
                      M ET RIC DISP L AY                         A GGREGAT IO N
 M ET RIC             NAME                 UN IT                 TYPE                 DESC RIP T IO N        DIM EN SIO N S


 CpuPercentage        CPU Percentage       Percent               Average              CPU Percentage         Instance

 MemoryPercenta       Memory               Percent               Average              Memory                 Instance
 ge                   Percentage                                                      Percentage

 DiskQueueLengt       Disk Queue           Count                 Average              Disk Queue             Instance
 h                    Length                                                          Length

 HttpQueueLengt       Http Queue           Count                 Average              Http Queue             Instance
 h                    Length                                                          Length

 BytesReceived        Data In              Bytes                 Total                Data In                Instance

 BytesSent            Data Out             Bytes                 Total                Data Out               Instance

 TcpSynSent           TCP Syn Sent         Count                 Average              TCP Syn Sent           Instance

 TcpSynReceived       TCP Syn Received     Count                 Average              TCP Syn Received       Instance

 TcpEstablished       TCP Established      Count                 Average              TCP Established        Instance

 TcpFinWait1          TCP Fin Wait 1       Count                 Average              TCP Fin Wait 1         Instance

 TcpFinWait2          TCP Fin Wait 2       Count                 Average              TCP Fin Wait 2         Instance

 TcpClosing           TCP Closing          Count                 Average              TCP Closing            Instance

 TcpCloseWait         TCP Close Wait       Count                 Average              TCP Close Wait         Instance

 TcpLastAck           TCP Last Ack         Count                 Average              TCP Last Ack           Instance

 TcpTimeWait          TCP Time Wait        Count                 Average              TCP Time Wait          Instance


Microsoft.Web/sites (excluding functions)
 NOTE
 File System Usage is a new metric being rolled out globally, no data is expected unless you have been whitelisted for
 private preview.



 IMPORTANT
 Average Response Time will be deprecated to avoid confusion with metric aggregations. Use Response Time as a
 replacement.




                                                                                                        Ex. C - Page 189
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 191 of 198
                  M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC          NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


CpuTime           CPU Time             Seconds          Total            CPU Time               Instance

Requests          Requests             Count            Total            Requests               Instance

BytesReceived     Data In              Bytes            Total            Data In                Instance

BytesSent         Data Out             Bytes            Total            Data Out               Instance

Http101           Http 101             Count            Total            Http 101               Instance

Http2xx           Http 2xx             Count            Total            Http 2xx               Instance

Http3xx           Http 3xx             Count            Total            Http 3xx               Instance

Http401           Http 401             Count            Total            Http 401               Instance

Http403           Http 403             Count            Total            Http 403               Instance

Http404           Http 404             Count            Total            Http 404               Instance

Http406           Http 406             Count            Total            Http 406               Instance

Http4xx           Http 4xx             Count            Total            Http 4xx               Instance

Http5xx           Http Server          Count            Total            Http Server            Instance
                  Errors                                                 Errors

MemoryWorking     Memory               Bytes            Average          Memory                 Instance
Set               working set                                            working set

AverageMemory     Average              Bytes            Average          Average                Instance
WorkingSet        memory working                                         memory working
                  set                                                    set

HttpResponseTi    Response Time        Seconds          Total            Response Time          Instance
me

AverageRespons    Average              Seconds          Average          Average                Instance
eTime             Response Time                                          Response Time
                  (deprecated)

AppConnections    Connections          Count            Average          Connections            Instance

Handles           Handle Count         Count            Average          Handle Count           Instance

Threads           Thread Count         Count            Average          Thread Count           Instance

PrivateBytes      Private Bytes        Bytes            Average          Private Bytes          Instance

IoReadBytesPerS   IO Read Bytes        BytesPerSecond   Total            IO Read Bytes          Instance
econd             Per Second                                             Per Second
                                                                                           Ex. C - Page 190
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 192 of 198
                    M ET RIC DISP L AY                    A GGREGAT IO N
 M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


 IoWriteBytesPerS   IO Write Bytes       BytesPerSecond   Total            IO Write Bytes         Instance
 econd              Per Second                                             Per Second

 IoOtherBytesPer    IO Other Bytes       BytesPerSecond   Total            IO Other Bytes         Instance
 Second             Per Second                                             Per Second

 IoReadOperation    IO Read              BytesPerSecond   Total            IO Read                Instance
 sPerSecond         Operations Per                                         Operations Per
                    Second                                                 Second

 IoWriteOperatio    IO Write             BytesPerSecond   Total            IO Write               Instance
 nsPerSecond        Operations Per                                         Operations Per
                    Second                                                 Second

 IoOtherOperatio    IO Other             BytesPerSecond   Total            IO Other               Instance
 nsPerSecond        Operations Per                                         Operations Per
                    Second                                                 Second

 RequestsInApplic   Requests In          Count            Average          Requests In            Instance
 ationQueue         Application                                            Application
                    Queue                                                  Queue

 CurrentAssembli    Current              Count            Average          Current                Instance
 es                 Assemblies                                             Assemblies

 TotalAppDomain     Total App            Count            Average          Total App              Instance
 s                  Domains                                                Domains

 TotalAppDomain     Total App            Count            Average          Total App              Instance
 sUnloaded          Domains                                                Domains
                    Unloaded                                               Unloaded

 Gen0Collections    Gen 0 Garbage        Count            Total            Gen 0 Garbage          Instance
                    Collections                                            Collections

 Gen1Collections    Gen 1 Garbage        Count            Total            Gen 1 Garbage          Instance
                    Collections                                            Collections

 Gen2Collections    Gen 2 Garbage        Count            Total            Gen 2 Garbage          Instance
                    Collections                                            Collections

 HealthCheckStat    Health check         Count            Average          Health check           Instance
 us                 status                                                 status

 FileSystemUsage    File System          Bytes            Average          File System            None
                    Usage                                                  Usage


Microsoft.Web/sites (functions)


                                                                                             Ex. C - Page 191
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 193 of 198

NOTE
File System Usage is a new metric being rolled out globally, no data is expected unless you have been whitelisted for
private preview.



                     M ET RIC DISP L AY                         A GGREGAT IO N
M ET RIC             NAME                 UN IT                 TYPE                 DESC RIP T IO N        DIM EN SIO N S


BytesReceived        Data In              Bytes                 Total                Data In                Instance

BytesSent            Data Out             Bytes                 Total                Data Out               Instance

Http5xx              Http Server          Count                 Total                Http Server            Instance
                     Errors                                                          Errors

MemoryWorking        Memory               Bytes                 Average              Memory                 Instance
Set                  working set                                                     working set

AverageMemory        Average              Bytes                 Average              Average                Instance
WorkingSet           memory working                                                  memory working
                     set                                                             set

FunctionExecutio     Function             MB /                  Total                Function               Instance
nUnits               Execution Units      Milliseconds                               Execution Units

FunctionExecutio     Function             Count                 Total                Function               Instance
nCount               Execution Count                                                 Execution Count

PrivateBytes         Private Bytes        Bytes                 Average              Private Bytes          Instance

IoReadBytesPerS      IO Read Bytes        BytesPerSecond        Total                IO Read Bytes          Instance
econd                Per Second                                                      Per Second

IoWriteBytesPerS     IO Write Bytes       BytesPerSecond        Total                IO Write Bytes         Instance
econd                Per Second                                                      Per Second

IoOtherBytesPer      IO Other Bytes       BytesPerSecond        Total                IO Other Bytes         Instance
Second               Per Second                                                      Per Second

IoReadOperation      IO Read              BytesPerSecond        Total                IO Read                Instance
sPerSecond           Operations Per                                                  Operations Per
                     Second                                                          Second

IoWriteOperatio      IO Write             BytesPerSecond        Total                IO Write               Instance
nsPerSecond          Operations Per                                                  Operations Per
                     Second                                                          Second

IoOtherOperatio      IO Other             BytesPerSecond        Total                IO Other               Instance
nsPerSecond          Operations Per                                                  Operations Per
                     Second                                                          Second

RequestsInApplic     Requests In          Count                 Average              Requests In            Instance
ationQueue           Application                                                     Application
                     Queue                                                           Queue

                                                                                                       Ex. C - Page 192
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 194 of 198
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 CurrentAssembli   Current              Count     Average          Current                Instance
 es                Assemblies                                      Assemblies

 TotalAppDomain    Total App            Count     Average          Total App              Instance
 s                 Domains                                         Domains

 TotalAppDomain    Total App            Count     Average          Total App              Instance
 sUnloaded         Domains                                         Domains
                   Unloaded                                        Unloaded

 Gen0Collections   Gen 0 Garbage        Count     Total            Gen 0 Garbage          Instance
                   Collections                                     Collections

 Gen1Collections   Gen 1 Garbage        Count     Total            Gen 1 Garbage          Instance
                   Collections                                     Collections

 Gen2Collections   Gen 2 Garbage        Count     Total            Gen 2 Garbage          Instance
                   Collections                                     Collections

 HealthCheckStat   Health check         Count     Average          Health check           Instance
 us                status                                          status

 FileSystemUsage   File System          Bytes     Average          File System            None
                   Usage                                           Usage


Microsoft.Web/sites/slots
                   M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC          NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 CpuTime           CPU Time             Seconds   Total            CPU Time               Instance

 Requests          Requests             Count     Total            Requests               Instance

 BytesReceived     Data In              Bytes     Total            Data In                Instance

 BytesSent         Data Out             Bytes     Total            Data Out               Instance

 Http101           Http 101             Count     Total            Http 101               Instance

 Http2xx           Http 2xx             Count     Total            Http 2xx               Instance

 Http3xx           Http 3xx             Count     Total            Http 3xx               Instance

 Http401           Http 401             Count     Total            Http 401               Instance

 Http403           Http 403             Count     Total            Http 403               Instance

 Http404           Http 404             Count     Total            Http 404               Instance

 Http406           Http 406             Count     Total            Http 406               Instance
                                                                                     Ex. C - Page 193
    Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 195 of 198
                   M ET RIC DISP L AY                    A GGREGAT IO N
M ET RIC           NAME                 UN IT            TYPE             DESC RIP T IO N        DIM EN SIO N S


Http4xx            Http 4xx             Count            Total            Http 4xx               Instance

Http5xx            Http Server          Count            Total            Http Server            Instance
                   Errors                                                 Errors

MemoryWorking      Memory               Bytes            Average          Memory                 Instance
Set                working set                                            working set

AverageMemory      Average              Bytes            Average          Average                Instance
WorkingSet         memory working                                         memory working
                   set                                                    set

AverageRespons     Average              Seconds          Average          Average                Instance
eTime              Response Time                                          Response Time

HttpResponseTi     Response Time        Seconds          Average          Response Time          Instance
me

FunctionExecutio   Function             Count            Total            Function               Instance
nUnits             Execution Units                                        Execution Units

FunctionExecutio   Function             Count            Total            Function               Instance
nCount             Execution Count                                        Execution Count

AppConnections     Connections          Count            Average          Connections            Instance

Handles            Handle Count         Count            Average          Handle Count           Instance

Threads            Thread Count         Count            Average          Thread Count           Instance

PrivateBytes       Private Bytes        Bytes            Average          Private Bytes          Instance

IoReadBytesPerS    IO Read Bytes        BytesPerSecond   Total            IO Read Bytes          Instance
econd              Per Second                                             Per Second

IoWriteBytesPerS   IO Write Bytes       BytesPerSecond   Total            IO Write Bytes         Instance
econd              Per Second                                             Per Second

IoOtherBytesPer    IO Other Bytes       BytesPerSecond   Total            IO Other Bytes         Instance
Second             Per Second                                             Per Second

IoReadOperation    IO Read              BytesPerSecond   Total            IO Read                Instance
sPerSecond         Operations Per                                         Operations Per
                   Second                                                 Second

IoWriteOperatio    IO Write             BytesPerSecond   Total            IO Write               Instance
nsPerSecond        Operations Per                                         Operations Per
                   Second                                                 Second

IoOtherOperatio    IO Other             BytesPerSecond   Total            IO Other               Instance
nsPerSecond        Operations Per                                         Operations Per
                   Second                                                 Second

                                                                                            Ex. C - Page 194
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 196 of 198
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 RequestsInApplic   Requests In          Count   Average          Requests In            Instance
 ationQueue         Application                                   Application
                    Queue                                         Queue

 CurrentAssembli    Current              Count   Average          Current                Instance
 es                 Assemblies                                    Assemblies

 TotalAppDomain     Total App            Count   Average          Total App              Instance
 s                  Domains                                       Domains

 TotalAppDomain     Total App            Count   Average          Total App              Instance
 sUnloaded          Domains                                       Domains
                    Unloaded                                      Unloaded

 Gen0Collections    Gen 0 Garbage        Count   Total            Gen 0 Garbage          Instance
                    Collections                                   Collections

 Gen1Collections    Gen 1 Garbage        Count   Total            Gen 1 Garbage          Instance
                    Collections                                   Collections

 Gen2Collections    Gen 2 Garbage        Count   Total            Gen 2 Garbage          Instance
                    Collections                                   Collections

 HealthCheckStat    Health check         Count   Average          Health check           Instance
 us                 status                                        status

 FileSystemUsage    File System          Bytes   Average          File System            None
                    Usage                                         Usage


Microsoft.Web/hostingEnvironments/multiRolePools
                    M ET RIC DISP L AY           A GGREGAT IO N
 M ET RIC           NAME                 UN IT   TYPE             DESC RIP T IO N        DIM EN SIO N S


 Requests           Requests             Count   Total            Requests               Instance

 BytesReceived      Data In              Bytes   Total            Data In                Instance

 BytesSent          Data Out             Bytes   Total            Data Out               Instance

 Http101            Http 101             Count   Total            Http 101               Instance

 Http2xx            Http 2xx             Count   Total            Http 2xx               Instance

 Http3xx            Http 3xx             Count   Total            Http 3xx               Instance

 Http401            Http 401             Count   Total            Http 401               Instance

 Http403            Http 403             Count   Total            Http 403               Instance

 Http404            Http 404             Count   Total            Http 404               Instance
                                                                                    Ex. C - Page 195
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 197 of 198
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 Http406            Http 406             Count     Total            Http 406               Instance

 Http4xx            Http 4xx             Count     Total            Http 4xx               Instance

 Http5xx            Http Server          Count     Total            Http Server            Instance
                    Errors                                          Errors

 AverageRespons     Average              Seconds   Average          Average                Instance
 eTime              Response Time                                   Response Time

 CpuPercentage      CPU Percentage       Percent   Average          CPU Percentage         Instance

 MemoryPercenta     Memory               Percent   Average          Memory                 Instance
 ge                 Percentage                                      Percentage

 DiskQueueLengt     Disk Queue           Count     Average          Disk Queue             Instance
 h                  Length                                          Length

 HttpQueueLengt     Http Queue           Count     Average          Http Queue             Instance
 h                  Length                                          Length

 ActiveRequests     Active Requests      Count     Total            Active Requests        Instance

 TotalFrontEnds     Total Front Ends     Count     Average          Total Front Ends       None

 SmallAppService    Small App            Count     Average          Small App              None
 PlanInstances      Service Plan                                    Service Plan
                    Workers                                         Workers

 MediumAppServi     Medium App           Count     Average          Medium App             None
 cePlanInstances    Service Plan                                    Service Plan
                    Workers                                         Workers

 LargeAppService    Large App            Count     Average          Large App              None
 PlanInstances      Service Plan                                    Service Plan
                    Workers                                         Workers


Microsoft.Web/hostingEnvironments/workerPools
                    M ET RIC DISP L AY             A GGREGAT IO N
 M ET RIC           NAME                 UN IT     TYPE             DESC RIP T IO N        DIM EN SIO N S


 WorkersTotal       Total Workers        Count     Average          Total Workers          None

 WorkersAvailable   Available            Count     Average          Available              None
                    Workers                                         Workers

 WorkersUsed        Used Workers         Count     Average          Used Workers           None

 CpuPercentage      CPU Percentage       Percent   Average          CPU Percentage         Instance


                                                                                      Ex. C - Page 196
     Case 6:20-cv-00454-ADA Document 20-4 Filed 09/03/20 Page 198 of 198
                    M ET RIC DISP L AY                     A GGREGAT IO N
 M ET RIC           NAME                 UN IT             TYPE             DESC RIP T IO N        DIM EN SIO N S


 MemoryPercenta     Memory               Percent           Average          Memory                 Instance
 ge                 Percentage                                              Percentage


Next steps
  Read about metrics in Azure Monitor
  Create alerts on metrics
  Export metrics to storage, Event Hub, or Log Analytics




                                                                                              Ex. C - Page 197
